


Exhibit 10(a)


















ARROW ELECTRONICS
SAVINGS PLAN
(As Amended and Restated, Effective January 1, 2012)
































--------------------------------------------------------------------------------




Table of Contents


ARTICLE I Definitions    
1.1
Accounts    

1.2
Affiliate    

1.3
Applicable Plan Year    

1.4
Appropriate Form    

1.5
Beneficiary    

1.6
Board of Directors

1.7
Code    

1.8
Catch-up Contributions    

1.9
Committee    

1.10
Common Stock    

1.11
Company    

1.12
Company Representative    

1.13
Compensation    

1.14
Compensation Limit    

1.15
Contribution Agreement    

1.16
Disability    

1.17
Discretionary Contribution    

1.18
Discretionary Contribution Account    

1.19
Effective Date    

1.20
Elective Account    

1.21
Elective Contributions    

1.22
Elective Deferral Limit    

1.23
Eligible Employee    

1.24
Employer    

1.25
Employer Contribution    

1.26
Employer Contribution Account    

1.27
Entry Date    

1.28
ERISA    

1.29
ESOP Contributions    

1.30
Fund or Trust Fund    

1.31
Highly Compensated Employee    

1.32
Hour of Service    

1.33
Investment Adjustments    

1.34
Investment Fund    

1.35
Loan Account    

1.36
Loan Fund    

1.37
Matching Account    

1.38
Matching Contributions    

1.39
Member    

1.40
Normal Retirement Date    

1.41
One-Year Break in Service    

1.42
Plan    

1.43
Plan Year    

1.44
Rollover Account    





--------------------------------------------------------------------------------




Table of Contents
(continued)


1.45
Rollover Contribution    

1.46
Section 401(k) Member    

1.47
Termination of Employment    

1.48
Total Earnings    

1.49
Trust Agreement    

1.50
Trustee    

1.51
Valuation Date    

1.52
Vested Percentage    

1.53
Year of Service    

1.54
“Same-sex Marriages”    

ARTICLE II Membership    
2.1
Membership    

2.2
Service with Affiliates    

2.3
Contribution Agreement    

2.4
Transfers    

2.5
Transfers Between Employers    

2.6
Reemployment    

2.7
Service with Predecessors or Affiliates, or as an Ineligible Employee    

ARTICLE III Contributions    
3.1
Elective Contributions    

3.2
Matching Contributions    

3.3
Section 401(k) Limit on Elective Contributions    

3.4
Section 401(m) Limit on Matching Contributions    

3.5
Special Rules Relating to Elective Contributions and Matching Contributions.    

3.6
Discretionary Contributions.    

3.7
Rollovers    

3.8
Maximum Limit on Allocation    

3.9
Form and Time of Payment    

3.10
Contributions May Not Exceed Amount Deductible    

3.11
Contributions Conditioned on Deductibility    

3.12
Expenses    

3.13
No Employee Contributions    

3.14
Profits Not Required    

3.15
Contributions for Military Service    

3.16
Military Service    

ARTICLE IV Vesting    
4.1
Elective Account and Rollover Account    

4.2
Employer Contribution Account    

4.3
Forfeitures    

4.4
Irrevocable Forfeitures    

4.5
Application of Forfeitures    







--------------------------------------------------------------------------------




Table of Contents
(continued)


ARTICLE V Accounts and Designation of Investment Funds    
5.1
Investment of Account Balances    

5.2
Designation of Investment Funds for Future Contributions    

5.3
Designation of Investment Funds for Existing Account Balances    

5.4
Valuation of Investment Funds    

5.5
Correction of Error    

5.6
Allocation Shall Not Vest Title    

5.7
Statement of Accounts    

5.8
Daily Valuation    

ARTICLE VI Limitation on Maximum Contributions and Benefits Under all Plans    
6.1
Definitions    

6.2
Limitation on Annual Additions    

6.3
Application    

6.4
Limitation Year    

6.5
Correlation with Higher ESOP Limit    

ARTICLE VII Distributions, Withdrawals and Loans    
7.1
Distribution on Termination of Employment    

7.2
Withdrawals during Employment    

7.3
Loans during Employment    

7.4
Loan Requirements    

7.5
Loan Expenses    

7.6
Funding    

7.7
Repayment    

7.8
Valuation    

7.9
Allocation among Investment Funds    

7.10
Disposition of Loan Upon Certain Events    

7.11
Withdrawals from Plan While Loan is Outstanding    

7.12
Compliance with Applicable Law    

7.13
Default    

7.14
Conversion of Loan to Hardship Distribution    

ARTICLE VIII Payment of Benefits    
8.1
Payment of Benefits    

8.2
Death Benefits    

8.3
Non-Alienation of Benefits    

8.4
Doubt as to Right to Payment    

8.5
Incapacity    

8.6
Time of Commencement of Benefits    

8.7
Payments to Minors    

8.8
Identity of Proper Payee    

8.9
Inability to Locate Distributee/Uncashed Checks    

8.10
Estoppel of Members and Their Beneficiaries    

8.11
Qualified Domestic Relations Orders    





--------------------------------------------------------------------------------




Table of Contents
(continued)


8.12
Benefits Payable Only from Fund    

8.13
Prior Plan Distribution Forms    

8.14
Restrictions on Distribution    

8.15
Direct Rollover of Eligible Rollover Distributions    

8.16
Receipt of ESOP Beneficiary's Account    

ARTICLE IX Beneficiary Designation    
9.1
Designation of Beneficiary    

9.2
Spouse as Presumptive Beneficiary    

9.3
Change of Beneficiary    

9.4
Failure to Designate    

9.5
Effect of Marriage, Divorce or Annulment, or Legal Separation    

9.6
Proof of Death, etc    

9.7
Discharge of Liability    

ARTICLE X Administration of the Plan    
10.1
Committee    

10.2
Named Fiduciary    

10.3
Powers and Discretion of the Named Fiduciary    

10.4
Advisers    

10.5
Service in Multiple Capacities    

10.6
Limitation of Liability; Indemnity    

10.7
Reliance on Information    

10.8
Subcommittees, Counsel and Agents    

10.9
Funding Policy    

10.10
Proper Proof    

10.11
Genuineness of Documents    

10.12
Members May Direct Investments    

10.13
Records and Reports    

10.14
Recovery of Overpayments    

ARTICLE XI The Trust Agreement    
11.1
The Trust Agreement    

11.2
No Diversion of Fund    

11.3
Duties and Responsibilities of the Trustee    

ARTICLE XII Amendment    
12.1
Right of the Company to Amend the Plan    

12.2
Plan Merger    

12.3
Amendments Required by Law    

12.4
Right to Terminate    

12.5
Termination of Trust    

12.6
Continuation of Trust    

12.7
Discontinuance of Contributions    







--------------------------------------------------------------------------------




Table of Contents
(continued)


ARTICLE XIII Miscellaneous Provisions    
13.1
Plan Not a Contract of Employment    

13.2
Merger    

13.3
Claims Procedure    

13.4
Controlling Law    

13.5
Separability    

13.6
Captions    

13.7
Usage    

ARTICLE XIV Leased Employees    
14.1
Definitions    

14.2
Treatment of Leased Employees    

14.3
Exception for Employees Covered by Plans of Leasing Organization    

14.4
Construction    

ARTICLE XV “Top-Heavy” Provisions    
15.1
Determination of “Top-Heavy” Status    

15.2
Provisions Applicable in “Top-Heavy” Plan Years    

ARTICLE XVI Catch-Up Contributions    
16.1
General    

16.2
Method of Contribution    

16.3
Ineligibility for Matching Contributions    

16.4
Limit on Catch-Up Contribution    

16.5
Treatment of Catch-up Contributions    

16.6
Qualification as Catch-up Contributions    

16.7
Catch-up Contributions Disregarded for Certain Purposes    

ARTICLE XVII Auto-enrollment    
17.1
Employees Subject to Auto-enrollment    

17.2
Auto-enrollment    

17.3
Initial Notice    

17.4
Annual Notice    

17.5
Notice Procedures    

17.6
Election to Disenroll    

SUPPLEMENT NO. 1    
SUPPLEMENT NO. 2    
SUPPLEMENT NO. 3    
SUPPLEMENT NO. 4    
SUPPLEMENT NO. 5    
SUPPLEMENT NO. 6    
SUPPLEMENT NO. 7    






--------------------------------------------------------------------------------




Table of Contents
(continued)


SUPPLEMENT NO. 8    
SUPPLEMENT NO. 9    
SUPPLEMENT NO. 10    
SUPPLEMENT NO. 11    
SUPPLEMENT NO. 12    
SUPPLEMENT NO. 13    
SUPPLEMENT NO. 14    
SUPPLEMENT NO. 15    
SUPPLEMENT NO. 16    
SUPPLEMENT NO. 17    
SUPPLEMENT NO. 18    
SUPPLEMENT NO. 19    
SUPPLEMENT NO. 20    
SUPPLEMENT NO. 21    
SUPPLEMENT NO. 22    
SUPPLEMENT NO. 23    
SUPPLEMENT NO. 24    
SUPPLEMENT NO. 25    
SUPPLEMENT NO. 26    
SUPPLEMENT NO. 27    
SUPPLEMENT NO. 28    
SUPPLEMENT NO. 29    
SUPPLEMENT NO. 30    








    












--------------------------------------------------------------------------------




ARROW ELECTRONICS SAVINGS PLAN


INTRODUCTION
The Arrow Electronics Savings Plan set forth herein (the “Plan”) was initially
adopted effective June 1, 1982 as Part III of the Arrow Electronics ESOP and
Capital Accumulation Plan, a stock bonus plan. A profit sharing plan called the
“Arrow Electronics Capital Accumulation Plan” (the “New Plan”) was adopted
effective January 1, 1984 and amended effective January 1, 1985 to permit
additional contributions pursuant to section 401(k) of the Code. Membership in
Part III of the Arrow Electronics ESOP and Capital Accumulation Plan was closed
after the Entry Date of July 1, 1983 and no contributions were made to Part III
for any Plan Year ending after December 31, 1983. Members of the Plan who were
eligible became members of the New Plan as of December 31, 1983. Other eligible
individuals subsequently became members of the New Plan in accordance with its
terms.
The Plan was amended and restated effective as of the close of business on
December 31, 1988 for the following purposes: (i) to establish the Plan as a
separate entity upon its deletion as Part III of the Arrow Electronics ESOP and
Capital Accumulation Plan (which was renamed the Arrow Electronics Stock
Ownership Plan) and to accept the transfer to the Plan of all assets and
liabilities relating to such Part III; (ii) to merge the New Plan into the Plan
and to make further changes deemed necessary or advisable in light of the
merger, including changing the name of the Plan to the Arrow Electronics Savings
Plan; and (iii) to make changes deemed necessary or advisable to comply with
changes in applicable law, effective as of such dates as required by law, and to
make other changes deemed desirable in order to effect the purposes of the Plan.
Provisions of this document having effective dates prior to December 31, 1988
govern Part III of the Arrow Electronics ESOP and Capital Accumulation Plan as
constituted prior thereto and the New Plan.
The Plan was subsequently restated to incorporate further amendments adopted
through December 28, 1994 in order to make changes deemed necessary or advisable
to comply with changes in applicable law, effective as of such dates as are
required by law, and to make other changes deemed desirable in order to effect
the purposes of the Plan.
The Plan was amended and restated on February 15, 2002 to include amendments
adopted since the preceding restatement and additional changes, including those
deemed necessary or advisable to comply with the provisions of the Uruguay Round
Agreements Act (also referred to as GATT), the Small Business Job Protection Act
of 1996, the Taxpayer Relief Act of 1997, the IRS Restructuring and Reform Act
of 1998, and the Community Renewal Tax Relief Act of 2000, as well as other
amendments determined by the Company to be appropriate to further the purposes
of the Plan, effective as the respective dates set forth or as required by law,
provided that clarifications of existing provisions were effective as of the
same dates as the provisions which they clarify. The restated Plan also
eliminated as “deadwood” provisions no longer necessary, such as those relating
to Class Year Accounts (which have all become fully vested and no longer require
separate accounting), and Basic Contributions (profit-sharing contributions made
under a predecessor plan) all of which are now included in Members' Matching
Accounts. References herein to sections that have been renumbered as a result of
any of the foregoing changes shall, where the context requires, include
references to corresponding sections of the Plan as previously in effect.
On March 17, 2003, the Plan was further restated to include amendments adopted
since the last restatement and additional changes, including those deemed
necessary or advisable to reflect the




--------------------------------------------------------------------------------




Economic Growth and Tax Relief Reconciliation Act of 2001, or otherwise
appropriate to further the purposes of the Plan, and to eliminate provisions no
longer applicable, effective as of January 1, 2002 or as otherwise expressly
provided or required by law, provided that clarifications of existing provisions
are effective as of the same dates as the provisions which they clarify. The
Plan was further amended by action of the Committee on November 25, 2003 and
September 21, 2004, and as set forth in Amendment No. 1 executed on March 7,
2005. The Plan was thereafter separately amended by action of the Committee to
make the changes set forth in Article VII hereof effective August 1, 2006, and
in Sections 1.50 and 9.5 (and other provisions of Article IX referring thereto),
effective September 1, 2006.
The Plan was further amended and restated in January 2007 to make additional
changes deemed advisable, including changes to reflect the final regulations
under section 401(k) of the Code effective January 1, 2006 and expanded
definitive language to reflect final regulations under EGTRRA's catch-up
provisions, as well as additional design changes, which additional changes were
effective January 1, 2006 except as otherwise expressly provided.
On September 9, 2009 the Plan was further amended and restated to reflect the
final regulations under Section 415 and to authorize a direct rollover to a Roth
IRA, both effective January 1, 2008, to include gap period income in any
corrective distribution of elective deferrals exceeding the applicable dollar
limitation for the 2007 Plan Year, to make certain mandatory and discretionary
changes pursuant to the Pension Protection Act of 2006, to permit withdrawals of
contributions made upon automatic enrollment within a 90-day window period, to
suspend mandatory minimum required distributions in respect of the 2009 Plan
Year, to comply with the Heroes Earnings Assistance and Relief Tax Act of 2008,
effective as of January 1, 2007, to eliminate obsolete language about the
historical operation of the Plan, and to make such additional clarifying or
simplifying changes as are deemed desirable by the Company, effective as of the
date to which the affected provisions relate. The Plan as so restated is
effective generally as of adoption unless otherwise expressly provided or
required under the Code.
The Plan is now further amended and restated to include amendments adopted since
the last restatement, to permit the Employers to make discretionary
contributions and to grant past-service credit to certain individuals in
connection with various acquisitions of stock or assets by the Company.
ARTICLE 1


Definitions


When used in this Plan, the following terms shall have the designated meaning,
unless a different meaning is clearly required by the context.


1.1    Accounts. Singly or collectively (as the case may be) a Member's Elective
Account, Loan Account, Matching Account, Discretionary Contribution Account and
Rollover Account, as applicable.
1.2    Affiliate. Any of the following:


1.2.1    Controlled Group Affiliate. Any trade or business (other than an
Employer), whether or not incorporated, which at the time of reference controls,
is controlled by, or is under common control with an Employer within the meaning
of section 414(b) or 414(c) of the Code




--------------------------------------------------------------------------------




(including any division of an Employer not participating in the Plan) and, for
purposes of Article VI, section 415(h) of the Code (a “Controlled Group
Affiliate”).


1.2.2    Affiliated Service Groups, etc. Any (a) member of an affiliated service
group, within the meaning of section 414(m) of the Code, that includes an
Employer, or (b) organization aggregated with an Employer pursuant to section
414(o) of the Code, to the extent required by such sections or section 401(k) or
(m) of the Code.
        
1.3    Applicable Plan Year. The current Plan Year.


1.4    Appropriate Form. The form or other method of communication prescribed by
the Committee for a particular purpose specified in the Plan, when filed or
otherwise effected at the time and in the manner prescribed by the Committee.


1.5    Beneficiary. A person or persons entitled under Article IX to receive any
benefits payable upon or after the death of a Member.


1.6    Board of Directors. The Board of Directors of the Company or any duly
authorized committee thereof (such as the Compensation Committee).


1.7    Code. The Internal Revenue Code of 1986 as amended from time to time.
Reference to a specific provision of the Code shall include such provision, any
valid regulation or ruling promulgated thereunder and any comparable provision
of future law that amends, supplements or supersedes such provision.


1.8    Catch-up Contributions. Elective Contributions designated and qualifying
as Catch-up Contributions pursuant to Article XVI, or “Excess Contributions”
recharacterized as Catch-up Contributions under Section 3.3.4 in order to
satisfy ADP nondiscrimination testing.


1.9    Committee. The Management Pension Investment and Oversight Committee
appointed to serve as named fiduciary of the Plan pursuant to Article X, and
prior thereto, the Administrator as defined in the Plan as then in effect.


1.10    Common Stock. The common stock of the Company having a par value of one
dollar ($1) per share, or any other common stock into which it may be
reclassified.


1.11    Company. Arrow Electronics, Inc., a New York corporation, and any
company acquiring the business of Arrow Electronics, Inc. and which, within a
reasonable time thereafter, adopts this Plan as of the effective date of such
acquisition.


1.12    Company Representative. The individuals serving from time to time as
members of the Committee, but acting as the representative of the Company in
exercising the rights of the Company as settlor and plan sponsor. Such
individuals shall not be deemed to be fiduciaries with respect to the Plan when
carrying out responsibilities assigned to the Company Representative under the
Plan, even though, where applicable, the same individuals may be fiduciaries
when carrying out their responsibilities as members of the Committee.


    






--------------------------------------------------------------------------------




1.13    Compensation. Gross cash compensation paid by an Employer to an
individual for services as an Eligible Employee after he becomes a Member,
determined before giving effect to any Contribution Agreement or other cash or
deferred arrangement described in section 401(k) of the Code, or to any similar
reduction agreement pursuant to any cafeteria plan (within the meaning of
section 125 of the Code) or for purposes of receiving qualified transportation
fringe benefits (as described in section 132(f)(4) of the Code), subject to the
Compensation Limit. Compensation shall not include any (a) payments made
pursuant to stock appreciation rights or otherwise pursuant to any plan for the
grant of stock options, stock, or other stock rights, (b) expense reimbursements
other than taxable car allowances (such as but not limited to relocation and
tuition expense reimbursements and nontaxable car allowances), or (c) salary
continuation or other amounts paid under arrangements entered into on or after
December 1, 2006, or under prior arrangements if paid after March 31, 2007, that
are effectively in the nature of severance pay however designated. Effective
January 1, 2008, Compensation shall not include (x) parachute payments within
the meaning of section 280G of the Code made after termination of employment or
(y) other amounts paid after termination of employment, unless paid for services
rendered prior to termination and paid either within the calendar year of
termination or no later than 2-1/2 months after the date of termination (but
excluding post-severance payments in the nature of unused accrued sick, vacation
or other bona fide leave payments).


1.14    Compensation Limit. Compensation taken into account for any Member for
any Plan Year beginning on or after January 1, 2002, shall not exceed two
hundred thousand dollars ($200,000) (as adjusted from time to time for increases
in the cost of living in accordance with section 401(a)(17) of the Code) (the
“Compensation Limit”). If the period for determining Compensation is a short
plan year (i.e., shorter than 12 months), the annual Compensation limit is an
amount equal to the otherwise applicable annual Compensation limit multiplied by
a fraction, the numerator of which is the number of months in the short plan
year and the denominator of which is 12. Except in the case of a short plan
year, the Compensation Limit shall be applied to the Member's aggregate 
Compensation for the entire twelve months of the Plan Year, without regard to
the percentage contribution elected by the Participant during any particular pay
period, provided that the aggregate Elective Contributions for the benefit of a
Member for any Plan Year (or Matching Contributions in respect thereof) shall
not exceed the maximum amount determined by applying the contribution rate or
rates in effect with respect to such contributions from time to time during the
year to the total amount of such Compensation not in excess of such Compensation
Limit.


1.15    Contribution Agreement. An agreement by a Section 401(k) Member (set
forth on the Appropriate Form) to reduce his Compensation otherwise payable in
cash in order to share in Elective Contributions under the Plan, as provided in
Section 3.1, and/or any agreement of similar effect deemed to have been made
pursuant to the automatic enrollment provisions of Article XVII.


1.16    Disability. A physical or mental condition which would, upon proper
application, entitle the Member to disability benefits under the Social Security
Act.


1.17    Discretionary Contribution. A contribution made by an Employer for
Members pursuant to Section 3.6.


1.18    Discretionary Contribution Account. A separate Account maintained for
each Member which reflects his share of the Fund attributable to Discretionary
Contributions together with applicable Investment Adjustments.




--------------------------------------------------------------------------------




1.19    Effective Date. January 1, 1974.


1.20    Elective Account. A separate Account maintained for each Member which
reflects his share of the Fund attributable to Elective Contributions plus such
other amounts as may be transferred to such Account after December 31, 1988
under the terms of the Arrow Electronics Stock Ownership Plan, together with
applicable Investment Adjustments.


1.21    Elective Contributions. Contributions by an Employer for a Section
401(k) Member as provided in Section 3.1, based on the amount by which such
Section 401(k) Member elects to reduce his Compensation otherwise payable in
cash (which contributions may not exceed the Elective Deferral Limit).


1.22    Elective Deferral Limit. The amount set forth below, reduced by the
amount of “elective deferrals” (as defined in section 402(g)(3) of the Code, but
excluding catch-up contributions as defined in section 414(v) of the Code) made
by a Member during his taxable year (which is presumed to be the calendar year)
under any other plans or agreements maintained by an Employer or by a Controlled
Group Affiliate (and, in the sole discretion of the Committee, any plans or
agreements maintained by any other employer, if reported to the Committee at
such time and in such manner as the Committee shall prescribe).
Calendar Year
Amount
2002
$11,000
2003
$12,000
2004
$13,000
2005
$14,000
Years subsequent to 2006
$15,000, as adjusted in accordance with section 402(g)(4) of the Code



1.23    Eligible Employee. Any person employed by the Company or any other
Employer, subject to such terms and conditions as may apply to such Employer
pursuant to Section 1.24 and subject also to the following:


1.23.1    An employee who is employed primarily to render services within the
jurisdiction of a union and whose compensation, hours of work, or conditions of
employment are determined by collective bargaining with such union shall not be
an Eligible Employee unless the applicable collective bargaining agreement
expressly provides that such employee shall be eligible to participate in this
Plan, in which event, however, he shall be entitled to participate in this Plan
only to the extent and on the terms and conditions specified in such collective
bargaining agreement.
1.23.2    The board of directors of an Employer may, in its discretion,
determine that individuals employed in a specified division, subdivision, plant,
location or job classification of such Employer shall not be Eligible Employees,
provided that any such determination shall not discriminate in favor of Highly
Compensated Employees so as to prevent the Plan from qualifying under section
401(a) of the Code.


1.23.3    An individual who performs services for an Employer under an agreement
or arrangement (which may be written, oral, and/or evidenced by the Employer's
payroll practice) with such individual or with another organization that
provides the services of such individual to the Employer, pursuant to which such
individual is treated as an independent contractor or is




--------------------------------------------------------------------------------




otherwise treated as an employee of an entity other than the Employer, shall not
be an Eligible Employee, irrespective of whether such individual is treated as
an employee of the Employer under common-law employment principles or pursuant
to the provisions of section 414(m), 414(n) or 414(o) of the Code.


1.24    Employer. The Company and any subsidiary of the Company which has
adopted the Plan with the approval of the Company, subject to such terms and
conditions as may be imposed by the Company upon the participation in the Plan
of such adopting Employer.


1.25    Employer Contribution. Contributions made by an Employer pursuant to
Sections 3.2 and 3.6.


1.26    Employer Contribution Account. That portion of a Member's Account to
which Employer Contributions are credited.


1.27    Entry Date. Effective March 1, 2004, the first day of each calendar
month.


1.28    ERISA. The Employee Retirement Income Security Act of 1974, as amended
from time to time. Reference to a specific provision of ERISA shall include such
provision, any valid regulation or ruling promulgated thereunder and any
comparable provision of future law that amends, supplements or supersedes such
provision.


1.29    ESOP Contributions. Contributions made by an Employer to the Arrow
Electronics Stock Ownership Plan (or, prior to January 1, 1989, to Part I or
Part II of the Arrow Electronics ESOP and Capital Accumulation Plan or to the
Arrow Electronics ESOP).


1.30    Fund or Trust Fund. The trust fund held under the Trust Agreement
pursuant to Section 11.1.


1.31    Highly Compensated Employee. A “highly compensated employee” as defined
in section 414(q) of the Code and applicable regulations. Effective January 1,
1997, “Highly Compensated Employee” means an employee who received Total
Earnings during the prior Plan Year in excess of $80,000 (as adjusted pursuant
to section 414(q) of the Code) or who was a five percent (5%) owner (as
described in Section 15.1.2(c)) at any time during the current or prior Plan
Year.


1.32    Hour of Service. For all purposes of this Plan, “Hour of Service” shall
mean each hour includible under any of Sections 1.32.1 through 1.32.4, applied
without duplication, but subject to the provisions of Sections 1.32.5 through
1.32.8.


1.32.1    Paid Working Time. Each hour for which an employee is paid, or
entitled to payment, for the performance of duties for an Employer;


1.32.2    Paid Or Other Approved Absence. Each regularly scheduled working hour
during a period for which an employee is paid, or entitled to payment, by an
Employer on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability or pregnancy),
layoff, jury duty, military duty or leave of absence, or during any other period
of




--------------------------------------------------------------------------------




authorized leave if employee returns to employment with the Employer on the
expiration of such leave.


1.32.3    Military Service. Each regularly scheduled working hour which would
constitute an Hour of Service under Section 1.32.1 or 1.32.2 but for the
employee's absence for “qualified military service” (as defined in section
414(u) of the Code) (“Military Service”) during a period in which his
reemployment rights are protected by law, provided that such employee re-enters
the employ of an Employer within the period during which his reemployment rights
are protected by law; and


1.32.4    Back Pay Awards. Each hour for which back pay, irrespective of
mitigation of damages, is either awarded or agreed to by an Employer.


1.32.5    Crediting Hour of Service. Hours of Service shall be credited as
follows:


(a)Paid Working Time. Hours of Service described in Section 1.32.1 shall be
credited to the Plan Year in which the duties were performed;


(b)Paid Absence and Military Service. Hours of Service described in Sections
1.322 and 1.32.3 shall be credited to the Plan Year in which occur the regularly
scheduled working hours with respect to which such Hours of Service are
determined, beginning with the first such hours;


(c)Back Pay Awards. Hours of Service described in Section 1.32.4 shall be
credited to the Plan Year or Plan Years to which the back pay award or agreement
pertains (rather than to the Plan Year in which the award, agreement or payment
is made).


1.32.6    Limitations on Hours of Service for Paid Absences. Notwithstanding any
provision of this Plan, Hours of Service otherwise required to be credited
pursuant to Section 1.32.2 (relating to paid absences) or Section 1.32.4
(relating to an award or agreement for back pay), to the extent the award or
agreement described therein is made with respect to a period described in
Section 1.32.2, shall be subject to the following limitations and rules:


(a)501 Hour Limitation. No more than five hundred one (501) of such Hours of
Service are required to be credited on account of any single continuous period
during which an employee performs no duties (whether or not such period occurs
in a single Year);


(b)Payments Required by Law.  An hour for which an employee is directly or
indirectly paid, or entitled to payment, on account of a period during which no
duties are performed is not required to be credited to the employee if such
payment is made or due under a plan maintained solely for the purpose of
complying with applicable workmen's compensation, unemployment compensation or
disability insurance laws;


(c)Medical and Severance Payments Excluded. Hours of Service are not required to
be credited for a payment which solely reimburses an employee for medical or
medically related expenses incurred by an employee, or constitutes a retirement,
termination, or other severance pay or benefit, however designated; and






--------------------------------------------------------------------------------




(d)Indirect Payments. A payment shall be deemed to be made by or due from an
Employer regardless of whether such payment is made by or due from the Employer
directly, or indirectly through, among others, a trust, fund, or insurer, to
which the Employer contributes or pays premiums.


1.32.7    Determinations by Committee. The Committee shall have the power and
final authority:


(a)To determine the Hours of Service of any individual for all purposes of the
Plan, and to that end may, in his discretion, adopt such rules, presumptions and
procedures permitted by applicable law as it shall deem appropriate or
desirable;


(b)Without limiting the generality of the foregoing, to provide that the
regularly scheduled working hours to be credited under Sections 1.32.2, 1.32.3
and 1.32.4 to an employee without a regular work schedule shall be determined on
the basis of a forty (40)-hour work week, or an eight (8)-hour work day, or on
any other reasonable basis which reflects the average hours worked by the
employee or by other employees in the same job classification over a
representative period of time, provided that the basis so used is consistently
applied with respect to all employees within the same job classifications,
reasonably defined.


1.32.8    Monthly Equivalency. An employee who customarily works for an Employer
for twenty (20) or more hours per week throughout each Plan Year (except for
holidays and vacations) shall be credited with exactly one hundred ninety (190)
Hours of Service for each month with respect to which he completes at least one
(1) Hour of Service in accordance with the foregoing provisions of this Section
1.32 (regardless of whether the number of Hours of Service actually completed in
such month exceeds one hundred ninety (190)), subject to Section 1.32.6.


1.33    Investment Adjustments. The net realized and unrealized gains, losses,
income and expenses attributable to a Member's Elective, Matching, Discretionary
Contribution, Prior Plan or Rollover Account as a result of its investment in
one or more Investment Funds.


1.34    Investment Fund. A portion of the Fund which is separately invested as
provided in Section 5.1, or the Loan Fund.


1.35    Loan Account. An Account maintained pursuant to Section 7.6.2.


1.36    Loan Fund. The Investment Fund maintained pursuant to Section 7.6.1.


1.37    Matching Account. A separate Account maintained for each Member which
reflects his share of the Fund attributable to Matching Contributions and,
effective January 1, 2001, balances formerly credited to his Basic or Class Year
Accounts (within the meaning of those terms under the Plan previously in
effect), together with applicable Investment Adjustments.


1.38    Matching Contributions. Contributions by an Employer for a Section
401(k) Member as provided in Section 3.2.


1.39    Member. Each Eligible Employee who became a Member of the Plan upon its
establishment effective December 31, 1988 as successor to its predecessors
described in the Preamble hereto, or who has become Member of the Plan pursuant
to Article II as in effect from




--------------------------------------------------------------------------------




time to time, and each former such Eligible Employee who retains an
undistributed Account under the Plan.


1.40    Normal Retirement Date. The sixty-fifth (65th) anniversary of a Member's
date of birth.


1.41    One-Year Break in Service. A Plan Year in which the individual has no
more than 500 Hours of Service. For purposes of determining whether a One-Year
Break in Service has occurred, an individual who is absent from work by reason
of a “maternity or paternity absence” shall receive credit for the Hours of
Service which would have been credited to such individual but for such absence,
or, in any case in which such Hours cannot be determined, eight Hours of Service
per day of such absence, but in no event more than 501 Hours of Service. Such
Hours of Service shall be credited (a) only in the Plan Year in which the
absence begins if necessary to prevent a One-Year Break in Service in that Plan
Year, or (b) in all other cases, in the following Plan Year. For purposes of
this Section 1.41, “maternity or paternity absence” means an absence from active
employment beginning on or after January 1, 1985 by reason of (a) the
individual's pregnancy, (b) the birth of a child of the individual, (c) the
placement of a child with the individual in connection with the adoption of such
child by such individual, or (d) for purposes of caring for any such child for a
period beginning immediately following such birth or placement. Nothing in this
Plan shall be construed to give an employee a right to a leave of absence for
any reason.


1.42    Plan. The Arrow Electronics Savings Plan, which as currently in effect
is set forth herein.


1.43    Plan Year. The period of time commencing with the first day of January
and ending with the last day of December.


1.44    Rollover Account. A separate account maintained for an individual
attributable to (i) his Rollover Contributions and (ii) balances credited as of
November 29, 1994 in respect of amounts previously transferred from Part III of
the Arrow Electronics ESOP and Capital Accumulation Plan, together with
applicable Investment Adjustments.


1.45    Rollover Contribution. An Eligible Employee's rollover contribution made
pursuant to Section 3.7, including the amount of any transfer to this Plan
pursuant to the diversification and in-service withdrawal provision of the Arrow
Electronics Stock Ownership Plan.


1.46    Section 401(k) Member. A Member who is an Eligible Employee.


1.47    Termination of Employment. A Member's employment shall be treated as
terminated on the date that he ceases to be employed by an Employer or
Affiliate, subject to Section 2.4.2.


1.48    Total Earnings. Total compensation paid by an Employer or Affiliate to
an individual reportable on Form W-2, determined before giving effect to any
Contribution Agreement or any other cash or deferred arrangement described in
section 401(k) of the Code or to any similar reduction agreement pursuant to any
cafeteria plan (within the meaning of section 125 of the Code) or for purposes
of receiving qualified transportation fringe benefits (as described in section
132(f)(4) of the Code). Total Earnings shall exclude salary continuation or
other amounts paid under arrangements entered into on or after December 1, 2006,
or under prior arrangements if




--------------------------------------------------------------------------------




paid after March 31, 2007, that are effectively in the nature of severance pay.
For purposes of Sections 3.3.2 and 3.4.2, Total Earnings for any Plan Year may,
in the discretion of the Committee, and effective January 1, 2006, shall be
limited to such compensation paid by an Employer or Affiliate to an individual
during the period that he is a Member for service as an Eligible Employee.
Notwithstanding the foregoing, effective for amounts paid on or after January 1,
2008, Total Earnings shall not include severance pay or parachute payments
excludable from Compensation under Section 1.13 above, or other payments or
taxable benefits provided after termination of employment unless for services
rendered prior to termination and paid either within the calendar year of
termination or no later than 2-1/2 months after the date of termination (but
excluding post-severance payments in the nature of unused accrued sick, vacation
or other bona fide leave payments). Total Earnings taken into account for any
Member for any Plan Year shall not exceed the Compensation Limit. If the period
for determining Total Earnings is a short plan year (i.e., shorter than 12
months), the annual Total Earnings limit is an amount equal to the otherwise
applicable annual Total Earnings limit multiplied by the fraction, the numerator
of which is the number of months in the short plan year, and the denominator of
which is 12.
 
1.49    Trust Agreement. The agreement by and between the Committee and the
Trustee under which this Plan is funded, as from time to time amended.


1.50    Trustee. The trustee or trustees from time to time designated under the
Trust Agreement.


1.51    Valuation Date. A date as of which the Committee revalues and adjusts
Accounts in accordance with the daily valuation system described in Section 5.8;
provided, however, if any portion of an Account is invested in mutual funds for
which the mutual fund sponsor provides a separate accounting for each Member,
the Valuation Date for a transaction affecting such portion shall be the date as
of which the mutual fund sponsor processes such transaction.


1.52    Vested Percentage. The percentage of a Member's Account or Subaccount
which is nonforfeitable pursuant to Article IV.


1.53    Year of Service. A Plan Year during which an employee has not less than
one thousand (1,000) Hours of Service, excluding any Plan Year prior to the Plan
Year in which the employee attained age 18. Notwithstanding the foregoing, the
term “Year of Service” shall not include any Plan Year not taken into account
for vesting purposes as of December 31, 1984 under the predecessor plans then in
effect as a result of the application of the break rules of those plans as then
in effect nor any other Plan Year which was succeeded by five consecutive
One-Year Breaks in Service (“Five-Year Break”), if the number of such One-Year
Breaks in Service was equal to or in excess of the individual's Years of Service
prior to such Five-Year Break and the individual had no nonforfeitable rights
under any such plan at the time of the Five-Year Break.


1.54    “Same-sex Marriages”. In order to ensure compliance with those
provisions of the Code that limit the term “spouse” to parties to a marriage of
individuals of opposite sex, as required by the Federal Defense of Marriage Act,
1 U.S.C.§ 7, the term “spouse” as used in this Plan shall be limited to an
individual of opposite sex from the Member, effective September 1, 2006.
However, nothing in this Section 1.54 shall limit the ability of any Member to
designate a spouse of the same sex as a Beneficiary in accordance with the same
rules that permit designation of a non-spouse Beneficiary.




--------------------------------------------------------------------------------




ARTICLE II


Membership


2.1    Membership. Effective March 1, 2004:


2.1.1    Regular Employees. An Eligible Employee who is a “Regular Employee” and
who has not previously become a Member shall become a Member on the Entry Date
coincident with or next following the completion of one full calendar month
beginning on or after his Date of Hire, or if later, the first day of the
calendar month in which he has first attained age twenty-one (21). A “Regular
Employee” is an employee who is scheduled to customarily work for an Employer
for twenty (20) or more hours per week throughout each year (except for holidays
and vacations).


2.1.2    Part-Time Employees. An Eligible Employee who is not a “Regular
Employee” shall become a Member on the Entry Date coincident with or next
following the later of (a) his completion of a 12-consecutive month period
starting on his Date of Hire, or on any January 1 thereafter, in which he has
1,000 Hours of Service, or (b) his twenty-first (21st) birthday.
 
2.1.3    Date of Hire. For purposes of this Section 2.1, the term “Date of Hire”
means the date on which an employee first performs an Hour of Service described
in Section 1.32.1. An Eligible Employee who starts work on the first business
day of a month shall become a Member no later than if he started work on the
first day of the month.


2.2    Service with Affiliates. Solely for the purposes of determining (a)
whether an employee has met the length of service requirement imposed as a
prerequisite for membership in the Plan, or (b) the Hours of Service credited to
an employee under the Plan, service with any Affiliate shall be treated as
service with an Employer. Notwithstanding any other provision of this Plan, a
Member shall be eligible to share in contributions and forfeitures under the
Plan only with respect to Compensation paid by an Employer for service as an
Eligible Employee (as distinguished from service for any Affiliate).


2.3    Contribution Agreement. A Section 401(k) Member shall be eligible to
share in Elective Contributions under Section 3.1, effective for payroll periods
ending after the first Entry Date on which he is a Section 401(k) Member,
provided that he completes and returns the Contribution Agreement described in
Section 3.1.1 to the Committee within such period as the Committee shall
prescribe. If a rehired Eligible Employee, or Eligible Employee transferred from
ineligible employment, commences or resumes participation as a Section 401(k)
Member on his date of transfer or date of rehire pursuant to Section 2.4 or
Section 2.6, he shall become eligible to share in Elective Contributions upon
execution and filing of an appropriate Contribution Agreement within such period
as the Committee shall prescribe, effective as of such date as the Committee
shall determine to be administratively practicable. If a Member fails to
complete and return a Contribution Agreement within the period prescribed by the
Committee, he may begin to share in Elective Contributions under Section 3.1 as
of any subsequent Entry Date as of which he is an Eligible Employee, by
completing and returning a Contribution Agreement to the Committee within such
period as the Committee shall prescribe.










--------------------------------------------------------------------------------




2.4    Transfers.


2.4.1    Transfer to Eligible Employment. If an individual is transferred to
employment under which he is eligible for membership in this Plan from
employment with an Affiliate or with an Employer in a position not so eligible,
he shall become a Member on the later of (a) the date of such transfer, or (b)
the Entry Date on which he would have become a Member if his prior employment by
the Employer or Affiliate had been in a position eligible for membership in the
Plan.


2.4.2    Transfer to Affiliate or Ineligible Employment. If a Member is
transferred to employment with (a) an Affiliate or (b) an Employer in a position
ineligible for membership in the Plan, he shall not be deemed to have retired or
terminated his employment for the purposes of the Plan until such time as he is
employed neither by an Employer nor by any Affiliate. Such a Member shall be
eligible to share in contributions and forfeitures under the Plan for the Plan
Year of such transfer but he shall not be eligible to share in contributions and
forfeitures for subsequent Plan Years unless and until he returns to employment
as an Eligible Employee. Upon retirement (at or after Normal Retirement Date) or
Termination of Employment of such a Member while so employed other than as an
Eligible Employee, distribution shall be made in accordance with the Plan as if
such Member had so retired, or terminated his employment, while an Eligible
Employee.


2.4.3    Contribution Agreement. The Contribution Agreement (if any) of a Member
described in Section 2.4.2 shall be suspended until he resumes his status as an
Eligible Employee (and Section 401(k) Member).


2.5    Transfers Between Employers. If a Member transfers from employment as an
Eligible Employee with one Employer to employment as an Eligible Employee with
another Employer: (a) his participation in the Plan shall not be interrupted;
and (b) his Contribution Agreement (if any) with his prior Employer shall be
deemed to apply to his second Employer in the same manner as it applied to his
prior Employer.


2.6    Reemployment. If a Member whose Accounts are not vested in whole or in
part, or an employee who has not become a Member, terminates employment and is
subsequently rehired as an Eligible Employee after five or more consecutive
One-Year Breaks in Service, he shall upon rehire be treated as a new employee
for all purposes of this Plan. In all other cases, (a) a Member who terminates
employment and is subsequently rehired as an Eligible Employee shall become a
Member immediately upon rehire, and (b) an employee who meets the age and
service requirements for Membership in this Plan as of an Entry Date during a
period of absence from employment shall become a Member upon termination of such
absence if he is then an Eligible Employee.


2.7    Service with Predecessors or Affiliates, or as an Ineligible Employee.


2.7.1    In determining when an Eligible Employee shall become a Member and such
Eligible Employee's Hours of Service and Years of Service, employment with (i)
one or more predecessors of an Employer or Affiliate or (ii) a corporation or
other entity which was not an Employer or Affiliate at the time of reference but
which later became such, shall not be taken into account except as otherwise
provided in Section 2.7.2 or any Supplement.






--------------------------------------------------------------------------------




2.7.2    In determining when an Eligible Employee shall become a Member and such
Eligible Employee's Hours of Service and Years of Service, employment with or
severance from (i) one or more predecessors of an Employer or Affiliate or (ii)
a corporation or other entity which was not an Employer or Affiliate at the time
of reference but which later became such, shall be treated as employment with or
severance from an Employer or Affiliate to the extent required by law or to the
extent determined by the Company Representative in its discretion exercised in a
manner that does not discriminate in favor of Highly Compensated Employees.




--------------------------------------------------------------------------------




ARTICLE III


Contributions


3.1    Elective Contributions.


3.1.1    Election of Amount. In order to share in Elective Contributions, a
Member must be a Section 401(k) Member and agree in his Contribution Agreement
to reduce his Compensation otherwise payable in cash for each payroll period by
such whole percentage as he shall elect, which prior to March 1, 2004 shall not
exceed ten percent (10%), and thereafter shall not exceed such applicable
percentage as the Committee may from time to specify, which may either be a
uniform percentage for all Section 401(k) Members, or be determined separately
for Highly Compensated Employees or non-Highly Compensated Employees,
respectively, as the Committee determines in its discretion; provided, that a
whole percentage shall not be required if necessary or appropriate to comply
with any applicable limitations on the amount of Elective Contributions
permitted. The Section 401(k) Member's Employer shall contribute to the Plan as
Elective Contributions, as soon as reasonably practicable after the close of
each payroll period for which such Contribution Agreement is in effect, an
amount equal to the elected and applicable reduction in the Section 401(k)
Member's Compensation otherwise payable in cash for such payroll period. Any
Elective Contribution in excess of 6% shall not be eligible for Matching
Contributions under Section 3.2. In no event shall the limits under Section 3.3
be exceeded. The Committee shall decrease the amount of reduction of
Compensation under a Section 401(k) Member's Contribution Agreement for any
payroll period to the extent the sum of such reduction, the amount of the
Section 401(k) Member's deductions for such payroll period for welfare benefits
sponsored by the Employer, any withholding from pay required by law and any
other deductions requested by the Section 401(k) Member which under the
Employer's payroll procedure are treated as a priority claim relative to the
contributions to this Plan, exceeds the Section 401(k) Member's Compensation for
such payroll period.


3.1.2    Change in Contribution Rate. A Section 401(k) Member who has a
Contribution Agreement in effect may increase or decrease the amount of
reduction thereunder of his Compensation otherwise payable in cash within the
limits specified in Section 3.1.1 by giving notice on the Appropriate Form to
the Committee within such period as the Committee shall prescribe. Such change
shall be effective commencing with the first payroll period for which it can be
given effect under the procedures established by the Committee.


3.1.3    Deemed Election. Effective January 1, 2008, a Section 401(k) Member who
has not affirmatively entered into a Contribution Agreement as above provided
may be deemed to have entered into such an Agreement in accordance with and
subject to the auto-enrollment provisions Article XVII.


3.1.4    Voluntary Suspension. A Member may voluntarily suspend his Contribution
Agreement effective as soon as practicable by giving notice to the Committee on
the Appropriate Form.






--------------------------------------------------------------------------------




3.1.5    Mandatory Suspension.


3.1.5.1    Hardship Withdrawal from Elective Account. The Contribution Agreement
of a Member who makes a withdrawal pursuant to Section 7.2.4 shall be suspended
as of the payroll period in which the withdrawal is made until the next Entry
Date that is at least six months after the date of such withdrawal (or January
1, 2002, if later).


3.1.5.2    Reinstatement. A Member may reinstate his Contribution Agreement
under this Plan as of the next Entry Date following a period of mandatory
suspension under this Section 3.1.5, or any subsequent Entry Date, by giving
written notice to the Committee on the Appropriate Form within such period as
the Committee shall prescribe.
3.1.6    Dollar Limitation. A Section 401(k) Member's Elective Contributions
shall be discontinued for the remainder of a Plan Year when in the aggregate
they equal the Elective Deferral Limit for such Plan Year, except that Catch-up
Contributions may continue to the extent permitted under Article XVI.
Notwithstanding any other provisions of this Plan, except to the extent
permitted under Article XVI. No Section 401(k) Member may elect to reduce his
Compensation pursuant to Section 3.1.1 for a Plan Year by an amount in excess of
the Elective Deferral Limit, nor shall any such excess be contributed to the
Plan as Elective Contributions or allocated to a Section 401(k) Member's
Elective Account.


3.1.7    Determination of Total Excess Deferrals. The term “Excess Deferrals”
shall mean (i) “elective deferrals” (as defined in section 402(g)(3) of the
Code, but excluding deferrals qualifying as catch-up contributions under section
414(v) of the Code) made by a Member during the calendar year under this Plan in
excess of the Elective Deferral Limit, plus (ii) in the event the Member is
eligible to make such catch-up contributions under Article XVI or under any
other plan of an Employer or Affiliate (“Controlled Group Plan”), the amount of
such catch-up contributions in excess of the limit set forth in Section 16.4 for
such year made under this Plan or under such other plan.


3.1.8    Distribution of Excess Deferrals (Regular or Catch-up). If a Member has
made Excess Deferrals for any Plan Year, the Committee shall, after consultation
with the named fiduciary of any applicable other Controlled Group Plan,
determine the portion of such Excess Deferrals to be assigned to this Plan
(which shall be the total Excess Deferrals less the portion thereof assigned to
another Controlled Group Plan) and distribute the portion thereof so assigned,
adjusted for any (i) income or loss attributable thereto for such Plan Year and,
(ii) effective solely for the 2007 Plan Year, “gap period” income or loss from
the end of the Plan Year to the date of distribution determined in accordance
with such method authorized under applicable regulations as the Committee shall
specify. The amount to be distributed for a Plan Year shall be adjusted to
reflect the amount of Elective Contributions previously distributed by the Plan
on or after the beginning of such Plan Year in order to comply with the
limitations of Section 3.3. If the Member's Elective Account is invested in more
than one Investment Fund, such distribution shall be made pro rata, to the
extent practicable, from all such Investment Funds. In order to receive such
excess Elective Contributions, the Member must deliver a written claim to the
Committee by March 1 of the Plan Year of distribution. Such claim must include
(i) a statement that the Member's Elective Deferral Limit will be exceeded
unless the excess Elective Contributions are distributed and (ii) an agreement
to forfeit Matching Contributions made with respect to such excess Elective
Contributions and allocated to his Matching Account (if any). Matching
Contributions forfeited pursuant to this Section 3.1.8 shall be applied to
reduce contributions by




--------------------------------------------------------------------------------




the Employer hereunder. If a Member's has made Excess Deferrals as a result of
contributions to this Plan and any other plans or agreements maintained by an
Employer or Controlled Group Affiliate, the Committee shall deem such a claim to
have been delivered by the Member and distribute the excess no later than April
15 of the following year.


3.2    Matching Contributions.


3.2.1    Amount. The Employer shall make Matching Contributions to the Plan with
respect to each calendar month for which a Section 401(k) Member has a
Contribution Agreement in effect, in an amount equal to 50% of such Section
401(k) Member's Elective Contributions for each payroll period ending in such
month (but excluding any such Elective Contributions in excess of 6% of the
Section 401(k) Member's Compensation for that payroll period).


3.2.2    Payment. Matching Contributions for a month shall be paid in cash to
the Trustee during or as soon as reasonably practicable after the end of such
month.


3.2.3    Matching Contributions Only for Permissible Elective Contributions. No
Matching Contributions shall be made with respect (i) to amounts distributable
(or recharacterized as Catch-up Contributions) pursuant to Section 3.3.4, (ii)
Elective Contributions in excess of the Elective Deferral Limit as described in
Section 3.1.6, or (iii) ) with respect to Catch-up Contributions or Elective
Contributions designated as Catch-up Contributions but which fail to qualify as
such as provided in Section 16.6. Any amounts paid into the Fund with the
intention that they constitute Matching Contributions with respect to such
amounts shall be retained in the Fund and applied to meet the obligation of the
Employer to make contributions under this Article III.


3.3    Section 401(k) Limit on Elective Contributions.


3.3.1    In General. Notwithstanding anything in this Plan to the contrary,
Elective Contributions for any Plan Year for a Section 401(k) Member who is a
Highly Compensated Employee for that Plan Year shall be reduced if and to the
extent deemed necessary or advisable by the Committee in order that the “average
deferral percentage” (as defined in Section 3.3.2) for Section 401(k) Members
who are Highly Compensated Employees for that Plan Year shall not exceed the
percentage determined in the following schedule, based on the average deferral
percentage for the Applicable Plan Year for all Section 401(k) Members who are
not Highly Compensated Employees for such Applicable Plan Year:




--------------------------------------------------------------------------------




Column 1
Column 2
Average Deferral Percentage
for Section 401(k) Members
Who Are Not Highly Compensated
Employees for the Applicable Plan Year Less than 2%
Average Deferral Percentage
for Section 401(k) Members
Who Are Highly Compensated
Employees for the Plan Year
Two (2) times the
percentage in Column 1
2% - 8%
The percentage in Column 1,
plus 2%
More than 8%
One and one-quarter
(1-1/4) times the
percentage in Column 1

The status of an individual as a non-Highly Compensated Employee for an
Applicable Plan Year shall be determined based on the definition of Highly
Compensated Employee in effect for such Applicable Plan Year.
3.3.2    Determination of Average Deferral Percentages. Notwithstanding anything
in this Plan to the contrary, for purposes of this Section 3.3, the average
deferral percentage for any group of individuals for a Plan Year (including an
Applicable Plan Year) means the average of the individual ratios, for each
person in such group, of (i) his share of Elective Contributions (exclusive of
Catch-up Contributions) for the Plan Year to (ii) his Total Earnings for such
Plan Year (or, if applicable, the portion thereof in which the individual is
both a Member and an Eligible Employee). The individual ratios, and the average
deferral percentage for any group of individuals, shall be calculated to the
nearest one-hundredth of one percent (0.01%). For purposes of calculating the
average deferral percentage, Qualified Nonelective Contributions under Section
3.5.4 may be taken into account as Elective Contributions if the conditions of
the applicable regulations under section 401(k) of the Code (set forth as Treas.
Reg. § 1.401(k)-2(a)(6) effective January 1, 2006, and previously as Treas. Reg.
§ 1.401(k)-1(b)(5)) and other applicable guidance are met. The Committee shall
determine, during and as of the end of each Plan Year, the average deferral
percentages relevant for purposes of this Section 3.3, based on Members'
Contribution Agreements and projected Total Earnings then in effect for Section
401(k) Members. If, based on such determination, the Committee concludes that a
reduction in the Elective Contributions made for any Section 401(k) Member is
necessary or advisable in order to comply with the limitations of this Section
3.3, he shall so notify each affected Section 401(k) Member and his Employer of
the reduction he deems necessary or desirable for this purpose. In such event,
the allowable Elective Contributions under Section 3.1.1 shall be reduced in
accordance with the direction of the Committee, and the Contribution Agreement
of each Section 401(k) Member affected by such determination shall be modified
accordingly. Any such reduction may apply either to all Section 401(k) Members,
only to Section 401(k) Members who are Highly Compensated Employees, or to any
other group as the Committee shall determine, in such manner as the Committee
shall determine.


3.3.3    Calculation of Excess Contributions. Notwithstanding anything in this
Plan to the contrary, for purposes of this Section 3.3, the amount of “Excess
Contributions” for Highly Compensated Employees means, with respect to any Plan
Year, the excess of (a) the aggregate amount of Elective Contributions
(exclusive of Catch-up Contributions) actually paid into the Plan on behalf of
Highly Compensated Employees for such Plan Year, over (b) the maximum amount of
Elective Contributions permitted for such Plan Year under the limitations set
forth in Section 3.3.1,




--------------------------------------------------------------------------------




determined by reducing the amount of Elective Contributions to be permitted on
behalf of Highly Compensated Employees in the order of their individual ratios
(as determined under Section 3.3.2) beginning with the highest of such ratios.


3.3.4    Correction by Distribution (or Recharacterization as Catch-up
Contributions).The aggregate amount of any Excess Contributions determined for
any Plan Year under Section 3.3.3 shall be distributed in cash to Highly
Compensated Employees on the basis of the respective amounts of Elective
Contributions (and amounts taken into account as Elective Contributions) made on
their behalf, reducing the largest amounts of Elective Contributions first, and
successively to the extent necessary until the entire amount of such Excess
Contributions is distributed. Notwithstanding the foregoing, to the extent that
the Highly Compensated Employee (i) is eligible to make Catch-up Contributions
under Article XVI and (ii) has failed to make the maximum dollar amount of such
Catch-up Contributions permitted for such Plan Year under Section 16.4, the
amount otherwise distributable hereunder shall instead be recharacterized as
Catch-up Contributions and retained in the Plan up to the excess of such dollar
limit in Section 16.4 over the amount of Catch-up Contributions otherwise made
for such year under Article XVI.


3.3.5    Time and Manner of Corrective Distribution. The amount of Excess
Contributions for any Highly Compensated Employee for any Plan Year not
recharacterized as Catch-up Contributions under Section 3.3.4 shall be
distributed in cash to such Highly Compensated Employee no later than March 15
of the following Plan Year if possible, and in any event no later than the close
of such following Plan Year. If such Member's Account is invested in more than
one Investment Fund, such distribution shall be made pro rata, to the extent
practicable, from all such Investment Funds. The amount thus distributed shall
be adjusted for income or loss attributable thereto for the Plan Year for which
such amount was paid into the Plan and, effective for the Plan Years 2006 and
2007, for the period from the last day of the Plan Year to the date of
distribution or such date within seven business days prior thereto as the Plan
recordkeeper shall determine to be practicable.


3.3.6    Adjustment of Contributions Based on Limit on Annual Additions.
Notwithstanding any of the foregoing provisions to the contrary, a Member may,
at such time and in such manner as the Committee may prescribe, suspend or
change the amount of reduction in Compensation provided for under any applicable
Contribution Agreement in order to avoid an allocation of contributions to his
Account which would violate the limitations of this Section 3.3, Section 3.4 or
Article VI.


3.4    Section 401(m) Limit on Matching Contributions.


3.4.1    In General. Notwithstanding anything in this Plan to the contrary,
Matching Contributions for any Plan Year for a Section 401(k) Member who is a
Highly Compensated Employee for that Plan Year shall be reduced if and to the
extent deemed necessary or advisable by the Committee in order that the
“contribution percentage” for Section 401(k) Members who are Highly Compensated
Employees for that Plan Year shall not exceed the percentage determined in the
following schedule, based on the “contribution percentage” for the Applicable
Plan Year for all Section 401(k) Members who are not Highly Compensated
Employees for the Plan Year:




--------------------------------------------------------------------------------




Column 1
Contribution Percentage
for Section 401(k) Members Who
Are Not Highly Compensated
Employees for the Applicable Plan Year
Column 2
Contribution Percentage
for Section 401(k) Members
Who Are Highly Compensated
Employees for the Plan Year
Less than 2%
Two (2) times the
percentage in Column 1
2% - 8%
The percentage in Column
1, plus 2%
More than 8%
One and one-quarter
(1-1/4) times the per-
centage in Column 1

In determining the permitted Contribution Percentage for Highly Compensated
Employees, the Applicable Plan Year for non-Highly Compensated Employees shall
be the same as determined under Section 3.3.1. The status of an individual as a
non-Highly Compensated Employee for an Applicable Plan Year shall be determined
based on the definition of Highly Compensated Employee in effect for such
Applicable Plan Year.
3.4.2    Determination of Contribution Percentages. Notwithstanding anything in
this Plan to the contrary, for purposes of this Section 3.4, the “contribution
percentage” for any group of individuals means the average of the individual
ratios, for each person in such group, of (a) his share of Matching
Contributions for the Plan Year (including an Applicable Plan Year) to (b) his
Total Earnings for such Plan Year (or, if applicable, the portion thereof in
which the individual is both a Member and an Eligible Employee). The individual
ratios, and the “contribution percentage” for any group of individuals, shall be
calculated to the nearest one-hundredth of one percent (0.01%). For purposes of
calculating the contribution percentage, Qualified Nonelective Contributions
under Section 3.5.4 and Elective Contributions under Section 3.1.1 may be taken
into account as Matching Contributions if the conditions of the applicable
regulations under section 401(m)(3) of the Code (which are set forth in Treas.
Reg. § 1.401(m)-1(b)(5) prior to January 1, 2006 and thereafter Treas. Reg.
§ 1.401(m)-2(a)(6)) and other applicable guidance, are met to the extent such
contributions are not taken into account for purposes of the average deferral
percentage test pursuant to Section 3.3.2. If, based on a review of Contribution
Agreements and projected Total Earnings similar to those described in Section
3.3.2, the Committee shall conclude that a reduction in the Matching
Contributions made for any Member is necessary or advisable in order to comply
with the limitations of this Section 3.4 for any Plan Year, the amount of such
contributions shall be reduced in accordance with the direction of the
Committee. Without limiting the generality of the foregoing, any such reduction
may be made applicable to all Section 401(k) Members, only to Section 401(k)
Members who are Highly Compensated Employees, or to any other group as the
Committee shall determine, and in such manner as the Committee shall determine.


3.4.3    Treatment of Excess Matching Contributions. Notwithstanding anything in
this Plan to the contrary, for purposes of this Section 3.4, the amount of
“excess Matching Contributions” for any Highly Compensated Employees means, with
respect to any Plan Year, the excess of (a) the total aggregate amount of
Matching Contributions actually paid into the Plan on behalf of Highly
Compensated Employees for such Plan Year, over (b) the maximum




--------------------------------------------------------------------------------




amount of Matching Contributions permitted for such Plan Year under the
limitations set forth in Section 3.4.2, determined by reducing the amount of
Matching Contributions permitted on behalf of the Highly Compensated Employee in
the order of their individual ratios (as determined under Section 3.4.2)
beginning with the highest such ratio. The aggregate amount of excess Matching
Contributions so determined for any Plan Year shall be attributed to Highly
Compensated Employees on the basis of the respective amounts of Matching
Contributions made on their behalf, reducing the largest amounts of Matching
Contributions first, and successively to the extent necessary until the entire
amount of such excess Matching Contributions is allocated. The amount so
attributed to a Highly Compensated Employee shall be forfeited. Any excess
Matching Contributions not so forfeited shall be paid to the Member. Such
payment shall be made in cash no later than March 15 of the following Plan Year
if possible, and in any event no later than the close of the following Plan
Year.


3.4.4    Income on Excess Matching Contributions. The amount of excess Matching
Contributions distributed or forfeited pursuant to Section 3.4.3 shall be
adjusted for income or loss attributable thereto for the Plan Year for which
such excess was paid into the Plan and, effective for the Plan Years 2006 and
2007, for the period from the last day of the Plan Year to the date of
distribution or such date within seven business days prior thereto as the Plan
recordkeeper shall determine to be practicable. If any Account from which a
distribution or forfeiture is to be made pursuant to this Section 3.4 is
invested in more than one Investment Fund, such distribution or forfeiture shall
be made pro rata, to the extent practicable, from all such Investment Funds.


3.5    Special Rules Relating to Elective Contributions and Matching
Contributions.


3.5.1    Multiple Arrangements for Highly Compensated Employees Combined. If
more than one plan providing a cash or deferred arrangement, or for matching
contributions, or employee contributions (within the meaning of sections 401(k)
and 401(m) of the Code) is maintained by the Employer or an Affiliate, the
individual ratios of any Highly Compensated Employee who participates in more
than one such plan or arrangement shall, for purposes of determining the
“average deferral percentage” (as defined in Section 3.3.2) and “contribution
percentage” (as defined in Section 3.4.2) for all such arrangements, be
determined as if all such arrangements were a single plan or arrangement.


3.5.2    Aggregation of Plans. In the event that this Plan satisfies the
requirements of section 410(b) of the Code only if aggregated with one or more
other plans, then this Article III shall be applied by determining the “average
deferral percentage” and “contribution percentage” of Members as if all such
plans were a single plan. Plans may be aggregated under this Section 3.5.2 only
if they have the same plan year.


3.5.3    Status as Section 401(k) Member. For purposes of Sections 3.3 and 3.4,
an individual shall be treated as a Section 401(k) Member for a Plan Year if he
so qualifies for any part of the Plan Year, and whether or not his right to
share in Elective Contributions has been suspended under Section 3.1.5.
Notwithstanding the foregoing, in applying such Sections an individual shall not
be treated as a Section 401(k) Member for an Applicable Plan Year during which
he is not a Highly Compensated Employee except for periods after he has met the
minimum age and service requirements of section 410(a)(1)(A) of the Code, if (a)
the Committee elects to




--------------------------------------------------------------------------------




exclude all employees who have not met such minimum age and service requirements
in accordance with section 410(b)(4)(B) of the Code, and (b) the Plan complies
with section 410(b) of the Code on that basis.


3.5.4    Qualified Nonelective Contributions. For each Plan Year that the Plan
is in effect, each Employer may contribute to the Fund, in cash, such additional
amounts (if any) as the Board of Directors shall, in its sole discretion,
determine to be necessary or desirable in order to meet the requirements of
Sections 3.3 and 3.4 for such Plan Year. The Board of Directors shall designate
any such amounts as “qualified nonelective contributions” within the meaning of
section 401(m)(4)(C) of the Code (“QNECs”) and shall determine the group of
Members eligible to share in such qualified nonelective contributions, the
method of apportionment under which such eligible Members shall share in such
contributions and the Accounts under the Plan in which such contributions,
together with the Investment Adjustments attributable thereto, shall be
maintained. Such additional contributions shall be credited, as of the last day
of the Plan Year for which made, to the Accounts of such eligible Members and
shall be paid to the Trust Fund no later than October 15 of the following Plan
Year. Anything in this Plan to the contrary notwithstanding, each Member shall
at all times have a fully vested and nonforfeitable right to 100% of the amounts
in his Accounts attributable to QNECs at all times, and such contributions shall
be treated as Elective Contributions for purposes of determining whether they
may be distributed under the Plan except as otherwise provided in Section 7.2.4.
At the direction of the Committee, QNECs may be used to satisfy the Average
Deferral Percentage test under Section 3.3.2 if applicable regulations under
section 401(k) of the Code (which are set forth in Treas. Reg.
§ 1.401(k)-2(b)(6) effective January 1, 2006) and other applicable guidance are
met, or the Contribution Percentage test under Section 3.4.2 if applicable
regulations under section 401(m)(3) of the Code (which are set forth in Treas.
Reg. § 1.401(m)-2(a)(6) effective January 1, 2006) and other applicable guidance
are met. QNECs shall be nonforfeitable when made without regard to the age and
service of the Members to whom they are allocated, and for Plan Years beginning
on or after January 1, 2006, shall not exceed five percent of Total Earnings in
the case of Members who are non-Highly Compensated Employees (or, if greater,
twice the Plan's representative contribution rate as defined in Treas. Reg.
§ 1.401(k)-2(a)(6)(iv) or any successor regulation).


3.6    Discretionary Contributions.


3.6.1    Amount of Contributions. For each Plan Year, the Company and each other
Employer, shall contribute to the Plan such amount (if any) as the Board of
Directors shall determine in its sole discretion. The Company may make the
Discretionary Contribution so determined for any other Employer as agent for and
on behalf of such Employer. Discretionary Contributions shall be allocated to
the Accounts of eligible Members in the same proportion that each Member's
Compensation for the Plan Year bears to the total Compensation of all such
Members for the Plan Year.


3.6.2    Eligibility for Discretionary Contribution. A Member shall not be
eligible to share in a Discretionary Contribution, to the extent applicable,
until the first January 1 or July 1 coincident with or next following the later
of (a) his completion of a 12-consecutive month period starting on his Date of
Hire, if he renders at least 1,000 Hours of Service during such 12-consecutive
month period or, if he does not render at least 1,000 Hours of Service during
such 12-consecutive month period, the first Plan Year (beginning after his Date
of Hire) during which he has renders at least 1,000 Hours of Service, or (b) his
twenty-first (21st) birthday. In addition, a Member shall not be eligible to
share in a Discretionary Contribution for a particular Plan Year if




--------------------------------------------------------------------------------




he is has not rendered at least 1,000 Hours of Service during such Plan Year and
is not an Eligible Employee on the last day of such Plan Year, unless he ceased
to be an Eligible Employee during the Plan Year by reason of death, Disability,
termination of employment after attaining age 60 with at least 10 Years of
Service or retirement at or after his Normal Retirement Date. A Member's
Compensation prior to the Entry Date he is eligible for Discretionary
Contributions pursuant to this Section 3.6.2 shall not be taken into account in
determining any share in a Discretionary Contribution to which he may become
entitled for purposes of the allocation described in 3.6.1 above.
3.7    Rollovers. An Eligible Employee shall be entitled to make a contribution
in the form of a direct rollover to the Plan (“Rollover Contribution”) upon
furnishing evidence satisfactory to the Committee that such contribution
qualifies as an “eligible rollover distribution” from a qualified plan described
in section 401(a) or 403(a) of the Code, an annuity contract described in
section 403(b) of the Code, an eligible plan under section 457(b) of the Code
which is maintained by a state, political subdivision of a state; provided, that
no such rollover shall include any after-tax contributions. All Rollover
Contributions shall be received and held in the Fund, and shall be credited to
the Eligible Employee's Rollover Account as of such date as the Committee shall
specify. At the time a Rollover Contribution is made, the Eligible Employee
shall designate (in a manner consistent with Section 5.3) how that Rollover
Contribution is to be allocated among the Investment Funds, without regard to
the manner in which his other Accounts (if any) are invested; thereafter,
reallocation of Account balances (including the Rollover Account) may be made
only in accordance with the provisions of Section 5.3. An Eligible Employee who
makes a Rollover Contribution shall be deemed a Member solely with respect to
his Rollover Account until he otherwise becomes a Member in accordance with
Section 2.1.


3.8    Maximum Limit on Allocation. If the allocations to a Member's Accounts
otherwise required under this Plan for any Plan Year would cause the limitations
of Article VI to be exceeded for that Plan Year, contributions (and forfeitures
in lieu thereof) under this Article III shall be reduced to the extent necessary
in order to comply with the limitations of Article VI, with such reductions to
be made in the following order: (i) first to Elective Contributions which do not
relate to Matching Contributions (i.e., Elective Contributions for any payroll
period in excess of 6% of the Member's Compensation for such payroll period),
(ii) second to the Member's remaining Elective Contributions and Matching
Contributions relating thereto and (iii) third to Discretionary Contributions
for such Member.


3.9    Form and Time of Payment. Elective Contributions shall be transferred to
the Trust Fund in cash as soon as administratively practicable after they are
deducted from the Compensation of the Member and, except as may be occasionally
required by bona fide administrative considerations, shall in no event be
transferred before the applicable election is made, or before the performance of
services with respect to which such Compensation is paid (or when such
Compensation would be currently available, if earlier). QNECs shall be made in
cash no later than the time prescribed by Section 3.5.4.


3.10    Contributions May Not Exceed Amount Deductible. In no event shall
contributions under this Article III for any taxable year exceed the maximum
amount (including amounts carried forward) deductible for that taxable year
under section 404(a)(3) of the Code.


3.11    Contributions Conditioned on Deductibility. Notwithstanding any other
provision of the Plan, each contribution by an Employer under this Article III
is conditioned on the




--------------------------------------------------------------------------------




deductibility of such contribution under section 404 of the Code for the taxable
year for which contributed.


3.12    Expenses. Except to the extent paid by an Employer, the expenses of the
administration of the Plan shall be deemed to be expenses of the Fund and shall
be paid therefrom.


3.13    No Employee Contributions. Other than as provided in Section 3.7,
Members shall not be eligible to make contributions under the Plan. (Elective
and Matching Contributions, and qualified nonelective contributions made
pursuant to Section 3.5.6, are to be treated solely as contributions made by the
contributing Employer, and are not to be treated for any purpose as
contributions made by a Member.)


3.14    Profits Not Required. Each Employer shall, notwithstanding any other
provision of the Plan, make all contributions to the Plan without regard to
current or accumulated earnings and profits. Notwithstanding the foregoing, the
Plan shall be designated to qualify as a profit-sharing plan for purposes of
sections 401(a), 402, 404, 412 and 417 of the Code.


3.15    Contributions for Military Service. Effective December 12, 1994,
notwithstanding any provisions of this Plan to the contrary, contributions and
service credit shall be made with respect to a period in which an individual
would have been an Eligible Member but for his Military Service (as defined in
Section 1.32.3) to the extent required by Chapter 43 of Title 38 of the United
States Code (USERRA). The amount of any such Elective Contributions and of
Matching Contributions in respect thereof shall be based upon such individual's
election made following his return to employment with the Employer following
such Military Service (and within the time during which he had reemployment
rights) in accordance with procedures established by the Committee; provided
that no such Elective Contributions may exceed the amount the individual would
have been permitted to elect to contribute had the individual remained
continuously employed by the Employer throughout the period of such Military
Service (and Matching Contributions shall be limited accordingly). Such
contributions shall be taken into account as Annual Additions for purposes of
Section 3.3.4 and Article VI in the Limitation Year to which they relate, and
for purposes of applying the Elective Deferral Limit or limit on Catch-up
Contributions in Section 16.4 in the calendar year to which they relate, rather
than in the Limitation Year or calendar year in which made, and shall be
disregarded for purposes of applying the limits described in Sections 3.3 and
3.4. Any such contribution shall be made no later than five years from the date
of such return to employment or, if less, a period equal to three times the
period of such Military Service.


3.16    Military Service. Notwithstanding any provisions of this Plan to the
contrary, contributions shall be made with respect to a period in which an
individual would have been an Eligible Employee Member but for his military
service to the extent required by Chapter 43 of Title 38 of the United States
Code (USERRA) and/or the Heroes Earnings Assistance and Relief Tax Act of 2008
and guidance thereunder (“HEART Act”) and as authorized by section 414(u) of the
Code. In accordance with the foregoing:


3.16.1    Return to Employment. The amount of any contributions in the nature of
elective deferrals shall be based upon such individual's election made following
his return to employment with an Employer following such military service and
within the time during which he had reemployment rights, in accordance with
procedures established by the Plan administrator; provided that no such
contributions may exceed the amount the individual would




--------------------------------------------------------------------------------




have been permitted to elect to contribute had the individual remained
continuously employed by the Employer throughout the period of such military
service. Such contributions (and Matching Contributions) shall be taken into
account as Annual Additions for purposes of Section 3.3.6 and Article VI in the
Limitation Year to which they relate and for purposes of applying the Elective
Deferral Limit in the calendar year to which they relate, rather than in the
Limitation Year or calendar year in which made, and shall be disregarded for
purposes of applying the limits described in Section 3.3 and 3.4. Any such
contributions shall be made no later than five years from the date of such
return to employment or, if less, a period equal to three times the period of
such military service.


3.16.2    Death during Military Service. Effective January 1, 2007, if a Member
dies while performing qualified military service (as defined in section 414(u)
of the Code), the beneficiary(ies) of such Member shall be entitled to any
additional benefits (other than benefit accruals relating to the period of
qualified military service) that would have been available had the Member
resumed and then terminated employment on account of death, to be determined in
accordance with HEART Act.


3.16.3    Differential Wage Payments. Effective January 1, 2009, if the Company
shall make differential wage payments within the meaning of Code
section 3401(h)(2) to an individual who has entered the uniformed services as
described therein, the differential wage payment shall be treated as eligible
compensation for purposes of the Plan; provided, however, that if the individual
elects (after at least 30 days of such service) to receive a distribution in
respect of his elective deferrals hereunder, his right to make further elective
deferrals hereunder shall be suspended during the six-month period beginning on
the date of distribution.




--------------------------------------------------------------------------------




ARTICLE IV


Vesting


4.1    Elective Account and Rollover Account. A Member's interest in his
Elective Account and Rollover Account shall have a Vested Percentage of 100% and
be nonforfeitable at all times.


4.2    Employer Contribution Account.
Vesting Schedule. Upon a Member's Termination of Employment for a reason other
than death, retirement at or after his Normal Retirement Date, or Disability, he
shall be entitled to a benefit based on his Vested Percentage in his Employer
Contribution Account in accordance with the following schedule:


Years of Service
Vested Percentage
1
0%
2
20%
3
40%
4
60%
5 or more
100%

A Member who had a vested or partially vested account under Part III of the
Arrow Electronics ESOP and Capital Accumulation Plan on January 1, 1984 shall
have a Vested Percentage of 100%, without regard to his actual Years of Service.
4.2.1    Earlier Vesting. Notwithstanding any other provision hereof, a Member's
interest in his Employer Contribution Account shall have a Vested Percentage of
100% and be nonforfeitable: (a) on the date of his Termination of Employment by
reason of death or Disability; (b) upon his attainment of his Normal Retirement
Date (or any higher age) while employed by an Employer or an Affiliate; (c) when
and if this Plan shall at any time be terminated for any reason; (d) upon the
complete discontinuance of contributions by all Employers hereunder; or (e) upon
partial termination of this Plan (within the meaning of section 411(d)(3) of the
Code) if such Member is a Member affected by such partial termination. Effective
January 1, 2007, a Member who dies while performing qualified military service
(as defined in section 414(u) of the Code) shall receive the same death benefits
that would have been payable had he been actively employed at the time of death.
Accordingly, a Member's Account shall be fully vested upon such event
irrespective of his Years of Service.


4.3    Forfeitures. The non-vested portion of a terminated Member's Employer
Contribution Account shall be forfeited upon the distribution of the vested
portion of the Member's Accounts. If such a Member is reemployed by an Employer
or Affiliate before incurring five consecutive One-Year Breaks in Service, the
amount so forfeited shall be restored to his Matching Account and/or
Discretionary Account, as applicable, and the Member shall resume his place on
the vesting schedule set forth in Section 4.2. However, if the reemployed Member
previously received a distribution from the vested portion of his Matching
Account and/or Discretionary Contribution Account, his vested interest in such
account or accounts after such restoration of the






--------------------------------------------------------------------------------




non-vested balance shall be expressed by the formula:


X=P(A + D) - D
where X is the Member's vested interest in the applicable Matching Account
and/or Discretionary Contribution Account; P is the Member's Vested Percentage
in his Matching Account and/or Discretionary Contribution Account determined
under Section 4.2.1.2 without regard to this sentence; A is the amount of the
balance of such Account or Accounts after restoration; and D is the amount of
the distribution previously made to him in respect of his Matching Account
and/or Discretionary Contribution Account. The restoration of a portion of a
Member's Employer Contribution Account shall be made first from available
forfeitures and, if necessary, by a special Employer contribution made for that
purpose.
4.4    Irrevocable Forfeitures. Notwithstanding anything to the contrary in this
Article IV, the unvested portion of a Member's Employer Contribution Account
shall be irrevocably forfeited if he incurs five consecutive One-Year Breaks in
Service and shall therefore not be restored for any reason, notwithstanding any
subsequent reemployment.


4.5    Application of Forfeitures. Effective January 1, 2012, all forfeitures,
whether pursuant to the foregoing provisions of Sections 4.3 and 4.4 or effected
to correct excess or improper contributions or allocations under the Plan, shall
be applied (i) to pay administrative expenses of the Plan that the Company does
not elect to pay in lieu of payment by the Plan (including reasonable
administrative expenses incurred or authorized by the Committee under Section
10.3), and/or (ii) to reduce future employer contributions under the Plan,
including, without limitation, any reinstatement of previously forfeited
amounts..




--------------------------------------------------------------------------------




ARTICLE V


Accounts and Designation of Investment Funds


5.1    Investment of Account Balances. The Committee shall direct the Trustee to
divide the Fund into three or more Investment Funds, which shall have such
investment objectives and characteristics as the Committee shall determine and
in which a Member's Account shall be invested according to the Member's
instructions pursuant to Sections 5.2 through 5.4. Notwithstanding its stated
primary investment objectives, any Investment Fund may make or retain
investments of such nature, or such cash balances, as may be necessary or
appropriate in order to effect distributions or to meet other administrative
requirements of the Plan.


5.2    Designation of Investment Funds for Future Contributions. A Member may
designate the percentage of his share of future contributions which is to be
allocated to each Investment Fund. The Committee shall from time to time
determine the minimum percentage, and the multiples thereof, that may be
invested in any Investment Fund. Such designation shall be given on the
Appropriate Form, and the Member shall have the opportunity to obtain written
confirmation of each such designation. In the event that a Member fails to make
such a designation, all contributions for such Member shall be invested in the
Investment Fund selected by the Committee in its sole discretion. Any
designation under this Section 5.2 shall be effective as of the first date for
which it can be given effect under the procedures established by the Committee,
and continue in effect until changed by the filing of a new designation under
this Section 5.2.


5.3    Designation of Investment Funds for Existing Account Balances. A Member
may, by giving notice to the Committee on the Appropriate Form designate the
percentage of the then existing balance of his Accounts which shall be invested
in each Investment Fund. The Committee may from time to time determine the
minimum percentage, and the multiples thereof, that may be invested in any
Investment Fund, and may limit transfers among Investment Funds if and to the
extent necessary to meet the requirements of any “stable value” or similar Fund
that may require such a limitation. Any designation under this Section 5.3 shall
be effective as of the first date for which it can be given effect under the
procedures established by the Committee. A Member shall have the opportunity to
obtain written confirmation of each such designation. Following a Member's death
and pending distribution in respect of his Accounts, his Beneficiary shall have
the rights provided under this Section 5.3 with respect to the portion of the
Accounts from which such Beneficiary will receive a distribution.


5.4    Valuation of Investment Funds. As of each Valuation Date, the Committee
shall determine the net fair market value of the assets of each Investment Fund,
and based on such valuation shall proportionately adjust each of a Member's
Accounts to reflect its allocable Investment Adjustment; provided, however, that
no Account shall share in such allocation after the Valuation Date established
for distribution thereof. A Member's interest in each Investment Fund shall be
reduced by the amount of distributions or withdrawals therefrom (including
transfers to any other Investment Fund) and by any charges thereto as of such
preceding Valuation Date pursuant to Sections 7.2 and 7.3 (relating to
withdrawals and loans) and shall be increased by the amount of any transfers
thereto from any other Investment Fund, in such manner as the Committee may deem
appropriate.








--------------------------------------------------------------------------------




5.5    Correction of Error. The Committee may adjust the Accounts of any or all
Members or Beneficiaries in order to correct errors or rectify omissions,
including, without limitation, any allocation to a Member's Elective Account
made in excess of the Elective Deferral Limit, in such manner as he believes
will best result in the equitable and nondiscriminatory administration of the
Plan.


5.6    Allocation Shall Not Vest Title. The fact that allocation is made and
amounts credited to a Member's Account shall not vest in such Member any right,
title or interest in and to any assets except at the time or times and upon the
terms and conditions expressly set forth in this Plan, nor shall the Trustee be
required to segregate physically the assets of the Fund by reason thereof.


5.7    Statement of Accounts. The Committee shall distribute to each Member a
statement showing his interest in the Fund at least quarterly.


5.8    Daily Valuation. The Plan shall use a daily valuation system, which
generally shall mean that Accounts will be updated each Valuation Date to
reflect activity for that day, such as new contributions received by the
Trustee, withdrawals or other distributions, changes in the Member's investment
elections, and changes in the value of the Investment Funds under the Plan. Such
daily valuation shall be dependent upon the Plan's recordkeeper, which may be a
mutual fund sponsor, receiving complete and accurate information from a variety
of different sources on a timely basis. It is understood that events may occur
that cause a delay or interruption in that process, affecting a single Member or
a group of Members, and there shall be no guarantee by the Plan that any given
transaction will be processed on a particular anticipated day. In the event of
any such delay or interruption, any affected transaction will be processed as
soon as administratively feasible and no attempt will be made to reconstruct
events as they would have occurred absent the delay or interruption, regardless
of the cause, unless the Committee in its sole discretion directs the Plan's
recordkeeper to do so.




--------------------------------------------------------------------------------




ARTICLE VI


Limitation on Maximum Contributions and Benefits Under all Plans


6.1    Definitions.


6.1.1    Annual Addition. For purposes of this Article VI, “Annual Addition”
means the sum for any Plan Year of (a) employer contributions to a plan (or
portion thereof) subject to section 415(c) of the Code maintained by an Employer
or an Affiliate, (b) forfeitures under all such plans (or portions thereof), if
any, credited to employee accounts, (c) employee contributions under all such
plans (or portions thereof), and (d) amounts described in section 419A(d)(2) of
the Code (relating to post-retirement medical benefits of key employees) or
allocated to a pension plan individual medical account described in section
415(l) of the Code to the extent includible for purposes of section 415(c)(2) of
the Code. The employee contributions described in clause (c) shall be determined
without regard to (i) any rollover contributions, (ii) any repayments of loans,
or (iii) any prior distributions repaid upon the exercise of buy-back rights.
Employer and employee contributions taken into account as Annual Additions shall
include “excess contributions” as defined in section 401(k)(8)(B) of the Code,
“excess aggregate contributions” as defined in section 401(m)(6)(B) of the Code,
and “excess deferrals” as described in section 402(g) of the Code (to the extent
such excess deferrals are not distributed to the employee before the April 15
following the taxable year of the employee in which such deferrals were made),
regardless of whether such amounts are distributed or forfeited.


6.1.2    Earnings. For purposes of this Article VI, “Earnings” for any Plan Year
means gross compensation reportable on Form W-2 actually paid or made available
by all Employers and Affiliates, determined before giving effect to any Elective
Contributions under this Plan (or similar contributions under any other cash or
deferred arrangement within the meaning of section 401(k) of the Code) or to any
salary reduction arrangement under any cafeteria plan (within the meaning of
section 125 of the Code) or, for purposes of receiving qualified transportation
fringe benefits (as described in section 132(f)(4) of the Code. Effective for
Plan Years beginning on or after January 1, 2008, Earnings shall not exceed the
Compensation Limit. Effective January 1, 2008, Earnings shall not include
amounts paid after termination of employment, unless paid for services rendered
prior to termination and paid either within the calendar year of termination or
no later than 2-1/2 months after the date of termination (but excluding
post-severance payments in the nature of unused accrued sick, vacation or other
bona fide leave payments).


6.2    Limitation on Annual Additions. Subject to Section 6.5, the aggregate
Annual Additions to this Plan and all other defined contribution plans
(including all plans or portions thereof subject to section 415(c) of the Code)
maintained by all Employers and Affiliates for any Limitation Year beginning on
or after January 1, 2002 shall not exceed the lesser of (a) $40,000 as adjusted
pursuant to section 415(d) of the Code, or (b) 100 percent of the Member's
Earnings for such year.


6.3    Application. If the allocations to a Member's Accounts otherwise required
under this Plan for any Plan Year would cause the limitations of this Article VI
to be exceeded for that Plan Year, contributions otherwise required with respect
to such Member under Article III shall be reduced to the extent necessary to
comply with those limitations, as provided in Section 3.8. If such reduction is
not effected in time to prevent such allocations for any Limitation Year




--------------------------------------------------------------------------------




(as defined in Section 6.4) from exceeding such limitations, any such reduction
shall be effected first by a distribution to the Member of Elective
Contributions that did not receive Matching Contributions, then by (i) a
distribution to the Member of additional Elective Contributions and (ii) a
transfer to a suspense account of the Matching Contributions made with respect
to such additional Elective Contribution. Any such distribution of Elective
Contributions shall be limited to the extent such excess contributions were the
result of a reasonable error in determining the amount of Elective Contributions
permitted with respect to an individual under the limits of section 415 of the
Code after taking into consideration other Annual Additions for the year.
Matching Contributions transferred to such a suspense account shall be used to
reduce contributions for such Member in the next Limitation Year and each
succeeding Limitation Year if necessary; provided, that if the Member is not
covered by the Plan at the end of the current Limitation Year, the portion
exceeding the limitation of this Article VI shall be allocated and reallocated
to the Accounts of all Members in the next Limitation Year before any other
Annual Additions are allocated to the accounts of such Members. The suspense
account will reduce future contributions for all remaining Members in the next
Limitation Year, and each succeeding Limitation Year if necessary. If a suspense
account is in existence at any time during the Limitation Year pursuant to this
Section 6.3, it will participate in the allocation of the Fund's investment
gains and losses. In the event of a termination of the Plan, unallocated amounts
held in such suspense account shall be allocated to the extent possible under
this Article VI for the Limitation Year of termination. Any amount remaining in
such suspense account upon termination of the Plan shall then be returned to the
Employer, notwithstanding any other provision of the Plan or Trust Agreement.
Reductions in benefits under this Article VI arising by reason of a Member's
participation in multiple plans shall be effected as follows: (a) Annual
Additions attributable to Elective Contributions shall be reduced first, (b) any
remaining Annual Additions under continuing plans shall be reduced before
benefits under any terminated plan, and (c) Annual Additions under continuing
plans shall be reduced in the reverse order in which Annual Additions would
otherwise accrue, except as any such plan may otherwise expressly provide. The
amount of Elective Contributions distributed under this Section 6.3 shall
include any investment earnings allocable thereto, and the amounts so
distributed shall be disregarded for purposes of applying the Elective Deferral
Limit under Section 3.1.6 and for purposes of determining average deferral
percentages under Section 3.3 or contribution percentages under Section 3.4.
Notwithstanding the foregoing, the correction methods under the 1981 regulations
set forth above shall not as such apply for limitation years beginning on or
after July 1, 2007 (i.e., for Plan Years beginning on or after January 1, 2008),
and in lieu thereof, corrections shall if applicable be made under the
correction programs of Rev. Proc. 2008-50 or corresponding successor guidance.


6.4    Limitation Year. All determinations under this Article VI shall be made
by reference to the Plan Year.


6.5    Correlation with Higher ESOP Limit. For any Plan Year in which some part
of the Annual Addition for an employee is attributable to ESOP Contributions,
the limitations of Section 6.2 shall be applied taking into account the special
rule in section 415(c)(6) of the Code.




--------------------------------------------------------------------------------




ARTICLE VII


Distributions, Withdrawals and Loans


7.1    Distribution on Termination of Employment. When a Member's employment
terminates for any reason, the Vested Percentage of the balance of his
respective Accounts shall be distributed to him (or, if distribution is being
made by reason of death, or after his death following Termination of Employment,
to his Beneficiary). Such distribution shall be made in accordance with the
provisions of Article VIII. Any portion of a Member's Accounts not so
distributable shall be treated as provided in Sections 4.3 and 4.4.


7.2    Withdrawals during Employment. Subject to Section 7.11, a Member may make
a withdrawal from his Accounts during employment by an Employer or Affiliate in
accordance with the following provisions of this Section 7.2:


7.2.1    Rollover Account. A Member may elect, no more frequently than once in
any twelve-month period nor more than twice in any sixty-month period, to
withdraw from the Plan an amount in cash equal to one-half (1/2) of his Rollover
Account.


Effective November 11, 2009, a Member may elect to withdraw from the Plan an
amount in cash equal to one-half of his Rollover Account without restriction as
to the number of such withdrawals that may be made within any timeframe.
7.2.2    Matching Account . A Member may elect to withdraw from his Matching
Account an amount in cash equal to one-half (½) of the Vested Percentage of the
balance of such Account. Prior to November 11, 2009, such withdrawals from a
Member's Matching Account may be made no more frequently than once in any
twelve-month period nor more than twice in a sixty-month period. Effective
November 11, 2009, an individual who became a Member on or after November 11,
2009 may only make a withdrawal under this Section 7.2.2 if he has been a Member
for at least 60 months.


7.2.3    Discretionary Contribution Account. A Member who has been a Member for
at least 60 months may elect to withdraw from his Discretionary Contribution
Account an amount in cash equal to one-half (½) of the Vested Percentage of the
balance of such Account.


7.2.4    Elective Account - Hardship Withdrawal. Before attaining age 59-1/2, a
Member who is employed by an Employer or Affiliate may withdraw so much of his
Elective Account as the Committee shall in a uniform and nondiscriminatory
manner determine to be necessary (based on such representations or other
information as the Committee may request in his discretion) to meet any
condition of hardship affecting such Member, provided that the Member has
already received all other amounts available to him as a loan, or a distribution
other than on account of “hardship” as herein defined, under this Plan and all
other plans maintained by any Employer or Affiliate (such as but not limited to
the Arrow Electronics Stock Ownership Plan). For this purpose, the term
“hardship” shall mean any one or more of the following needs:


(a)Effective January 1, 2005, expenses for medical care described in section
213(d) of the Code previously incurred by the Member or the Member's




--------------------------------------------------------------------------------




spouse or dependents (including a child of divorced parents who together provide
over half the child's support) and for which a deduction would be available
under section 213 of the Code after disregarding the limitation of deductions to
amounts in excess of 7.5% of adjusted gross income, or expenses necessary in
order for such persons to obtain such care, provided that such expenses have not
been and will not in the future be covered by insurance;


(b)Effective January 1, 2005, payment of tuition and related educational fees,
including room and board (but not books), for the next 12 months of
post-secondary education for the Member, the Member's spouse, children or
dependents (as defined under applicable regulations);


(c)Costs (other than mortgage payments) directly related to the purchase of the
principal residence of a Member; or


(d)Effective August 1, 2006, payments necessary to prevent the eviction of the
Member from his or her principal residence or foreclosure on the mortgage on
that residence;


(e)Effective August 1, 2006, payments for funeral or burial expenses for the
Member's deceased parent, spouse, child or dependent (as defined under
applicable regulations);


(f)Effective August 1, 2006, expenses to repair damage to a Member's principal
residence that would qualify for a casualty loss deduction under section 165 of
the Code (determined without regard to whether the loss exceeds 10 percent of
adjusted gross income).


(g)Prior to August 1, 2006, an immediate and heavy financial need resulting in
an emergency condition in the financial affairs of a Member.


Any withdrawals under this Section 7.2.4 shall be limited to the total amount of
Elective Contributions made, and investment earnings allocable thereto as of
December 31, 1988, which have not previously been withdrawn, and shall exclude
any amounts attributable to “qualified nonelective contributions” as defined in
Section 3.5.4. The amount withdrawn under this Section 7.2.4 shall not exceed
the amount necessary to meet the hardship plus the amount necessary to pay any
federal, state or local income taxes or penalties that the Member reasonably
anticipates will result from the withdrawal.
7.2.5    Elective Account After Age 59-1/2. After attaining age 59-1/2, a Member
may elect, no more frequently than once in any twelve-month period nor more than
twice in any sixty-month period, to withdraw from the Plan all or any portion of
his Elective Account.


Effective November 11, 2009, after attaining age 59-1/2, a Member may elect to
withdraw from the Plan all or any portion of his Elective Account, without
restriction as to the number of such withdrawals that may be made within any
timeframe.






--------------------------------------------------------------------------------




7.2.6    Age 70-1/2 Withdrawal. A Member may elect to withdraw the entire
balance of his Accounts as of April 1 following the calendar year in which he
attains age 70-1/2, and thereafter, but no more than once in any calendar year
after the year of the first such withdrawal, to withdraw the entire balance of
his Accounts attributable to contributions made since the prior such withdrawal.


Effective November 11, 2009, a Member may make a withdrawal under this
Subsection 7.2.6 without restriction as to the number of such withdrawals that
may be made within any timeframe.
7.2.7    Withdrawal Request. A withdrawal request shall be made by filing the
Appropriate Form with the Committee, which prior to August 1, 2006 may, in the
discretion of the Committee require that the spouse of the Member, if any,
execute a notarized written consent thereto. The Appropriate Form in the case of
a withdrawal under Section 7.2.4 shall include an agreement by the Member to the
suspension of contributions described in Section 3.1.5.1, and to a similar
suspension of “elective deferrals” (as defined in section 402(g)(3) of the Code)
and of employee contributions under this Plan and all other qualified and
nonqualified plans of deferred compensation (excluding mandatory employee
contributions under any defined benefit plan), or stock option, stock purchase,
or similar plans, of any Employer or Affiliate for six months from the date of
such withdrawal (or until January 1, 2002, if later). Each such other plan shall
be deemed amended by reason of this provision and the Member's execution of the
Appropriate Form to the extent necessary to give full effect to such agreement.


7.2.8    Home Purchases with Mortgage. A Member shall be entitled to a hardship
withdrawal under Section 7.2.4 if (a) he meets all requirements therefor other
than the receipt of all amounts available to him as a loan, (b) the need is for
funds to purchase a principal residence of the Member, (c) the obtaining of
loans other than the mortgage loan in connection with such purchase would
disqualify the Member from obtaining the necessary amount of mortgage loan, and
(d) the Member demonstrates to the satisfaction of the Committee that the amount
to be withdrawn for the purpose of such purchase cannot be obtained from other
resources that are reasonably available to the Member (including assets of the
Member's spouse that are reasonably available to the Member).


7.3    Loans during Employment. Upon the application of a Member who has been a
Member for at least twelve months, who is a “party in interest” with respect to
the Plan (within the meaning of section 3(14) of ERISA), and who has not applied
for a loan during the preceding six months (such six month limitation applying
for all loans other than those made between June 28, 2010 and May 19, 2011), the
Committee or its delegate (in either case, the “Loan Administrator”) shall
instruct the Trustee to make a loan to such Member from his Accounts provided
that such loan meets the requirements of Section 7.4. Notwithstanding the
preceding sentence, an Eligible Employee may apply for a loan from his Rollover
Account without regard to whether he has become a Member in accordance with
Section 2.1 or to the period, if any, for which he has been a Member. The loan
request, which shall specify the use to be made of the loan proceeds, shall be
made on the Appropriate Form and submitted to the Loan Administrator, together
with such application fee as may be required under procedures adopted by the
Loan Administrator. The Loan Administrator shall notify such Member in writing
within a reasonable time of the approval or denial of such loan request, and
such notification shall be final. If a Member obtains a loan under this Section
7.3, his status as a Member in the Plan and his rights with respect to his Plan
benefits shall not be affected, except to the extent that the Member has




--------------------------------------------------------------------------------




assigned his interest in his Accounts pursuant to the various applicable
provisions of Section 7.4, and except as provided in Section 7.11. All loans
shall be granted according to rules applicable to all Members on a uniform and
nondiscriminatory basis. No more than two loans may be outstanding at any time.
The Committee may suspend authorization for future loans to Members, but no such
suspension shall affect any loan then outstanding under this Section 7.3.


7.3.1    In applying the limitations on the amount of loans permitted under this
Article VII, any prior loan that is in default shall be treated as outstanding,
and effective March 17, 2003, the number of loans available to a Member shall be
reduced by the number of prior loans currently in default.


7.4    Loan Requirements. A loan pursuant to Section 7.3 shall not be made to a
Member unless such loan meets all of the following requirements:


7.4.1    Amount. Such loan must be in an amount of not less than one thousand
dollars ($1,000), and shall not exceed the lowest of (a) fifty thousand dollars
($50,000), (b) one-half of the Vested Percentage of the Member's Account
balances, or (c) such lesser amount as may be determined by the Loan
Administrator in the event that the Member's Accounts are invested (in whole or
in part) in an Investment Fund that prohibits the liquidation of investments to
fund Member loans. The limitation under clause (a) or (b) above shall be reduced
by the outstanding balance (if any) of all other loans to the Member from (i)
this Plan and (ii) all other “qualified employer plans” (as described in section
72(p)(4) of the Code) which are maintained by the Company or any related
employer referred to in section 72(p)(2)(D) of the Code, and (iii) any contract
purchased under this Plan or a plan described in the preceding clause (ii)
(including any assignment or pledge with respect to such a contract). The fifty
thousand dollars ($50,000) in clause (a) above shall be further reduced by the
excess, if any, of the highest outstanding loan balance of all loans described
in the preceding sentence during the twelve (12) month period preceding the
loan, over the outstanding loan balance of all loans described in the preceding
sentence. If there is a loan from another “qualified employer plan”(as described
in clause (ii), above) currently outstanding, one-half the value of the Member's
vested interest under the plan from which such loan was made shall be added to
the amount determined under clause (b), above, but the limitation under clause
(b) shall in no event be less than the limit determined by disregarding both
loans from other plans and the value of the Member's vested interest therein.


7.4.2    Adequate Security. Such loan must be adequately secured. No more than
one-half of the value of the Member's fully vested Accounts, including his Loan
Account, may be assigned as collateral security. If the Loan Administrator
subsequently determines that the loan is no longer adequately secured,
additional security may be required.


7.4.3    Interest. Such loan must bear interest, payable at quarterly intervals
(or more frequent intervals, if the Loan Administrator shall so require), at a
rate commensurate with the interest rates charged by persons in the business of
lending money for loans which would be made under similar circumstances. The
Loan Administrator shall at regular intervals (but not less frequently than
quarterly) determine such rate on the basis of a review of pertinent
information.


7.4.4    Repayment Term. Such loan must provide for substantially level
amortization (within the meaning of section 72(p)(2)(C) of the Code) with
payments made at least quarterly for a period to end no later than the earlier
of:




--------------------------------------------------------------------------------




(a)The expiration of a fixed term not to exceed four and one-half (4-1/2) years,
or ten (10) years in the case of a loan used to acquire any dwelling unit which
within a reasonable time (determined at the time the loan is made) is to be used
as the principal residence of the Member (a “principal residence loan”); or


(b)The date on which distribution of the Member's Accounts is made or otherwise
commences following the Member's Termination of Employment.


7.4.5    Suspension During Leave of Absence. Loan repayments may be suspended
under the Plan during an authorized leave of absence that is either unpaid or at
a rate of pay (after applicable employment tax withholding) that is less than
the payments required by the loan, for up to one year, provided that the loan,
including interest accrued during the period of absence, must be paid in full
within four and one-half (4-1/2) years from the date of the loan (ten years in
the case of a principal residence loan). Notwithstanding the foregoing, loan
repayments may be suspended for a period which is greater than a year if the
Member is performing service in the uniformed services, as described in section
414(u)(4) of the Code. The interest rate applied to a suspended loan during such
period of military service may not exceed 6%. After a suspension for military
service the loan, including interest accrued during the period of absence must
be paid in full within a period that does not exceed four and one-half (4-1/2)
years (ten years in the case of a principal residence loan) plus the period of
military leave from the date of the loan. Once repayments begin after any
suspension under this Section 7.4.5, the loan may be repaid either (i) in
installments in the same amount as the original installments with a balloon
payment at the end of the required period, or (ii) by increased level
installments which repay the entire amount by the end of the required period.


7.4.6    Binding Agreement. Such loan must be evidenced by a legally binding
agreement, either written or the legal equivalent thereof (which effective
August 1, 2006 may consist of the Member's endorsement of the loan check after
notice of the applicable loan terms), containing such terms and provisions as
the Loan Administrator shall in its sole discretion determine. Prior to August
1, 2006, but not thereafter (unless required under the terms of the Plan's QDRO
procedures), the Loan Administrator may require a certification or
representation from the Member that he is not then legally married, or (b)
consent by the Member's spouse at the time of the making of the loan in a
notarized writing executed within the 90-day period before the making of the
loan. The Loan Administrator shall be entitled to rely on any such certification
or representation with respect to marital status made by a Member in his request
for a loan, and the Plan, the Trustee, the Committee, Employers, and their
employees and agents shall be fully protected in respect of any action taken or
suffered by them in reliance thereon.


7.5    Loan Expenses. The Loan Administrator may determine to charge any fees,
taxes, charges or other expenses (including, without limitation, any asset
liquidation charge or similar extraordinary expense) incurred in connection with
a loan to the Accounts of the Member obtaining such loan. Such charges shall be
imposed on a uniform and nondiscriminatory basis.
        
7.6    Funding.


7.6.1    Funding of Loans. A Member's loan shall be funded solely by reduction
of the Member's Account balances as of the effective date of the loan. Unless
the Member specifies a different order, such reduction shall apply to the
Member's Accounts in the following order: (1) Rollover Account; (2) Matching
Account; (3) Discretionary Contribution




--------------------------------------------------------------------------------




Account and (4) Elective Account. The loan obligation created pursuant to
Section 7.4.6 shall be held by the Trustee in a Loan Fund and allocated solely
to the Accounts of the Member who receives the loan. For all purposes hereunder,
the value of such loan obligation at any date shall be considered to be the
unpaid principal amount of the note plus accrued interest. Interest attributable
to such notes shall be held in the Loan Fund until reallocation pursuant to
Section 7.7.
              
7.6.2    Loan Account. A Loan Account shall be maintained for each Member who
has been granted a loan pursuant to Section 7.3, in which shall be entered the
amount of such Member's loan. Such Loan Account shall remain in effect until
such Member's loan has been repaid and the amount in the Loan Fund attributable
to his Loan Account transferred to another Investment Fund.


7.7    Repayment. The total amount of principal and interest payments on a
Member's loan shall be allocated to the Member's Accounts in proportion to the
share of the loan funded from each Account. Unless the Member specifies a
different order, such payments shall be applied to restore the Accounts in the
following order: (1) Elective Account; (2) Discretionary Contribution Account;
(3) Matching Account; and (4) Rollover Account. Payments of principal and
interest on a Member's loan shall be initially deposited in the Loan Fund for
allocation to such Member's Loan Account and shall be reallocated as of the
first Valuation Date coincident with or next following such deposit to such
other Investment Funds as the Member shall have designated for future
contributions pursuant to Section 5.2.


7.8    Valuation. The value of that portion of a Member's Accounts to be
withdrawn pursuant to Section 7.2 or that portion of a Member's Accounts to be
borrowed pursuant to Section 7.3 shall be determined as of the Valuation Date
immediately following the date on which the withdrawal or loan request is
received by the Committee or the Loan Administrator, as the case may be (or, if
the Committee or Loan Administrator shall so direct, any later Valuation Date
prior to the distribution of funds).


7.9    Allocation among Investment Funds. A Member may direct on the Appropriate
Form, at such time coincident with or following his loan or withdrawal request
as the Committee or Loan Administrator, as the case may be, may allow, and
subject to the Committee's or Loan Administrator's consent, the proportions in
which any withdrawal pursuant to Section 7.2 or loan pursuant to Section 7.3
shall be allocated among the Investment Funds; provided, however, that failing
such direction or consent, and in all cases on or after August 1, 2006, the
allocation shall be made pro rata among the Investment Funds in which each
Account that is reduced to fund the loan is invested.


7.10    Disposition of Loan Upon Certain Events. Subject to the provision of
Section 7.4.4 authorizing prepayment of a loan, in the event of the retirement,
Termination of Employment, Disability, or death of a Member before the Member
repays all outstanding loans, the unpaid balance of the loan shall be due and
payable. If the loan is not repaid within 60 days following such event, the
Trustee shall reduce the value of the Member's Loan Account by the amount of the
Member's outstanding loan (including accrued interest), and before making a cash
distribution to the Member or his Beneficiary. Notwithstanding the foregoing,
effective October 19, 2005, if a Member ceases to be an employee of the Company
or any other Employer as a result of a sale of assets or stock or similar
corporate transaction, and the asset or stock purchase agreement or similar
agreement so provides, any loan note held in the Account of a Member affected
thereby may be transferred or rolled over from the Plan to another qualified
plan




--------------------------------------------------------------------------------




maintained by the purchaser of such stock or assets (or any affiliate thereof)
in accordance with such procedures as the Committee may establish therefor.


7.11    Withdrawals from Plan While Loan is Outstanding. The amount otherwise
available for withdrawal from the Plan under Section 7.2 shall be reduced by the
amount of any loan outstanding at the time a withdrawal request is made.


7.12    Compliance with Applicable Law. The Loan Administrator shall take such
actions as he may deem appropriate in order to assure full compliance with all
applicable laws and regulations relating to Member loans and the granting and
repayment thereof.


7.13    Default. A loan made pursuant to Section 7.3 shall be in default if a
scheduled payment of principal or interest is not received by the Loan
Administrator within thirty (30) days following the scheduled payment date. The
Loan Administrator may establish a cure period during which repayment of the
missing scheduled payment, plus interest, may be made, which cure period shall
not continue beyond the last day of the calendar quarter following the calendar
quarter in which the payment was due. Upon default, the outstanding principal
amount and accrued interest of the loan shall become immediately due and
payable, and the Loan Administrator may execute upon the Plan's security
interest in the Member's Accounts to satisfy the debt; provided, however, that
the execution shall not occur until such time as the Member's Account(s) against
which execution is proposed could be distributed to the Member consistent with
the requirements for qualification of the Plan under section 401(a) of the Code.
Furthermore, the Loan Administrator may take any other action he deems
appropriate to obtain payment of the outstanding amount of principal and accrued
interest, which may include accepting payments of principal and interest that
were not made on schedule and permitting the loan to remain outstanding under
its original payment schedule. Any costs incurred by the Loan Administrator in
collecting, or attempting to collect, amounts in default shall be charged
against the Member's Accounts. If the Loan Administrator is unable to obtain
payment of the outstanding principal and accrued interest (or, in his
discretion, payment of only the overdue amount of such principal), the Loan
Administrator shall take such further action as he deems appropriate to prevent
loss to the Plan as a result of the default. Any discretion by the Loan
Administrator in this regard shall be exercised in a uniform and
nondiscriminatory manner.


7.14    Conversion of Loan to Hardship Distribution. If a Member fails to make
timely repayment of a loan, the Loan Administrator, upon application of the
Member, shall recharacterize the loan as a hardship distribution, but only if
the loan proceeds were used to meet a need set forth in Section 7.2.4 and
provided that the suspension requirements referred to in Section 7.2.7 are
satisfied.




--------------------------------------------------------------------------------




ARTICLE VIII


Payment of Benefits


8.1    Payment of Benefits.


8.1.1    In General. The amounts distributable to a Member pursuant to Section
7.1 on Termination of Employment shall be paid in cash in a single sum, except
as otherwise provided below. If the amount so distributable exceeds $5,000, the
Member may, in lieu of a single sum payment, elect to receive distribution
either (a) in two or more payments, at such times and in such amounts as he may
elect, provided that each such payment other than the last shall be not less
than $1,000, or (b) in substantially equal installments over 5, 10, 15 or 20
years, to be made monthly, quarterly, or annually as the Member may elect. A
Member may prospectively revoke any election described in clause (a) or (b)
above and substitute therefor a different election of any of such forms, or an
election of a single sum payment, which shall apply to the then remaining
balance in his Vested Accounts. Any undistributed balance of a Member's Accounts
shall continue to be adjusted in accordance with Article V until distribution
thereof is completed. Distribution shall not be made without the Member's
consent, in writing or its equivalent, prior to the time that distribution is
required under Section 8.6 unless the total vested balance of the Member's
Accounts (including his Rollover Account) does not exceed $5,000. In the event
that a Member is ineligible to, and/or does not elect to receive, distribution
in two or more payments or in installments as above provided, and the Committee
determines that the vested balance of the Member's Accounts does not exceed
$5,000, distribution of such vested balance shall be made in a lump sum after
(x) the Member has been notified that such a small benefit cashout is to be made
and of his right to receive such distribution as a direct rollover, (y) the
Member's election to receive cash or a direct rollover is received or the time
for making such election has expired, and (z) the amount so distributable does
not rise to more than $5,000 as of the date used to review Account values for
purposes of distribution under the procedures adopted by the Plan recordkeeper.
Except as the Member otherwise elects, expressly or by failure to request
distribution after receipt of notice advising of the right to so elect,
distribution shall in all events commence no later than 60 days after the close
of the Plan Year in which occurs the later of his most recent Termination of
Employment or his Normal Retirement Date, except to the extent a contribution
pursuant to Article III of the Plan which the Member is entitled to share in has
not yet been acquired by the Fund.


8.1.2    Default Rollover of Small Benefits Cashouts. Notwithstanding the
foregoing, for distributions to a Member on or after March 28, 2005 and prior to
the Member's Normal Retirement Date, in the event that the amount of the
distribution exceeds $1,000 but does not exceed $5,000, and the Member does not
make an election whether or not to directly rollover his distribution within the
time and in the manner prescribed by the Committee, such distribution shall be
made to an individual retirement account selected by the Committee and meeting
the requirements for the “safe harbor” regulations issued by the Department of
Labor, 29 C.F.R. section 2520.404a-2 (or any corresponding successor
regulations).


8.1.3    Notice Period. If a distribution is one to which sections 401(a)(11)
and 417 of the Code do not apply, such distribution may commence less than 30
days after the notice required under Treas. Reg. section 1.411(a)-11(c) provided
that: (a) the Committee clearly informs the Member that the Member has a right
to a period of at least 30 days after receiving the notice to consider the
decision of whether or not to elect a distribution (and, if applicable, a




--------------------------------------------------------------------------------




particular distribution option), and (b) the Member, after receiving the notice,
affirmatively elects a distribution.


8.2    Death Benefits.


8.2.1    In General. In the event of the death of a Member prior to his
Termination of Employment, the balances in his Accounts shall be distributed to
his Beneficiary. If the Beneficiary is the Member's spouse, the spouse shall be
entitled to receive distribution beginning within 90 days of the Member's death
if reasonably practicable and otherwise as soon as practicable, or, if the
Member had attained his Normal Retirement Date prior to his death, beginning not
later than 60 days following the close of the Plan Year in which his death
occurs.


8.2.2    Installment Payments on Death. If so elected by the Member prior to his
death, or thereafter by his Beneficiary, payments following a Member's death may
be paid in substantially equal installments over 5, 10, 15, or 20 years from the
Member's death, to be made monthly, quarterly or annually as specified in such
election. Any amount so distributable shall be held in the Member's Accounts,
invested pursuant to the provisions of Section 5.4, and adjusted as provided in
Section 5.5 until distribution is completed. Notwithstanding the foregoing, if
the total vested account of Member allocable to a Beneficiary does not exceed
$5,000, the distribution shall be subject to the small benefit cashout rules set
forth in Sections 8.1.1 and 8.1.2 as if the Beneficiary were a Member.


8.3    Non-Alienation of Benefits. Except as otherwise required by a “qualified
domestic relations order” (as defined in section 414(p) of the Code), or by
other applicable law recognized as a permitted exception to this provision by
section 401(a)(13) of the Code and regulations thereunder, no benefit, interest,
or payment under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, whether
voluntary or involuntary, and no attempt to so anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge the same shall be valid nor shall
any such benefit, interest, or payment be in any way liable for or subject to
the debts, contracts, liabilities, engagements or torts of the person entitled
to such benefit, interest, or payment or be subject to attachment, garnishment,
levy, execution or other legal or equitable process.


8.4    Doubt as to Right to Payment. In the event that at any time any doubt
exists as to the right of any person to any payment hereunder or the amount or
time of such payment (including, without limitation, any case of doubt as to
identity, or any case in which any notice has been received from any other
person claiming any interest in amounts payable hereunder, or any case in which
a claim from other persons may exist by reason of community property or similar
laws), the Committee shall be entitled, in its discretion, to direct the Trustee
to hold such sum as a segregated amount in trust until such right or amount or
time is determined or until order of a court of competent jurisdiction, or to
pay such sum into court in accordance with appropriate rules of law in such case
then provided, or to make payment only upon receipt of a bond or similar
indemnification (in such amount and in such form as is satisfactory to the
Committee).


8.5    Incapacity. If any benefits hereunder are due to a legally incompetent
person, the Committee may, in its sole discretion, direct that any distribution
due such person be made (a) directly to such person, or (b) to his duly
appointed legal representative, and any distribution so made shall completely
discharge the liabilities of the Plan therefor.






--------------------------------------------------------------------------------




8.6    Time of Commencement of Benefits.


8.6.1    Subject to Sections 8.6.2 through 8.6.5, payment to a Member under this
Article VIII shall be made or commenced not later than the 60th day after the
close of the Plan Year in which occurs the later of his most recent Termination
of Employment or his Normal Retirement Date.


8.6.2    Distribution of the benefits of a Member shall be required hereunder
(a) for a Member who is a five percent (5%) owner with respect to the Plan Year
in which he attained age 70-1/2, by April 1 following such year, and (b) in any
other case, by April 1 following the calendar year in which the Member attains
age 70-1/2 or terminates employment, whichever is later. Distributions shall be
made pursuant to this Section 8.6.2 as though the Member had retired.


8.6.3    If a Member receives a single sum distribution pursuant to Section
8.6.2, any contributions made to the Plan subsequently (and any forfeitures in
lieu thereof) allocable to the Member's Accounts shall be paid to the Member as
soon as practicable after the end of the Plan Year for which such contributions
are made.


8.6.4    Notwithstanding any provisions of this Plan to the contrary, in the
event that the amount of a payment required to commence on the date otherwise
determined under this Plan cannot be ascertained by such date, or if it is not
possible to make such payment on such date because the Committee has been unable
to locate the Member (or, in the case of a deceased Member, his Beneficiary)
after making reasonable efforts to do so, a payment retroactive to such date may
be made no later than 60 days after the earliest date on which the amount of
such payment can be ascertained under this Plan or the date on which the Member
(or Beneficiary) is located, whichever is applicable.


8.6.5    Notwithstanding any provision of the Plan to the contrary, with respect
to distributions under the Plan made for calendar years, 2001 and 2002, the Plan
will apply the minimum distribution requirements of section 401(a)(9) of the
Code, including the incidental death benefit requirement, in accordance with the
regulations under section 401(a)(9) that were proposed on January 17, 2001, and
for the calendar year 2003 in accordance with the regulations under section
401(a)(9) published on April 17, 2002, and thereafter in accordance with the
final regulations under section 401(a)(9) published on June 15, 2004.
 
8.6.6    Effective with respect to the 2009 calendar year, no minimum required
distribution shall be required or made in respect of such calendar year absent
an affirmative election on the Applicable Form by the Member to the contrary in
accordance with such procedures as the Committee shall establish.


8.7    Payments to Minors
. If at any time a person entitled to receive any payment hereunder is a minor,
such payment may, in the sole discretion of the Committee, be made for the
benefit of such minor to his parent, guardian or the person with whom he
resides, or to the minor himself, and the release of any such parent, guardian,
person or minor shall be a valid and complete discharge for such payment.
8.8    Identity of Proper Payee. The determination of the Committee as to the
identity of the proper payee of any payment and the amount properly payable
shall be conclusive,




--------------------------------------------------------------------------------




and payment in accordance with such determination shall constitute a complete
discharge of all obligations on account thereof.


8.9    Inability to Locate Distributee/Uncashed Checks. Notwithstanding any
other provision of the Plan, in the event that (i) the Committee cannot locate
any person to whom a payment is due under this Plan, or (ii) a benefit check
mailed to a Distributee remains outstanding for a period of at least six months
and the Distributee has not responded to follow-up communications in a timely
manner, the benefit in respect of which such payment is to be made shall be
forfeited at such time as the Committee shall determine in its sole discretion
(but in all events prior to the time such benefit would otherwise escheat under
any applicable law); provided, that such benefit shall be reinstated if such
person subsequently makes a valid claim for such benefit prior to termination of
the Plan.


8.10    Estoppel of Members and Their Beneficiaries. The Employer, Committee and
Trustee may rely upon any certificate, statement or other representation made to
them by any employee, Member, spouse or other beneficiary with respect to age,
length of service, leave of absence, date of Termination of Employment, marital
status or other fact required to be determined under any of the provisions of
this Plan, and shall not be liable on account of the payment of any moneys or
the doing of any act in reliance upon any such certificate, statement or other
representation. Any such certificate, statement or other representation made by
an employee or Member shall be conclusively binding upon such employee or Member
and his spouse or other beneficiary, and such employee, Member, spouse or
beneficiary shall thereafter and forever be estopped from disputing the truth
and correctness of such certificate, statement or other representation. Any such
certificate, statement or other representation made by a Member's spouse or
other beneficiary shall be conclusively binding upon such spouse or beneficiary,
and such spouse or beneficiary shall thereafter and forever be estopped from
disputing the truth and correctness of such certificate, statement or other
representation.


8.11    Qualified Domestic Relations Orders.


8.11.1    Definition. For purposes of this Section 8.11, “Qualified Domestic
Relations Order” means any judgment, decree or order (including approval of a
property settlement) made pursuant to a state domestic relations law (including
a community property law) which relates to the provision of child support,
alimony payments or marital property to a spouse, former spouse, child or other
dependent of a Member and which creates or recognizes the existence of a right
of (or assigns such a right to) such spouse, former spouse, child or other
dependent (the “Alternate Payee”) to receive all or a portion of the benefits
payable with respect to a Member under the Plan. A Qualified Domestic Relations
Order must clearly specify the amount or percentage of the Member's benefits to
be paid to the Alternate Payee by the Plan (or the manner in which such amount
or percentage is to be determined). A Qualified Domestic Relations Order (a) may
not require the Plan (i) to provide any form or type of benefits or any option
not otherwise provided under the Plan, (ii) to pay benefits to an Alternate
Payee under such order which are required to be paid to another Alternate Payee
under another such order previously filed with the Plan, or (iii) to provide
increased benefits (determined on the basis of actuarial equivalents), but (b)
may require payment of benefits to the Alternate Payee under the order (i) at
any time after the date of the order, (ii) as if the Member had retired on the
date on which such payment is to begin under such order (taking into account
only the benefits in which the Member is then vested) and (iii) in any form in
which such benefits may be paid to the Member.




--------------------------------------------------------------------------------




8.11.2    Distributions. The Committee shall recognize and honor any judgment,
decree or order entered on or after January 1, 1985 under a state domestic
relations law which the Committee determines to be a Qualified Domestic
Relations Order in accordance with such reasonable procedures to determine such
status as the Committee shall establish. Without limitation of the foregoing,
the Committee shall notify a Member and the person entitled to benefits under a
judgment, decree or order which purports to be a Qualified Domestic Relations
Order of (a) the receipt thereof, (b) the Plan's procedures for determining
whether such judgment, decree or order is a Qualified Domestic Relations Order
and (c) any determination made with respect to such status. During any period
during which the Committee is determining whether any judgment, decree or order
is a Qualified Domestic Relations Order, any amount which would have been
payable to any person pursuant to such order shall be separately accounted for
(and adjusted to reflect its appropriate share of the Investment Adjustment as
of each Valuation Date pursuant to Article V) pending payment to the proper
recipient thereof. Any such amount, as so adjusted, shall be paid to the person
entitled to such payment under any such judgment, decree or order if the
Committee determines such judgment, decree or order to be a Qualified Domestic
Relations Order within 18 full calendar months commencing with the date on which
the first payment would be required to be made under such judgment, decree or
order. If the Committee is unable to make such a determination within such time
period, payment under the Plan shall be as if such judgment, decree or order did
not exist and any such determination made after such time period shall be
applied prospectively only. Distribution to an Alternate Payee under a Qualified
Domestic Relations Order shall be made on a pro rata basis from the Member's
Accounts in such manner as the Committee shall direct.


8.11.3    Alternate Payee's Beneficiary. In the event that an Alternate Payee is
entitled under a Qualified Domestic Relations Order to designate a Beneficiary
for the Alternate Payee's interest in the Plan and fails to do so or such
designation fails to be effective (such as by reason of the prior death of the
designated individual and the absence of any effective alternative designation),
the Alternate Payee's Beneficiary with respect to such interest shall be the
Alternate Payee's estate.


8.12    Benefits Payable Only from Fund. All benefits payable under this Plan
shall be paid or provided solely from the Fund, and neither any Employer nor its
shareholders, directors, employees or the Committee shall have any liability or
responsibility therefor. Except as otherwise provided by law, no Employer
assumes any obligations under this Plan except those specifically stated in the
Plan.


8.13    Prior Plan Distribution Forms. The portions of the Accounts of Members
attributable to balances transferred from prior plans will be eligible for
installment or annuity forms of distributions that were available under such
plans if distribution in respect thereof is to commence as of a date on or
before February 1, 2002, and the Member's vested Accounts at termination of
employment exceed $5,000. Otherwise, all amounts distributable to a Member whose
employment terminates for any reason shall be paid in accordance with the
foregoing provisions of this Article VIII.


8.14    Restrictions on Distribution.  A Member's Elective Account shall not be
distributable prior to his severance from employment, disability, death, or
attainment of age 59-1/2 except in cases of (a) hardship to the extent provided
in Section 7.2.4 or (b) a lump sum distribution made upon termination of the
Plan without establishment or maintenance of another




--------------------------------------------------------------------------------




defined contribution plan (other than an employee stock ownership plan as
defined in section 4975(e)(7) of the Code) within the meaning of applicable
regulations.


8.15    Direct Rollover of Eligible Rollover Distributions. Notwithstanding any
provisions of this Plan that would otherwise limit a Distributee's election
under this Section 8.15, a Distributee may elect, at the time and in the manner
prescribed by the Committee, to have any portion of an Eligible Rollover
Distribution paid in a Direct Rollover directly to an Eligible Retirement Plan
specified by the Distributee.


8.15.1    Definitions. For purposes of this Section 8.15, the following terms
shall have the meanings specified below:


8.15.1.1 Eligible Rollover Distribution. Any distribution of all or any portion
of the balance to the credit of a Distributee under the Plan, except that an
Eligible Rollover Distribution does not include: any distribution that is one of
a series of substantially equal periodic payments (not less frequent than
annual) made for the life (or life expectancy) of the Distributee or the joint
lives (or life expectancies) of the Distributee and the Distributee's
Beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under section 401(a)(9) of the Code;
the portion of any distribution that is not includible in gross income, unless
the conditions of Section 8.15.4 are satisfied; any deemed distribution
occurring upon the Member's Termination of Employment under which the Member's
account balance is offset by the amount of an outstanding Plan loan; and any
hardship withdrawal.
8.15.1.2 Eligible Retirement Plan. An individual retirement account described in
section 408(a) of the Code, an individual retirement annuity described in
section 408(b) of the Code, an annuity plan described in section 403(a) of the
Code, another employer's qualified trust described in section 401(a) of the
Code, an annuity contract described in section 403(b) of the Code, or an
eligible deferred compensation plan described in section 457(b) of the Code
maintained by a State, a political subdivision of a State, or any agency or
instrumentality of a State or political subdivision of a State and which agrees
to separately account for amounts transferred into such plan from this Plan,
that accepts a Distributee's Eligible Rollover Distribution. Effective for
distributions on or after January 1, 2008 an Eligible Retirement Plan shall also
include a Roth IRA described in section 408A of the Code and a Distributee may
make a Direct Rollover thereto, provided that prior to January 1, 2010, the
Distributee meets any applicable income limitations.
8.15.1.3 Distributee. A Member, a Member's surviving Spouse or a Member's Spouse
or former Spouse who is the Alternate Payee under a Qualified Domestic Relations
Order (as defined in section 414(p) of the Code and Section 8.11.1) or a trust
treated as such an individual.
8.15.1.4 Direct Rollover. A payment by the Plan to an Eligible Retirement Plan
specified by a Distributee, in the manner prescribed by the Committee.
8.15.1.5 Non-spouse Beneficiary. Effective September 1, 2007, the term
“Distributee” shall include a non-spouse Beneficiary who is an individual or a
trust treated as such under applicable regulations, but a direct rollover by
such a Beneficiary may be made only to an individual retirement plan described
in section 408(a) or (b) of the Code, and which is established in a manner
(including title) that identifies it as an IRA with respect to both the deceased
Participant and the individual Beneficiary.




--------------------------------------------------------------------------------




8.15.2    Limitation. No more than one Direct Rollover may be elected by a
Distributee for each Eligible Rollover Distribution.


8.15.3    Default Procedure. If a Member (or other Distributee, if applicable)
does not make a timely election whether or not to directly roll over his
Eligible Rollover Distribution within a reasonable period permitted by the
Committee for making such election, such distribution shall be made directly to
the Member (or other Distributee, if applicable). Notwithstanding the foregoing,
effective March 28, 2005, such Eligible Rollover Distributions made to a Member
prior to Normal Retirement Date that exceed $1,000 but do not exceed $5,000 will
be automatically rolled over to an individual retirement account, as described
in Section 8.1.2.


8.15.4    After-Tax Employee Contributions. An Eligible Rollover Distribution
may include after-tax employee contributions if the Eligible Retirement Plan is
either:


(a)an individual retirement account described in section 408(a) of the Code or
an individual retirement annuity described in section 408(b) of the Code; or


(b)an annuity plan described in section 403(a) of the Code or, effective
January 1, 2007, 403(b) of the Code, or another employer's qualified trust
described in section 401(a) of the Code, which agrees to separately account for
such after-tax employee contributions (and the earnings thereon).


8.16    Receipt of ESOP Beneficiary's Account. Effective March 17, 2003, the
Plan shall accept a direct trust-to-trust transfer from the Arrow Electronics
Stock Ownership Plan (“ESOP”) of the cash proceeds allocable to all or a portion
of an account in the ESOP of a deceased member of the ESOP upon election by a
beneficiary of such ESOP to make such a transfer in accordance with applicable
provisions of the ESOP. Upon such transfer, the ESOP beneficiary directing such
transfer shall be treated as a Beneficiary under this Plan, the amount
transferred shall be credited to an Account under this Plan in the name of the
deceased Member that is allocable to such Beneficiary, and such Beneficiary
shall have same right to direct the initial investment of the amount transferred
as applies in the case of amounts received as a direct rollover to a Rollover
Account. Thereafter, the Beneficiary shall have the same rights with respect to
such Account that generally apply to Beneficiaries under the Plan, including the
right to receive distribution at the times and in the forms available under
Section 8.2 and the right to change the investment with respect to such Account
as described in Section 5.3.




--------------------------------------------------------------------------------




ARTICLE IX


Beneficiary Designation


9.1    Designation of Beneficiary. Subject to the further provisions of this
Article IX, each Member may designate, at such time and in such manner as the
Committee shall prescribe, a Beneficiary or Beneficiaries (who may be any one or
more members of his family or any other persons, executor, administrator, any
trust, foundation or other entity) to receive any benefits distributable
hereunder to his Beneficiary after the death of the Member as provided herein.
Such designation of a Beneficiary or Beneficiaries shall not be effective for
any purpose unless and until it has been filed by the Member with the Committee,
provided, however, that a designation mailed by the Member to the Committee
prior to death and received after his death shall take effect upon such receipt,
but prospectively only and without prejudice to any payor or payee on account of
any payments made before receipt by the Committee.


9.2    Spouse as Presumptive Beneficiary. Notwithstanding Section 9.1 (but
subject to the provisions of Section 9.5), a Member's sole Beneficiary shall be
his surviving spouse, if the Member has a surviving spouse, unless the Member
has designated another Beneficiary with the written consent of such spouse (in
which consent such Beneficiary is specified by name or class, and the effect of
such designation is acknowledged) witnessed by a notary public or Plan
representative. Any such consent shall be irrevocable. The Committee may, in its
sole discretion, waive the requirement of spousal consent if the Committee is
satisfied that the spouse cannot be located, or if the Member can show by court
order that he has been abandoned by the spouse within the meaning of local law,
or if otherwise permitted under applicable regulations.


9.3    Change of Beneficiary. A Member may, from time to time in such manner as
the Committee shall prescribe, change his designated Beneficiary or
Beneficiaries, but any such designation which has the effect of naming a person
other than the surviving spouse as sole Beneficiary is subject to the spousal
consent requirement of Section 9.2.


9.4    Failure to Designate. If a Member has failed effectively to designate a
Beneficiary to receive the Member's death benefits, or a Beneficiary previously
designated has predeceased the Member and no alternative designation has become
effective, such benefits shall be distributed to the Member's surviving spouse,
if any, or if no spouse survives the Member, to the Member's estate.


9.5    Effect of Marriage, Divorce or Annulment, or Legal Separation. This
Section 9.5 shall be effective in determining the identity of a Participant's
Beneficiary at any time on or after September 1, 2006. In accordance with
Section 1.54 but subject to the following provisions of this Section 9.5, the
term “spouse” for purposes of this Article IX means the individual to whom the
Member is married on the date of reference, determined under applicable state
law, except than no individual of the same gender as the Member shall be deemed
such a spouse. Notwithstanding the foregoing:


9.5.1     If a court of competent jurisdiction has issued a legal separation
order, the parties to whom that order pertains shall not be deemed to be married
to each other, even if their marriage has not been annulled or terminated by
divorce; provided, however, that to the extent that a Qualified Domestic
Relations Order as defined in Section 8.11 (“QDRO”) specifies




--------------------------------------------------------------------------------




that a former spouse (or legally separated spouse) of the Member is to be
treated as the Member's spouse, such specified former spouse (or legally
separated individual) shall be treated as the Member's spouse under the Plan to
the extent required in such QDRO, to the exclusion of any subsequent spouse.


9.5.2    Except to the extent otherwise provided in an applicable QDRO, a
designation of the Member's spouse as Beneficiary will automatically be
cancelled if the marriage terminates by divorce or is annulled or such a legal
separation order is issued unless the designation clearly states that the
individual named as Beneficiary is to continue as such following termination of
the marriage or such separation.


9.5.3    Nothing herein shall prohibit a spouse from disclaiming the benefit to
which he or she would otherwise be entitled as the Member's sole Beneficiary, in
whole or in part, in which event the Beneficiary with respect to the interest so
disclaimed shall be determined as if the spouse had predeceased the Member.


9.5.4    Upon the marriage of a Member, any designation of Beneficiaries made by
the Member prior to the date of the marriage shall become null and void as of
the date of the marriage. Subsequent divorce, legal separation or dissolution of
the marriage shall not reinstate any designation that became null and void as of
the date of such marriage. Notwithstanding the foregoing, none of the Employer,
the Trustee or Committee, nor any other fiduciary, shall be liable for, and each
of them shall be fully protected, as to amounts paid to one or more
Beneficiary(ies) of the Member subsequent to the marriage of the Member and
after the death of the Member, but prior to their receipt of effective written
notification of the marriage.


9.6    Proof of Death, etc. Before making distribution to a Beneficiary, the
Committee may require such proof of death and such evidence of the right of any
person to receive all or part of the death benefit of a deceased Member as the
Committee may deem desirable. The Committee's determination of the fact of death
of a Member and of the right of any person to receive distributions as a result
thereof shall be conclusive upon such person or persons having or claiming any
right in the Fund on account of such Member.


9.7    Discharge of Liability. If distribution in respect of a Member's Accounts
is made to a person reasonably believed by the Committee or his delegate (taking
into account any document purporting to be a valid consent of the Member's
spouse, or any representation by the Member that he is not married) to properly
qualify as the Member's Beneficiary under the foregoing provisions of this
Article IX, the Plan shall have no further liability with respect to such
Accounts (or the portion thereof so distributed).




--------------------------------------------------------------------------------




ARTICLE X


Administration of the Plan


10.1    Committee. The Corporate Governance Committee of the Board of Directors
shall appoint a Management Pension Investment and Oversight Committee (the
“Committee”), which shall consist of not less than three persons to serve at the
pleasure of the Corporate Governance Committee of the Board of Directors. Any
vacancy on the Committee, arising for any reason whatsoever, shall be filled by
the Corporate Governance Committee of the Board of Directors. The Committee
shall hold meetings upon such notice, at such place or places, at such time or
times and in such manner (including meetings in which members may participate
through teleconferencing or similar means) as it may from time to time
determine. A majority of the members of the Committee at the time in office
shall constitute a quorum for the transaction of business, and action by a
majority of those present at any meeting at which a quorum is present shall
constitute action by the Committee. The Committee may also act without a meeting
by instrument in writing signed by a majority of the members of the Committee,
or by one or more members to whom the Committee has previously delegated the
authority to take such action. Effective September 21, 2004, the Compensation
Committee of the Board of Directors shall succeed to the duties of the Corporate
Governance Committee under this Section 10.1.


10.2    Named Fiduciary. The named fiduciary under the Plan shall be the
Committee, which shall have authority to control and manage the operation and
administration of the Plan except that the Committee shall have no authority or
responsibility with respect to those matters which under any applicable trust
agreement, insurance policy or similar contract are the responsibility, or
subject to the authority, of the Trustee, any insurance company or similar
organization. The members of the Committee shall have the right, by written
instrument executed by them or otherwise, to allocate fiduciary responsibilities
among themselves, and any one or more of such members may designate other
persons to carry out fiduciary or other responsibilities under the Plan.


10.3    Powers and Discretion of the Named Fiduciary. The Committee shall have
all powers and discretion necessary or helpful for carrying out its
responsibilities, including, without limitation, the power and complete
discretion:


(a)to establish such rules or procedures as it may deem necessary or desirable;


(b)to employ such persons as it shall deem necessary or desirable to assist in
the administration of the Plan;


(c)to determine any question arising in the administration, interpretation and
application of the Plan, including without limitation questions of fact and of
construction;


(d)to correct defects, rectify errors, supply omissions, clarify ambiguities,
and reconcile inconsistencies to the extent it deems necessary or desirable to
effectuate the Plan or preserve qualification of the Plan under section 401(a)
of the Code;






--------------------------------------------------------------------------------




(e)to decide all questions relating to eligibility and payment of benefits
hereunder, including, without limitation, the power and discretion to determine
the eligibility of persons to receive benefits hereunder;


(f)to establish procedures for determining whether a domestic relations order is
a qualified domestic relations order (“QDRO”) as described in Section 8.11 and
for complying with any such QDRO;


(g)to direct the Trustee with respect to benefits payable under the Plan
(including, without limitation, the persons to be paid or methods of payment)
and all distributions of the assets of the Fund;


(h)to make a determination as to the rights of any person to a benefit and to
afford any person dissatisfied with such determination the right to an appeal;


(i)to determine the character and amount of expenses that are properly payable
by the Plan as reasonable administration expenses, and to direct the Trustee
with respect to the payment thereof (including, without limitation, the persons
to be paid and the method of payment);


(j)to compromise or settle claims against the Plan and to direct the Trustee to
pay amounts required in any such settlements or compromise;


(k)to determine the method of making corrections necessary or advisable as a
result of operating defects in order to preserve qualification of the Plan under
section 401(a) of the Code pursuant to procedures of the Internal Revenue
Service applicable in such cases (such as those set forth in Revenue Procedure
2008-50 and similar guidance); and


(l)to make appropriate provision for the investment and reinvestment of the
Fund, including, as named fiduciary with respect to the control and management
of the assets of the Plan, to appoint in its discretion an investment manager or
managers (as defined in section 3(38) of ERISA) to manage (including the power
to acquire and dispose of) any assets of the Plan.


The determinations of the Committee shall be conclusive and binding on all
persons to the maximum extent permitted by law. The expenses of the Committee
and all other expenses of the Plan shall be paid by the Fund to the extent not
paid by the Company, and such expenses shall include any expenses authorized by
the Board of Directors as necessary or desirable in the administration of the
Plan.
10.4    Advisers. Any named fiduciary under the Plan, and any fiduciary
designated by a named fiduciary to whom such power is granted by a named
fiduciary under the Plan, may employ one or more persons to carry out such
responsibilities as may be specified by such fiduciary and to render advice with
regard to any responsibility such fiduciary has under the Plan.


        






--------------------------------------------------------------------------------




10.5    Service in Multiple Capacities. Any person or group of persons may serve
in more than one fiduciary capacity with respect to the Plan.


10.6    Limitation of Liability; Indemnity.


10.6.1    Except as otherwise provided by law, if any duty or responsibility of
any person serving as a named fiduciary has been allocated or delegated to any
other person in accordance with any provision of this Plan, then such fiduciary
shall not be liable for any act or omission of such other person in carrying out
such duty or responsibility.


10.6.2    Except as otherwise provided by law, no person who is a member of the
Committee or is an employee, director or officer of any Employer who is a
fiduciary under the Plan or the trust thereunder, or otherwise has
responsibility with respect to administration of the Plan or trust, shall incur
any liability whatsoever on account of any matter connected with or related to
the Plan or trust or the administration thereof, unless such person shall have
acted in bad faith or been guilty of willful misconduct or gross negligence in
respect of his duties, actions or omissions in respect of the Plan or trust.


10.6.3    The Company shall indemnify and save harmless each Committee member
and each employee, director or officer of any Employer serving as a trustee or
other fiduciary from and against any and all loss, liability, claim, damage,
cost and expense which may arise by reason of, or be based upon, any matter
connected with or related to the Plan or trust or the administration thereof
(including, but not limited to, any and all expenses whatsoever reasonably
incurred in investigating, preparing or defending against any litigation,
commenced or threatened, or in settlement of any such claim whatsoever), unless
such person shall have acted in bad faith or been guilty of willful misconduct
or gross negligence in respect of his duties, actions or omissions in respect of
the Plan or trust.


10.7    Reliance on Information. The Committee and any Employer and its
officers, directors and employees shall be entitled to rely upon all tables,
valuations, certificates, opinions and reports furnished by any accountant,
trustee, insurance company, counsel or other expert who shall be engaged by an
Employer or the Committee, and the Committee and any Employer and its officers,
directors and employees shall be fully protected in respect of any action taken
or suffered by them in good faith in reliance thereon, and all action so taken
or suffered shall be conclusive upon all persons affected thereby.


10.8    Subcommittees, Counsel and Agents. The Committee may appoint from its
members such subcommittees (of one or more such members), with such powers as
the Committee shall determine. The Committee may employ such counsel (including
legal counsel, who may be counsel for the Company or an Employer), accountants,
and agents and such clerical and other services as it may require in carrying
out the provisions of the Plan, and may charge the fees, charges and costs
resulting from such employment as an expense to the Fund to the extent not paid
by the Company. Unless otherwise required by law, persons employed by the
Committee as counsel, or as its agents or otherwise, may include members of the
Committee, or employees of the Company. Persons serving on the Committee, or on
any such subcommittee shall be fully protected in acting or refraining to act in
accordance with the advice of legal or other counsel.










--------------------------------------------------------------------------------




10.9    Funding Policy. The Committee shall establish and carry out, or cause to
be established and carried out by those persons (including, without limitation,
any trustee) to whom responsibility or authority therefor has been allocated or
delegated in accordance with the Plan or the Trust Agreement, a funding policy
and method consistent with the objectives of the Plan and the requirements of
ERISA. Without limiting the generality of the foregoing, it is recognized that
Members (and their Beneficiaries) have many differing individual financial
situations, and the funding policy of the Plan is therefore to allow Members and
their Beneficiaries to choose, from a broad range of diversified investment
options, the Investment Fund or Investment Funds which they believe best suit
their individual objectives. In the event of the elimination of a preexisting
Investment Fund option or a merger or spin-off of assets from another plan into
this Plan, the foregoing principle shall not preclude the adoption of mapping
rules under which assets previously invested for the benefit of the Member or
Beneficiary in one or more investment options that are no longer available are
transferred to specific Investment Funds under this Plan, subject to the right
of Members (or Beneficiaries) to then reallocate their accounts among Investment
Funds. The Plan is intended to satisfy the requirements of section 404(c) of
ERISA with respect to investment elections by Members or their Beneficiaries if
reasonably practicable, but (as provided in accordance with applicable law) any
failure to meet any of such requirements shall create no adverse inference with
respect to the compliance by the Plan and its fiduciaries with such general
requirements as prudence and diversification. To the extent permitted by law,
none of the Company, any Employer, the Committee, the Trustee nor any other
fiduciary of the Plan shall be liable for any loss resulting from a Member's (or
Beneficiary's) exercise of his right to direct the investment of his Accounts.


10.10    Proper Proof. In any case in which an Employer or the Committee shall
be required under the Plan to take action upon the occurrence of any event, they
shall be under no obligation to take such action unless and until proper and
satisfactory evidence of such occurrence shall have been received by them.


10.11    Genuineness of Documents. The Committee, and any Employer and its
respective officers, directors and employees, shall be entitled to rely upon any
notice, request, consent, letter, telegram or other paper or document believed
by them or any of them to be genuine, and to have been signed or sent by the
proper person, and shall be fully protected in respect of any action taken or
suffered by them in good faith in reliance thereon.


10.12    Members May Direct Investments. The Committee shall permit, pursuant to
Sections 5.2 and 5.3, a Member or Beneficiary to exercise control over assets in
his Accounts by directing the Trustee with respect to the extent permitted by
law and manner of investment of such assets, and if a Member or Beneficiary
exercises such control, then notwithstanding any other provision of this Plan or
the Trust Agreement:


10.12.1    such Member or Beneficiary shall not be deemed to be a fiduciary
under the Plan or this Trust by reason of such exercise, and


10.12.2    no person who is otherwise a fiduciary (including, without
limitation, the Trustee and any Committee member) shall be liable for any loss,
or by reason of any breach, which results from such Member's or Beneficiary's
exercise of control.










--------------------------------------------------------------------------------




10.13    Records and Reports. The Committee shall maintain or cause to be
maintained such records, as it deems necessary or advisable in connection with
the administration of the Plan.


10.14    Recovery of Overpayments. Without limiting the generality of the
Committee's power and discretion under Section 10.3(d) to rectify errors and
supply omissions, in the event that the Committee determines that overpayments
have been made to a Member or his spouse or Beneficiary, the Committee shall
take such steps as it shall deem appropriate under the relevant facts and
circumstances to recover such payments, with or without interest, and in case
repayment is not otherwise made, to offset the amount to be recovered against
subsequent payments otherwise becoming due to or in respect of such Member,
spouse or Beneficiary at such time and to such extent as it shall deem
appropriate.






--------------------------------------------------------------------------------




ARTICLE XI


The Trust Agreement


11.1    The Trust Agreement. The Committee, on behalf of the Company and each
other Employer, shall have power to appoint and remove a Trustee and to enter
into or amend a Trust Agreement with the Trustee providing for the establishment
of a Fund hereunder. The Trust Agreement shall be deemed to form a part of this
Plan, and any and all rights which may accrue to any person under this Plan
shall be subject to all the terms and provisions of such Trust Agreement. Copies
of the Trust Agreement shall be filed with the Committee and, upon reasonable
application and notice, shall be made available for inspection by any Member.


11.2    No Diversion of Fund. The Fund shall in no event (within the taxable
year or thereafter) be used for or diverted to purposes other than for the
exclusive benefit of Members and their Beneficiaries (including the payment of
the expenses of the administration of the Plan and of the Trust Fund), except
that at the Committee's request:


(a)A contribution that is made by an Employer by a mistake of fact may be
returned to such Employer within one year after the payment of the contribution;
and


(b)A contribution that is conditioned upon its deductibility under section 404
of the Code pursuant to Section 3.10 may be returned to the contributing
Employer, to the extent that the contribution is disallowed as a deduction,
within one year after such disallowance.


11.3    Duties and Responsibilities of the Trustee. The Trustee will hold and
invest all funds as provided herein and in the Trust Agreement. The Trustee will
make, at the direction of the Committee, all payments to Members and their
Beneficiaries.


The Trustee shall not be required to make any payment of benefits or
distributions out of the Fund, or to allocate or reallocate any amounts, except
upon the written direction of the Committee. The Trustee shall not be charged
with knowledge of any action by the Board of Directors or of the Termination of
Employment of any Member, unless it shall be given written notice of such event
by the Committee.




--------------------------------------------------------------------------------




ARTICLE XII


Amendment


12.1    Right of the Company to Amend the Plan. The Company shall have the right
at any time and from time to time to amend any or all of the provisions of this
Plan by resolution of the Board of Directors, by action of the Compensation
Committee of the Board of Directors or by action of the Company Representative,
and all Employers and Members (and their Beneficiaries) shall be bound thereby.
Except as provided in Section 12.3, no such amendment shall authorize or permit
any part of the Fund to be used for or diverted to purposes other than for the
exclusive benefit of the Members and their Beneficiaries, nor shall any
amendment reduce any amount then credited to the individual accounts of any
Member, reduce any Member's vested interest in his account, or affect the
rights, duties and responsibilities of the Trustee without his written consent.


12.2    Plan Merger. The Plan may be amended in accordance with Section 12.1 to
provide for the merger of the Plan, in whole or in part, or a transfer of all or
part of its assets, into or to any other qualified plan within the meaning of
section 401(a) of the Code, including such a merger or transfer in lieu of a
distribution which might otherwise be required under the Plan. In the case of
any merger or consolidation with, or transfer of assets or liabilities to, any
other plan, each Member shall be entitled to a benefit immediately after the
merger, consolidation or transfer (if such other plan then terminated) which is
equal to or greater than the benefit he would have been entitled to receive
immediately before the merger, consolidation or transfer (if the Plan had then
been terminated).


12.3    Amendments Required by Law. All provisions of this Plan, and all
benefits and rights granted hereunder, are subject to any amendments,
modifications or alterations which are necessary from time to time, (a) to
qualify the Plan under section 40l(a) of the Code, (b) to continue the Plan as
so qualified, or (c) to comply with any other provision of law. Accordingly,
notwithstanding any other provision of this Plan, the Company may amend, modify
or alter the Plan with retroactive effect in any respect or manner necessary to
qualify the Plan under section 40l(a) of the Code, to continue the Plan as so
qualified, or to comply with any other provision of applicable law.


12.4    Right to Terminate. The Plan may be terminated at any time by resolution
of the Board of Directors, provided that no such action shall permit any part of
the corpus or income of the Fund to be used for or diverted to purposes other
than for the exclusive benefit of the Members and their beneficiaries under the
Plan and for the payment of the administrative costs of the Plan.


12.5    Termination of Trust. If the Plan is terminated pursuant to Section
12.4, and the Board of Directors determines that the Fund shall be terminated,
all of the Members' Accounts shall be nonforfeitable, the Fund shall be revalued
as if the termination date were a Valuation Date, and the current value of all
Accounts shall be distributed in accordance with Article VII, as if such Plan
termination were a Termination of Employment, but only to the extent permitted
under Section 8.14; provided, however, that the value of such Accounts shall be
adjusted to reflect the expenses of termination to the extent such expenses are
not paid by the Company. Until all Accounts are fully distributed, any remaining
Accounts held in the Fund shall continue to be adjusted in accordance with
Article V, and to reflect the expenses of termination.




--------------------------------------------------------------------------------




12.6    Continuation of Trust. If the Plan is terminated by the Board of
Directors but the Board of Directors determines that the Fund shall be continued
pursuant to its terms and the provisions of this Section 12.6, no further
contributions shall be made, the Members' Accounts shall be nonforfeitable, and
the Fund shall be administered as though the Plan were otherwise in full force
and effect. If the Fund is subsequently terminated, the provisions of Section
12.5 shall then apply.


12.7    Discontinuance of Contributions. Any Employer may at any time, by
resolution of its board of directors, completely discontinue its participation
in and contributions under the Plan, either completely or with respect to any
specified group of its employees, and unless otherwise agreed to by the Board of
Directors or the Company Representative, shall discontinue its participation and
all contributions if it ceases for any reason to be a member of a controlled
group of trades or businesses including the Company, within the meaning of
section 414(b) or 414(c) of the Code. The Committee shall make such current or
deferred distributions with respect to the Members affected by such
discontinuance as it shall deem appropriate and in accordance with the Plan and
applicable law, or the Committee may, subject to Section 12.2, direct that the
portion of the Trust Fund allocable to such Members be transferred to a
successor qualified plan or funding medium covering such Members. If such
Employer completely discontinues contributions under the Plan, either by
resolution of its board of directors or for any other reason, and such
discontinuance is deemed a partial termination of the Plan within the meaning of
section 411(d)(3) of the Code, the amounts credited to the Accounts of all
affected Members (other than Members who, in connection with the discontinuance
of Employer contributions, transfer employment to an Employer which continues to
contribute under the Plan) shall be nonforfeitable.




--------------------------------------------------------------------------------




ARTICLE XIII


Miscellaneous Provisions


13.1    Plan Not a Contract of Employment. Neither the establishment of the Plan
created hereby, nor any amendment thereof, nor the creation of any Fund or
Account, nor the payment of any benefits hereunder, shall be construed as giving
to any Member or other person any legal or equitable right against any Employer,
any officer or employee thereof, the Board of Directors or any member thereof,
the Committee or any Trustee, except as provided herein and under no
circumstances shall the terms of employment of any Member be in any way affected
hereby.


13.2    Merger. The merger or consolidation of the Company with any other
company or the transfer of the assets of the Company to any other company by
sale, exchange, liquidation or otherwise, or the merger of this Plan with any
other retirement plan, shall not in and of itself result in the termination of
the Plan, or be deemed a Termination of Employment of any employee.


13.3    Claims Procedure. The Committee shall establish a claims procedure in
accordance with applicable law, under which any Member or Beneficiary whose
claim for benefits has been denied shall have a reasonable opportunity for a
full and fair review of the decision denying such claim.


13.4    Controlling Law. The validity of this Plan or of any of its provisions
shall be determined under, and shall be construed and administered according to,
the laws of the State of New York (without regard to its choice of law
principles), except to the extent preempted by ERISA, or any other applicable
laws of the United States of America. No action (whether at law, in equity or
otherwise) shall be brought by or on behalf of any person for or with respect to
benefits due under this Plan unless the person bringing such action has timely
exhausted the Plan's claim review procedure. Any action (whether at law, in
equity or otherwise) must be commenced within three (3) years from the earlier
of (a) the date a final determination denying such benefit, in whole or in part,
is issued under the Plan's claim review procedure and (b) the date such person's
cause of action first accrued.


13.5    Separability. If any provision of the Plan or the Trust Agreement is
held invalid or unenforceable, its invalidity or unenforceability shall not
affect any other provisions of the Plan or the Trust Agreement, and the Plan and
Trust Agreement shall be construed and enforced as if such provision had not
been included therein.


13.6    Captions. The captions contained herein are inserted only as a matter of
convenience and for reference and in no way define, limit, enlarge or describe
the scope or intent of the Plan nor in any way shall affect the Plan or the
construction of any provision thereof.


13.7    Usage. Whenever applicable, the masculine gender, when used in the Plan,
shall include the feminine or neuter gender, and the singular shall include the
plural.




--------------------------------------------------------------------------------




ARTICLE XIV


Leased Employees


14.1    Definitions. For purposes of this Article XIV, the term “Leased
Employee” means any person (a) who performs or performed services for an
Employer or Affiliate (hereinafter referred to as the “Recipient”) pursuant to
an agreement between the Recipient and any other person (hereinafter referred to
as the “Leasing Organization”), (b) who has performed such services for the
Recipient or for the Recipient and related persons (within the meaning of
section 144(a)(3) of the Code) on a substantially full-time basis for a period
of at least one year, and (c) whose services are (effective January 1, 1997)
performed under primary direction or control by the Recipient.


14.2    Treatment of Leased Employees. For purposes of this Plan, a Leased
Employee shall be treated as an employee of an Affiliate whose service for the
Recipient (including service during the one-year period referred to in Section
14.1) is to be taken into account in determining compliance with the service
requirements of the Plan relating to participation and vesting. However, the
Leased Employee shall not be entitled to share in contributions or forfeitures
under the Plan with respect to any service or compensation attributable to the
period during which he is a Leased Employee, and shall not be eligible to become
a Member eligible to accrue benefits under the Plan unless and except to the
extent that he shall at some time, either before or after his service as a
Leased Employee, qualify as an Eligible Employee without regard to the
provisions of this Article XIV (in which event, status as a Leased Employee
shall be determined without regard to clause (b) of Section 14.1, to the extent
required by applicable law).


14.3    Exception for Employees Covered by Plans of Leasing Organization.
Section 14.2 shall not apply to any Leased Employee if such employee is covered
by a money purchase pension plan of the Leasing Organization meeting the
requirements of section 414(n)(5)(B) of the Code and Leased Employees do not
constitute more than twenty percent (20%) of the aggregate “nonhighly
compensated work force” (as defined in section 414(n)(5)(C)(ii) of the Code) of
all Employers and Affiliates.


14.4    Construction. The purpose of this Article XIV is to comply with the
provisions of section 4l4(n) of the Code. All provisions of this Article shall
be construed consistently therewith, and, without limiting the generality of the
foregoing, no individual shall be treated as a Leased Employee except as
required under such section.




--------------------------------------------------------------------------------




ARTICLE XIV


“Top-Heavy” Provisions


15.1    Determination of “Top-Heavy” Status.


15.1.1    Applicable Plans. For purposes of this Article XV, “Applicable Plans”
shall include (a) each plan of an Employer or Affiliate in which a Key Employee
(as defined in Section 15.1.2 for this Plan, and as defined in section 416(i) of
the Code for each other Applicable Plan) participates during the five (5)-year
period ending on such plan's “determination date” (as described in Section
15.1.4 below) and (b) each other plan of an Employer or Affiliate which, during
such period, enables any plan in clause (a) of this sentence to meet the
requirements of section 401(a)(4) or 410 of the Code. Any plan not required to
be included under the preceding sentence may also be included, at the option of
the Company, provided that the requirements of sections 401(a)(4) and 410 of the
Code continue to be satisfied for the group of Applicable Plans after such
inclusion. Applicable Plans shall include terminated plans, frozen plans, and to
the extent that benefits are provided with respect to service with an Employer
or an Affiliate, multiemployer plans (described in section 414(f) of the Code)
and multiple employer plans (described in section 413(c) of the Code) to which
an Employer or an Affiliate makes contributions.


15.1.2    Key Employee. For purposes of this Article XV, “Key Employee” for any
Plan Year shall mean an employee (including a former employee, whether or not
deceased) of an Employer or Affiliate who, at any time during a given Plan Year
(or, for Plan Years beginning prior to January 1, 2002, any of the four (4)
preceding Plan Years), is one or more of the following:
(a)An officer of an Employer or Affiliate having Total Earnings greater than:


(i)    for Plan Years ending prior to January 1, 2002, fifty percent (50%) of
the dollar amount in effect under section 415(b)(1)(A) of the Code for any such
Plan Year; and
(ii)    for Plan Years beginning on or after January 1, 2002, $130,000 (as
adjusted under section 416(i) of the Code);
provided that the number of employees treated as officers shall be no more than
fifty (50) or, if fewer, the greater of three (3) employees or ten percent (10%)
of the employees (exclusive of employees described in section 414(q)(5) of the
Code).
(b)For Plan Years ending prior to January 1, 2002, one of the ten (10) employees
(i) having Total Earnings from the Employer or Affiliate of more than the dollar
amount described in Section 6.2 and (ii) owning (or considered as owning, within
the meaning of section 416(i) of the Code), the largest percentage interests in
value of an Employer or Affiliate, provided that such percentage interest
exceeds one-half percent (.5%) in value. If two employees have the same interest
in the Employer or Affiliate, the employee having greater Total Earnings shall
be treated as having a larger interest.


(c)A person owning (or considered as owning, within the meaning of section
416(i) of the Code) more than five percent (5%) of the outstanding stock of the




--------------------------------------------------------------------------------




Employer or Affiliate, or stock possessing more than five percent (5%) of the
total combined voting power of all stock of the Employer or Affiliate (or having
more than five percent (5%) of the capital or profits interest in any Employer
or Affiliate that is not a corporation, determined under similar principles).


(d)A one percent (1%) owner of an Employer or an Affiliate having Total Earnings
of more than one hundred fifty thousand dollars ($150,000). “One percent (1%)
owner” means any person who would be described in paragraph (c) of this Section
15.1.2 if “one percent (1%)” were substituted for “five percent (5%)” in each
place where it appears in paragraph (iii).


15.1.3    Top Heavy Condition. In any Plan Year during which the sum, for all
Key Employees (as defined in Section 15.1.2 for this Plan and as defined in
section 416(i) of the Code for each other Applicable Plan) of the present value
of the cumulative accrued benefits under all Applicable Plans which are defined
benefit plans (determined based on the actuarial assumptions set forth in the
“top-heavy” provisions of such plans) and the aggregate of the accounts under
all Applicable Plans which are defined contribution plans, exceeds sixty percent
(60%) of a similar sum determined for all members in such plans (but excluding
members who are former Key Employees), the Plan shall be deemed “Top-Heavy.”


15.1.4    Determination Date. The determination as to whether this Plan is
“Top-Heavy” for a given Plan Year shall be made on the last day of the preceding
Plan Year (the “Determination Date”); and other plans shall be included in
determining whether this Plan is “Top-Heavy” based on the determination date as
defined in Code section 416(g)(4)(C) for each such plan which occurs in the same
calendar year as such Determination Date for this Plan.


15.1.5    Valuation. The value of account balances and the present value of
accrued benefits for each Applicable Plan will be determined subject to Code
section 416 and the regulations thereunder, as of the most recent Valuation Date
occurring within the l2-month period ending on the applicable determination date
for such plan.


15.1.6    Distribution within Determination Period. Subject to Section 15.1.7,
distributions from the Plan or any other Applicable Plan on account of severance
from employment, death, or disability, made during the one (1)-year period
ending on the applicable determination date and other distributions from the
Plan or any other Applicable Plan during the five (5)-year period ending on the
applicable determination date (or, prior to January 1, 2002, all distributions
from the Plan during the five (5)-year period ending on the applicable
determination date) shall be taken into account in determining whether the Plan
is “Top-Heavy.”


15.1.7    No Services within Determination Period. Benefits and distributions
shall not be taken into account with respect to any individual who has not
rendered any services to any Employer or Affiliate at any time during the one
(1)-year period (or prior to January 1, 2002 during the five (5)-year period)
ending on the applicable Determination Date.


15.1.8    Compliance with Code Section 416. The calculation of the “Top-Heavy”
ratio, and the extent to which distributions, rollovers and transfers are taken
into account will be made in accordance with Code section 416.






--------------------------------------------------------------------------------




15.1.9    Deductible Employee Contributions. Deductible employee contributions
will not be taken into account for purposes of computing the “Top-Heavy” ratio.


15.1.10 Beneficiaries. The terms “Key Employee” and “Member” include their
beneficiaries.


15.1.11 Accrued Benefit Under Defined Benefit Plans. Solely for purposes of
determining whether this Plan or any other Applicable Plan is “Top-Heavy” for a
given Plan Year, the accrued benefit under any defined benefit plan of a Member
other than a Key Employee shall be determined under (a) the method, if any, that
uniformly applies for accrual purposes under all defined benefit plans
maintained by the Employer or an Affiliate, or (b) if there is no such method,
as if such benefit accrued not more rapidly than at the slowest accrual rate
permitted under the fractional accrual rule of section 411(b)(1)(C) of the Code.


15.2    Provisions Applicable in “Top-Heavy” Plan Years. For any Plan Year in
which the Plan is deemed to be “Top-Heavy,” the following provisions shall apply
to any Member who has not terminated employment before such Plan Year:


15.2.1    Required Allocation. The amount of Employer contributions and
forfeitures which shall be allocated to the account of any active Member who (a)
is employed by an Employer or Affiliate on the last day of the Plan Year and (b)
is not a Key Employee shall be (i) at least three percent (3%) of such Member's
Total Earnings for such Plan Year up to the Compensation Limit of the Plan Year
(as defined in Section 1.13 hereof), or, (ii) if less, an amount equal to such
Total Earnings multiplied by the highest allocation rate for any Key Employee.
For purposes of the preceding sentence, the allocation rate for each individual
Key Employee shall be determined by dividing the employer contributions and
forfeitures allocated to such Key Employee's account (including Elective
Contributions) under all Applicable Plans, considered together by his Total
Earnings up to such Compensation Limit; provided, however, that clause (ii)
above does not apply if this Plan enables a defined benefit plan required to be
so aggregated under Section 15.1.1 above to meet the requirements of section
401(a)(4) or 410 of the Code. The minimum allocation provisions of this Section
15.2.1 shall, to the extent necessary, be satisfied by special Employer
contributions made by the Employer for that purpose. Notwithstanding the
foregoing, the minimum allocations otherwise required by this Section 15.2.1
shall not be required to be made for any Member (y) if such Member is covered
under a defined benefit plan maintained by an Employer or an Affiliate which
provides the minimum benefit required under section 416(c)(1) of the Code,
and/or (z) to the extent that the minimum allocation otherwise required by this
Section 15.2.1 is made under another defined contribution plan maintained by an
Employer or an Affiliate. In addition, any minimum allocation required to be
made for a Member who is not a Key Employee shall be deemed satisfied to the
extent of the benefits provided by any other qualified plan maintained by an
Employer or an Affiliate. Elective Contributions by a non-Key Employee shall be
disregarded in determining the amount of contributions required to be allocated
for his benefit under this Section 15.2.1 but Matching Contributions (for Plan
Years beginning on or after January 1, 2002) and Discretionary Contributions for
a non-Key Employee shall be taken into account.


15.2.2    Vesting. Any Member shall be vested in the aggregate of his Employer
Contribution Account on a basis at least as favorable as is provided under the
following schedule:




--------------------------------------------------------------------------------




Years of Employment
Percentage Vested
Less Than 2 Years........................................
—%
2 Years But Less Than 3..............................
20%
3 Years But Less Than 4..............................
40%
4 Years But Less Than 5..............................
60%
5 Years But Less Than 6..............................
80%
6 Years Or More..........................................
100%

In any Plan Year in which the Plan is not deemed to be “Top-Heavy,” the minimum
vested percentage of any Matching Account and Discretionary Contribution Account
shall be no less than that which was determined as of the last day of the last
Plan Year in which the Plan was deemed to be “Top-Heavy.” The minimum vesting
schedule set out above shall apply to all benefits within the meaning of Code
section 411(a)(7) except those attributable to employee contributions, including
benefits accrued before the effective date of this Article XV and benefits
accrued before the Plan became “Top-Heavy.” Any vesting schedule change caused
by alterations in the Plan's “Top-Heavy” status shall be deemed to result from a
Plan amendment giving rise to the right of election required by Code section
411(a)(10)(B).
15.2.3    Bargaining Unit Employees. The provisions of Sections 15.2.1 and
15.2.3 shall not apply to any employee included in a unit of employees covered
by a collective bargaining agreement if, within the meaning of section 416(i)(4)
of the Code, retirement benefits were the subject of good faith bargaining.




--------------------------------------------------------------------------------




ARTICLE XVI


Catch-Up Contributions
16.1    General. All employees who are eligible to make Elective Contributions
under this Plan and who have attained or are projected to attain age 50 before
the close of the Plan Year (“Catch-up Eligible Members”) shall be eligible to
make catch-up contributions in excess of an otherwise applicable statutory or
Plan limit in accordance with, and subject to the limitations of this Article
XVI.


16.2    Method of Contribution. Contributions intended to qualify as Catch-up
Contributions shall be made in accordance with such procedures as the Committee
may specify from time to time. Such procedures shall, without limitation, permit
a Catch-up Eligible Member for a calendar year to elect to make Elective
Contributions in excess of any percentage limit lower than 75% otherwise
applicable under Section 3.1.1, in an amount for each pay period equal to the
total amount of catch-up contributions permitted for the calendar year under
Section 16.4 divided by the number of payroll periods (or remaining payroll
periods) applicable to the Member in such year, or in any greater amount the
Member may specify that the Committee determines is permitted under such
procedures, and to suspend and reinstate such elections in accordance with such
procedures.


16.3    Ineligibility for Matching Contributions. Catch-up Contributions, and
any amounts so designated under Section 16.2 (whether or not they qualify as
Catch-up Contributions under Section 16.6) shall not be eligible for Matching
Contributions.


16.4    Limit on Catch-Up Contribution. The total amount of Catch-up
Contributions allowed for any calendar year for any Member under this Plan and
any similar contributions under any other plan of an Employer or Affiliate shall
not exceed the limit applicable under section 414(v) of the Code, which as
adjusted for the calendar years after 2006 is the amount applicable under the
following table:


Calendar Year
Limit
2007
$
5,000


2008
$
5,000


2009
$
5,500





The limit for years after 2009 shall be adjusted for cost of living increases in
accordance with section 414(v) of the Code.
16.5    Treatment of Catch-up Contributions. Contributions made pursuant to a
Member's election under Section 16.2 shall be credited to the Member's Elective
Account and shall be treated as Elective Contributions, except to the extent
that a different treatment is specified in this Article XVI.


16.6    Qualification as Catch-up Contributions. Elective Contributions made
pursuant to Section 16.2 shall be treated as Catch-up Contributions for the Plan
Year to the extent that (i) the Member's Elective Contributions for the year
exceed the Elective Deferral Limit for the corresponding calendar year or (ii)
as of the end of the year, the total amount of Elective




--------------------------------------------------------------------------------




Contributions made pursuant to such election and under Section 3.1 exceeds the
applicable percentage limit under Section 3.1.1 multiplied by the Member's total
Compensation for the entire Plan Year or portion thereof during which the Member
was eligible to make Elective Contributions. To the extent a Catch-up Eligible
Member has not made the maximum amount of Catch-up Contributions permitted for a
calendar year, any Excess Contributions otherwise distributable to the Member
under Section 3.3 in order to comply with ADP test limits shall be
recharacterized as Catch-up Contributions to the maximum extent permitted under
Section 16.4.


16.7    Catch-up Contributions Disregarded for Certain Purposes. Elective
Contributions qualifying as Catch-up Contributions under Section 16.6 shall not
be taken into account for purposes of the provisions of the Plan implementing
the regular dollar limitations of Code section 402(g) (Sections 1.22 and 3.1.6)
and Code section 415 (Section 3.3.5 and Article VI). The Plan shall not be
treated as failing to satisfy the provisions of the Plan implementing the
requirements of Code section 401(k)(3) (such as Section 3.3), 410(b), or 416 of
the Code, as applicable, by reason of the making of such Catch-up Contributions.




--------------------------------------------------------------------------------




ARTICLE XVII


Auto-enrollment


17.1    Employees Subject to Auto-enrollment. This Article XVII applies to each
Eligible Employee who is first hired as an Eligible Employee, or returns to
employment as an Eligible Employee after a separation from service, or transfers
to employment as an Eligible Employee from other employment with an Affiliate or
Employer, on or after January 1, 2008.


17.2    Auto-enrollment. Each Eligible Employee eligible for auto-enrollment
under Section 17.1, on initially qualifying as a Member under Section 2.1,
requalifying as a Member under Section 2.6, or initially or requalifying as a
Member under Section 2.4.1, shall be deemed to have elected to contribute three
percent (3%) of his/her Compensation under the Plan as Elective Contributions
unless such employee makes an election to have no Elective Contributions made on
his behalf, or to contribute a different percentage, prior to the deadline
established by the Committee for his electing out of auto-enrollment under this
Section 17.2 (his “Auto-enrollment Effective Date). Such deemed election shall
be treated as a Contribution Agreement for all purposes of the Plan and shall
continue in effect unless and until such time (if any) as (i) such Member
suspends his/her deferrals thereunder or elects another amount or percentage of
deferrals in accordance with Plan provisions and procedures for making such
changes, or (ii) such deferrals are suspended by reason of any other provision
of the Plan. Unless the Member elects a different Investment Fund in accordance
with Plan procedures prior to the Auto-enrollment Effective Date, Elective
Contributions made pursuant to this Article XVII shall be invested in such
Default Investment Fund or Funds that the Committee shall from time to time
designate and shall remain so invested until and unless the Member files an
investment election in accordance with Section 5.2 or 5.3, as applicable. The
Committee may establish and adopt rules, regulations and/or administrative
guidelines to facilitate the administration and operation of the provisions of
this Article XVII as it may deem necessary or advisable in its sole discretion.


17.3    Initial Notice. Any Eligible Employee to whom this Article XVII applies
shall be provided with an initial notice as soon as practicable in accordance
with Treas. Reg. 1.414(w) prior to his Auto-enrollment Effective Date. Such
notice shall describe (i) the level of contributions which will be made absent
an affirmative election, (ii) the right to elect a different contribution level
or to elect not to make any contributions, (iii) the right to make investment
elections under the Plan, and (iv) how contributions and earnings will be
invested if no election is made.


17.4    Annual Notice. Notice shall be given annually to each Covered Employee,
at least 30 days prior to each Plan Year or within such other time as may be
required under applicable law or regulations, which shall explain (i) the
auto-enrollment rules described in this Article XVII, including the default rate
of contribution and the right not to make Elective Contributions and (ii) the
right of each Member to designate how contributions and earnings under the Plan
will be invested, and how they will be invested in the absence of any such
investment election. For purposes of this Section 17.4, a Covered Employee is an
Eligible Employee who has been enrolled pursuant to Section 17.2 and has not
since made an affirmative election to (i) cease all Elective Contributions, or
(ii) change the amount or percentage of Elective Contributions, with respect to
his or her Account.








--------------------------------------------------------------------------------




17.5    Notice Procedures. Notice shall be treated as duly given or provided for
purposes of this Article XVII if it has been mailed by first class mail to the
last known address of the Eligible Employee on the records of the Employer and
the mailing has not been returned to the Employer, or is furnished by any other
form of delivery, including electronic, in conformity with applicable
regulations.


17.6    Election to Disenroll. Effective, January 1, 2010, and in accordance
with Treas. Reg. § 1.414(w)-1, an Eligible Employee who has been enrolled in the
Plan pursuant to this Article XVII may elect to disenroll and have the Elective
Contributions made on his behalf, unadjusted for losses, returned to him,
provided that he notifies the Company of his election to withdraw, on the
Appropriate Form within 90 days of the day the first Compensation that was
withheld pursuant to this Article XVII would have been paid to him.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, ARROW ELECTRONICS, INC. has caused this instrument to be
executed by its duly authorized officer, and its corporate seal to be hereunto
affixed, this 18th day of December 2012.
ATTEST:                        ARROW ELECTRONICS, INC.
/s/ Gregory Tarpinian                     By    /s/ Peter S. Brown
Assistant Secretary                        Senior Vice President






--------------------------------------------------------------------------------




SUPPLEMENT NO. 1


In connection with the acquisition by the Company of the electronics
distribution businesses of Ducommun Incorporated (the “Ducommun Acquisition”),
the Plan is amended in the following respects:
S1.1    In the case of any individual who became an Eligible Employee on or
about January 11, 1988 in connection with the Ducommun Acquisition, and who
remained an Eligible Employee continuously from that time through December 31,
1989, the term “Year of Service” shall include, effective on and after January
1, 1990, any Plan Year (i) during which such Eligible Employee was employed by
Ducommun and (ii) which would have been a Plan Year of Employment had such
Eligible Employee been employed instead by an Employer.






--------------------------------------------------------------------------------




SUPPLEMENT NO. 2


In connection with the acquisition by the Company of all of the issued and
outstanding shares of common stock of Lex Electronics Inc., which at the time of
such acquisition owned all of the issued and outstanding shares of common stock
of Almac Electronics Corporation, the Plan is amended in the following respects:
S2.1    As used in this Supplement No. 2, the following terms have the meanings
set forth in this Section S2.1.


(a)    “Lex Plan” means the Lex Service (U.S.) Performance Incentive Plan (named
the Lex Electronics (U.S.) Performance Incentive Plan prior to September 18,
1991).
(b)    “Lex Transferee” means an individual who becomes an Eligible Employee on
or about September 27, 1991 in connection with the Acquisition.
S2.2    Any Lex Transferee who on September 27, 1991 was eligible to become a
member of the Lex Plan pursuant to section 2.01 thereof shall become a Member of
the Plan immediately upon becoming an Eligible Employee. Any other Lex
Transferee shall become a Member of the Plan in accordance with Section 2.1. For
purposes of satisfying the requirements of Section 2.1, the following provisions
shall apply:


(a)    A Lex Transferee who would have become eligible for membership in the Lex
Plan pursuant to section 2.01 thereof upon completion of a 12-month computation
period in which he was credited with 1,000 hours of service shall be credited
with Hours of Service under the Plan equal in number to the number of hours of
service credited to him under the Lex Plan during the computation period in
effect on September 27, 1991.
(b)    A Lex Transferee who would have become eligible for membership in the Lex
Plan pursuant to section 2.01 thereof upon completion of six months of service
within the meaning of section 1.35 of the Lex Plan shall be credited under the
Plan with the period of service credited to him under the Lex Plan as of
September 27, 1991, converted to Hours of Service on the basis that one month
equals 190 Hours, one week equals 45 Hours, and one day equals 10 Hours.
S2.3    For purposes of determining a Lex Transferee's Years of Service, he
shall be credited with the number of full years of service credited to him as of
September 27, 1991 for purposes of vesting under the Lex Plan and with any
fractional year thus credited to him, which fractional year shall be converted
to Hours of Service on the basis that one month equals 190 Hours, one week
equals 45 Hours, and one day equals 10 Hours. #4823-1117-2360v5




--------------------------------------------------------------------------------




SUPPLEMENT NO. 3


In connection with the acquisition by the Company of certain assets of Zeus
Components, Inc. (the “Zeus Acquisition”), the Plan is amended in the following
respects:
S3.1    In the case of an individual who becomes employed by an Employer or
Affiliate on or about May 19, 1993 in connection with the Zeus Acquisition (a
“Zeus Transferee”), service with Zeus Components, Inc. shall be treated for
purposes of Section 2.1 as though it were service with an Employer or Affiliate.
For this purpose, any service measured in terms of elapsed time shall be
converted to Hours of Service on the basis that one month equal 190 Hours, one
week equals 45 Hours and one day equals 10 Hours.
 
S3.2    A Zeus Transferee who, taking account of Section S3.1, satisfies the
eligibility requirements set forth in Section 2.1 on May 19, 1993 shall become a
Member on such date.


S3.3    In the case of a Zeus Transferee who continues to be employed by an
Employer or Affiliate through December 31, 1994, service with Zeus Components,
Inc. shall be treated, on and after January 1, 1995, as service with an Employer
or Affiliate for purposes of determining such Zeus Transferee's Years of Service
under the Plan. For this purpose, any service measured in terms of elapsed time
shall be converted to Hours of Service on the basis that one month equal 190
Hours, one week equals 45 Hours and one day equals 10 Hours.




--------------------------------------------------------------------------------




SUPPLEMENT NO. 4


In connection with the acquisition by Arrow Electronics, Inc. of all of the
issued and outstanding shares of common stock of Gates/FA Distributing, Inc.
(the “Gates Acquisition”), the Plan is amended as follows:
S4.1    In the case of an individual who becomes an employee of an Employer or
Affiliate on or about September 23, 1994 in connection with the Gates
Acquisition, service with Gates/FA Distributing, Inc. shall be treated, for
purposes of Section 2.1 and for purposes of determining such individual's Years
of Service under the Plan, as though it were service with an Employer or
Affiliate. For this purpose, any service measured in terms of elapsed time shall
be converted to Hours of Service on the basis that one month equals 190 Hours of
Service, one week equals 45 Hours of Service and one day equals 10 Hours of
Service. An individual described in this Section S4.1 shall become a Member on
the first Entry Date on or after January 1, 1995 on which he has satisfied the
requirements of Section 2.1.


S4.2    On or about March 1,1996, participant accounts in the Gates/FA
Distributing, Inc. 401(k) Plan (the “Gates Plan”) shall, to the extent
attributable to employee salary deferrals, be transferred to Elective Accounts
under the Plan. Other amounts in participant accounts under the Gates Plan
shall, to the extent not distributed to Members, be transferred to Rollover
Accounts under the Plan.




--------------------------------------------------------------------------------




SUPPLEMENT NO. 5


In connection with the acquisition by Arrow Electronics, Inc. of all of the
issued and outstanding shares of common stock of Anthem Electronics, Inc. (the
“Anthem Acquisition”), the Plan is amended as follows:
S5.1    In the case of an individual who becomes an employee of an Employer or
Affiliate on or about November 20, 1994 in connection with the Anthem
Acquisition, service with Anthem Electronics, Inc. shall be treated, for
purposes of Section 2.1 and for purposes of determining such individual's Years
of Service under the Plan, as though it were service with an Employer or
Affiliate. For this purpose, any service measured in terms of elapsed time shall
be converted to Hours of Service on the basis that one month equals 190 Hours of
Service, one week equals 45 Hours of Service and one day equals 10 Hours of
Service. An individual described in this Section S5.1 shall become a Member on
September 1, 1995 if he has then satisfied the requirements of Section 2.1, and
otherwise on the first Entry Date thereafter on which he has satisfied such
requirements.


S5.2    On or about October 1, 1995, participant accounts in the Anthem
Electronics, Inc. Salary Savings Plan (the “Anthem Plan”) shall, to the extent
attributable to employee salary deferrals, be transferred to Elective Accounts
under the Plan. Other amounts in participant accounts in the Anthem Plan shall,
to the extent not distributed to Members, be transferred to Rollover Accounts
under the Plan. Amounts required to be distributed in order to satisfy
nondiscrimination testing of the Anthem Plan for 1995 may be paid from the Plan.




--------------------------------------------------------------------------------




SUPPLEMENT NO. 6


TO THE
ARROW ELECTRONICS SAVINGS PLAN
Special Provisions Applicable
to Former Members of the Capstone Electronics Profit-Sharing Plan


Effective as of December 31, 1996, the Capstone Electronics Profit-Sharing Plan
(the “Capstone Plan”) merged into this Plan, and the terms of this Plan
superseded in all respects the terms of the Capstone Plan. This Supplement No. 6
provides for such merger (the “Merger”) and sets forth special provisions of the
Plan that apply to former members of the Capstone Plan.
S6.1    Special Definitions. For purposes of this Supplement 6:


S6.1.1    “Capstone” means Capstone Electronics Corp., a Delaware corporation.


S6.1.2    “Capstone Account” means the account maintained under the Capstone
Plan for each Capstone Member immediately prior to the Merger.


S6.1.3    “Capstone Member” means a member of the Capstone Plan who had an
undistributed Capstone Account immediately prior to the Merger or who was
eligible under section 4.2 of the Capstone Plan to share in the Capstone Plan
contribution (if any) made with respect to the 1996 Plan Year.
 
S6.1.4    “Capstone Plan” means the Capstone Electronics Profit- Sharing Plan,
as in effect prior to the Merger.


S6.1.5    “Capstone Trust Fund” means the trust fund maintained under the
Capstone Plan immediately prior to the Merger.


S6.2    Membership in Plan Effective December 31, 1996. Capstone Members will
become Members of the Plan effective on December 31, 1996.


S6.3    Merger. Effective as of December 31, 1996, the Capstone Plan and
Capstone Trust Fund are merged into this Plan and the trust thereunder,
respectively, and the terms of this Plan supersede in all respects the terms of
the Capstone Plan with respect to the Capstone Accounts. All persons (including
current and former employees and their beneficiaries) having an interest under
the Capstone Plan prior to December 31, 1996 shall, on and after December 31,
1996, be entitled to benefits provided solely from this Plan (including this
Supplement No. 6), in lieu of any and all interest which they had or may have
had under the Capstone Plan.


S6.4    Transfer of Capstone Trust Fund. The assets held by the trustees of the
Capstone Trust Fund shall be transferred to the Trustee on December 31, 1996 or
as soon as practicable thereafter. If and to the extent that such transfer is
not completed on December 31, 1996, such trustees shall hold such assets, as
adjusted for investment gain or loss thereon and expenses attributable thereto,
as an additional trustee under this Plan, until such transfer is completed.




--------------------------------------------------------------------------------




S6.5    Allocation to Accounts. Funds transferred to the Trustee in respect of a
Member's Capstone Account shall be allocated under the Plan to such Member's
existing Matching Account (if any) and otherwise to a Matching Account of such
Member established to receive the transferred funds.


S6.6    Investment of Transferred Accounts. Funds transferred to the Trustee in
respect of a Member's Capstone Account pursuant to Section S6.4 shall be
invested in the same Investment Funds in the same proportions as the Member's
Capstone Account was invested immediately prior to such transfer. Thereafter,
the Member may change the percentage of his Matching Account that is invested in
each Investment Fund in accordance with Article V of the Plan.


S6.7    Credit Under the Plan for Years of Service with Capstone. A Capstone
Member's Years of Service under the Plan shall be the service credited to such
Member for vesting purposes under the Capstone Plan as of December 31, 1996 plus
any additional service credited under the rules of this Plan for periods before
or after January 1, 1997 but without duplication.


S6.8    Pre-Merger Elections and Designations. Notwithstanding any other
provision of this Plan, (a) elections as to timing or form of benefit made, (b)
designations of beneficiaries made, and (c) provisions that became applicable
based on a failure to make an available election or designation, under the
Capstone Plan on or before December 31, 1996, shall be given effect with respect
to Capstone Members who retired or terminated employment under the terms of the
Capstone Plan, or died, on or before December 31, 1996, and distribution shall
be made in respect of such Members in accordance with the applicable provisions
of the Capstone Plan as in effect at the relevant time or times prior to such
date.


S6.9    Beneficiary Designation. Beneficiary designations made under the
Capstone Plan on or before December 31, 1996 by Capstone Members shall be given
effect as if made under the Plan, unless and until superseded by a different
actual or deemed designation (such as may occur on marriage of a single Member)
under this Plan.


S6.10    Contributions. Prior to the filing deadline for its 1996 federal income
tax return, Capstone may, in its sole discretion, make a contribution to the
Capstone Plan with respect to each Capstone Member who was eligible to share in
such a contribution under section 4.2 of the Capstone Plan, by paying such
contribution into the Plan as the continuation of the Capstone Plan by reason of
the Merger. Such contribution shall be allocated among such Capstone Members in
accordance with the provisions of the Capstone Plan governing contributions for
the 1996 Year and accounted for under the Plan in the Member's Matching Account.


S6.11    Capstone Plan Amended. The provisions of this Supplement 6 shall be
treated as an amendment to and part of the Capstone Plan, effective December 31,
1996, to the extent necessary to give full effect to this Supplement




--------------------------------------------------------------------------------




SUPPLEMENT NO. 7


TO
ARROW ELECTRONICS SAVINGS PLAN
Special Provisions Applicable to
Former Employees of Farnell Electronic Services


In connection with the acquisition by the Company of all the issued and
outstanding shares of common stock of Farnell Holding, Inc. (the “Farnell
Acquisition”), which wholly owns Farnell Electronics, Inc., of which Farnell
Electronic Services is a division, the Plan is amended in the following
respects:    
S7.1    Special Definitions. For purposes of this Supplement No. 7:


S7.1.1    “Elective Subaccount” means a subaccount within a Member's Elective
Account to which elective deferrals made under the Farnell Plan are transferred.


S7.1.2    “Farnell” means Farnell Electronic Services.


S7.1.3    “Farnell Account” means an account maintained under the Farnell Plan
immediately prior to the Farnell Plan Termination containing elective deferrals,
matching contributions, profit-sharing contributions and rollover contributions,
as applicable, for a Farnell Member.


S7.1.4    “Farnell Member” means a participant in the Farnell Plan who had an
undistributed account thereunder immediately prior to the Farnell Plan
Termination.


S7.1.5    “Farnell Plan” means the Farnell Electronic Services 401(k) Savings
Plan as in effect prior to the Farnell Plan Termination.


S7.1.6    “Farnell Plan Termination” means the termination of the Farnell Plan
effective March 24, 2000.


S7.1.7    “Farnell Transferee” means a Farnell Member who becomes employed by an
Employer on or about May 26, 1997 in connection with the Farnell Acquisition.


S7.1.8    “Farnell Trust Fund” means the trust fund maintained under the Farnell
Plan immediately prior to the Farnell Plan Termination.


S7.1.9    “Rollover Subaccount” means a subaccount within a Member's Rollover
Account to which, with respect to Farnell Transferees, matching, profit-sharing
and rollover contributions but not elective deferrals made under the Farnell
Plan were transferred and, with respect to all other Farnell Members, elective
deferrals, matching contributions, profit-sharing contributions and rollover
contributions made under the Farnell Plan were transferred.


S7.2    Membership in Plan. Each Farnell Transferee shall become a Member of the
Plan on May 26, 1997. On March 24, 2000, each other Farnell Member shall also
become a




--------------------------------------------------------------------------------




Member, but solely with respect to such Member's Rollover Subaccount, and shall
be treated for all purposes of the Plan as a Member who has terminated
employment.


S7.3    Transfer of Farnell Trust Fund. The assets held by the trustees of the
Farnell Trust Fund shall be transferred to the Trustee on March 24, 2000 or as
soon as practicable thereafter. If and to the extent such transfer is not
completed on March 24, 2000, such trustees shall hold such assets as adjusted
for investment gain or loss thereon and expenses attributable thereto, as an
additional trustee under the Plan, until such transfer is completed.


S7.4    Allocation of Transferred Accounts. Funds transferred to the Trustee
shall be allocated as follows: in respect of a Farnell Transferee's Farnell
Account, to such Farnell Member's Elective or Rollover Subaccounts, as
applicable; in respect of all other Farnell Accounts, to a Rollover Subaccount.


S7.5    Investment of Transferred Assets. Funds transferred to the Trustee
pursuant to Section S7.3 shall be invested in Fidelity Retirement Government
Money Market Fund. Thereafter, the Member may change the portion of his Accounts
that are invested in each Investment Fund in accordance with Article V of the
Plan.


S7.6    Credit Under the Plan for Service with Farnell. Eligibility to
participate, Hours of Service and Years of Service under the Plan shall be
determined by taking into account employment with Farnell prior to May 26, 1997
as if Farnell had been an Affiliate for the period during which it maintained
the Farnell Plan, and any additional period credited for vesting purposes under
the Farnell Plan and not disregarded under the break in service rules under the
Farnell Plan or this Plan. The Committee may use and rely upon records
maintained by Farnell to compute Hours of Service in order to determine the
Years of Service to be credited to such former employee and his eligibility to
participate in accordance with Section 2.1 based on his employment with Farnell.


S7.7    Alternative Forms of Payment Preserved to February 1, 2002. Any
individual who is a Farnell Transferee at the time of his termination of
employment, and any other Farnell Member who is not employed by an Employer or
Affiliate, who has vested Accounts exceeding $5,000 and who elects on the
Appropriate Form to receive a distribution commencing as of a date on or before
February 1, 2002 may on such form elect one of the following with respect to the
vested amounts held in his Elective and Rollover Subaccounts:


(a)    an annuity, which in the case of a married Member shall, except as
provided below, be in the form of a “Joint and Fifty-Percent Survivor Annuity”
(i.e., an annuity for the life of the Member with a survivor annuity for the
life of his spouse which is fifty percent of the amount of the annuity payable
during the joint lives of the Member and his spouse), and which in the case of
an unmarried Member, or of a married Member who has waived the Joint and
Fifty-Percent Survivor Annuity option with spousal consent in accordance with
applicable regulations, shall be in the form of a straight-life annuity, in each
case to be provided by the purchase of an annuity contract on a unisex basis;
(b)    a series of installment payments made on a monthly, quarterly, or annual
basis over a reasonable fixed period of time not exceeding the life expectancy
of the Member;




--------------------------------------------------------------------------------




(c)    a single sum payment.
S7.8    Withdrawals During Employment.


S7.8.1    Withdrawals During Employment Irrespective of Age. A Farnell
Transferee who is employed by an Employer or Affiliate may elect, no more
frequently than once in any six-month period, to withdraw from the Plan all or
any portion of any of his benefit amounts attributable to his Rollover
Subaccounts (including investment earnings allocable thereto).


S7.8.2    Withdrawals During Employment After Age 59-1/2. After attaining age
59-1/2, a Farnell Transferee who is employed by an Employer or Affiliate may
elect, no more frequently than once in any six-month period, to withdraw from
the Plan all or any portion of any of his benefit amounts attributable to his
Elective and Rollover Subaccounts (including investment earnings allocable
thereto).




--------------------------------------------------------------------------------




SUPPLEMENT NO. 8


TO
ARROW ELECTRONICS SAVINGS PLAN
Special Provisions Applicable
to Employees of Consan, Incorporated


Effective as of July 3, 2000, the Consan, Incorporated 401(k) Profit Sharing
Plan (the “Consan Plan”) merged into this Plan, and the terms of this Plan
superseded the terms of the Consan Plan. This Supplement No. 8 provides for such
merger (“Merger”) and sets forth special provisions that apply to employees of
Consan, Incorporated on and after its adoption of this Plan effective April 26,
1997.
S8.1    Special Definitions. For purposes of this Supplement No. 8:


S8.1.1    “Consan” means Consan, Incorporated.


S8.1.2    “Consan Account” means an account maintained under the Consan Plan
immediately prior to the Merger containing elective deferrals for a Consan
Member.


S8.1.3    “Consan Member” means a participant in the Consan Plan who had an
undistributed account thereunder immediately prior to the Merger.


S8.1.4    “Consan Plan” means the Consan, Incorporated 401(k) Profit Sharing
Plan as in effect prior to the Merger.


S8.1.5    “Consan Trust Fund” means the trust fund maintained under the Consan
Plan immediately prior to the Merger.


S8.1.6    “Elective Subaccount” means a subaccount within a Member's Elective
Account to which elective deferrals made under the Consan Plan are transferred.


S8.2    Continuation of Consan Contributions Under This Plan. Consan maintained
a program of making elective deferral contributions through the Consan Plan
through April 25, 1997, and effective April 26, 1997, transferred such program
to this Plan by becoming an Employer under this Plan, making contributions
herewith in lieu of contributions under the Consan Plan and arranging for the
merger of the Consan Plan with this Plan.


S8.3    Membership in Plan Effective April 26, 1997. Each Consan Member who is
employed by an Employer on April 26, 1997 shall become a Member of the Plan on
that date. Any other employee of Consan who is employed by an Employer on such
date who then satisfies the minimum age and 90-day waiting period requirements
of Section 2.1 (after giving effect to Section S8.9) shall become a Member on
the first date that such employee receives Compensation from such Employer,
which date shall constitute the Entry Date for such employee. Each Consan Member
who is not then employed by an Employer shall become a Member on July 3, 2000,
but solely with respect to his Consan Account unless he otherwise qualifies as
Member under the Plan.






--------------------------------------------------------------------------------




S8.4    Merger. Effective July 3, 2000, the Consan Plan and the Consan Trust
Fund are merged into this Plan, and the terms of this Plan supersede the terms
of the Consan Plan. All persons (including current and former employees and
their beneficiaries) having an interest under the Consan Plan immediately prior
to July 3, 2000 shall, on and after July 3, 2000, be entitled to benefits solely
from the Plan (including this Supplement No. 8), in lieu of any and all interest
which they had or may have had under the Consan Plan.


S8.5    Transfer of Consan Trust Fund. The assets held by the trustees of the
Consan Trust Fund shall be transferred to the Trustee on July 3, 2000 or as soon
as practicable thereafter. If and to the extent that such transfer is not
completed on July 3, 2000, such trustees shall hold such assets as adjusted for
investment gain or loss thereon and expenses attributable thereto, as an
additional trustee under this Plan, until such transfer is completed.


S8.6    Allocation of Transferred Accounts. Funds transferred to the Trustee in
respect of a Member's Consan Account shall be allocated under the Plan to such
Member's Elective Subaccount.


S8.7    Investment of Transferred Assets. Funds transferred to the Trustee
pursuant to Section S8.5 shall be invested in accordance with Section S8.8.
Thereafter, a Member may change the portion of his Account that is invested in
each Investment Fund in accordance with Article V of the Plan.


S8.8    Fund Mapping. The following fund mapping shall become effective upon the
transfer pursuant to Section S8.5:
From the Consan Plan Funds
Into Investment Fund
Janus Fund
Fidelity Magellan
Acorn International
Fidelity Retirement Govt.
Money Market
Fidelity Asset Manager
Fidelity Asset Manager
Fidelity Short Term Bond
Fidelity Intermediate Bond
General American Life Ins
  Contract.
Fidelity Retirement Govt.
  Money Market



S8.9    Credit Under the Plan for Service with Consan. Eligibility to
participate, Hours of Service and Years of Service under the Plan shall be
determined by taking into account employment with Consan prior to April 26, 1997
as if Consan had been an Affiliate for the period during which it maintained the
Consan Plan, and any additional period credited for vesting purposes under the
Consan Plan and not disregarded under the break in service rules under the
Consan Plan or this Plan. Such employee shall be credited with (i) a number of
Years of Service equal to the number of 1-year periods of service that was
credited as of April 25, 1997 to him under the elapsed time method employed by
the Consan Plan plus (ii) for any additional fractional part of the year
credited to him as of April 25, 1997, a number of Hours of Service for the 1997
Plan Year equal to 190 Hours of Service for each month or part of a month during
which such employee completes one Hour of Service, for the purposes of
determining Years of Service to be credited to him and his eligibility to
participate in accordance with Section 2.1 based on his employment with Consan.




--------------------------------------------------------------------------------




S8.10    Alternative Forms of Payment Preserved to February 1, 2002. Any
individual who is a Consan Member at the time of his termination of employment
with an Employer or Affiliate, and any other Consan Member who is not employed
by an Employer or Affiliate, who has vested Accounts exceeding $5,000 and who
elects on the Appropriate Form to receive a distribution commencing as of a date
on or before February 1, 2002 may on such form elect one of the following with
respect to the amounts held in his Elective Subaccount:


(a)    an annuity, which in the case of a married Member shall, except as
provided below, be in the form of a “Joint and Fifty-Percent Survivor Annuity”
(i.e., an annuity for the life of the Member with a survivor annuity for the
life of his spouse which is fifty percent of the amount of the annuity payable
during the joint lives of the Member and his spouse), and which in the case of
an unmarried Member, or of a married Member who has waived the Joint and
Fifty-Percent Survivor Annuity option with spousal consent in accordance with
applicable regulations, shall be in the form of a straight-life annuity, in each
case to be provided by the purchase of an annuity contract on a unisex basis;
(b)    a series of installment payments made over a fixed period of time not
exceeding the life expectancy of the Member; or
(c)    a single sum payment.
S8.11    Withdrawals During Employment After Age 59-1/2. After attaining age
59-1/2, a Consan Member who is employed by an Employer or Affiliate may elect,
no more frequently than once in any six-month period, to withdraw from the Plan
all or any portion of any of his benefit amounts attributable to his Elective
Subaccount (including investment earnings allocable thereto).


S8.12    Right to Elect to Defer Distributions Until Age 70-1/2. A Consan Member
who hereunder may elect a distribution of his benefit amounts attributable to
his Consan Account (including investment earnings allocable thereto) on account
of a separation from service may elect to defer such distribution until he
attains age 70-1/2.


S8.12.1    Consan Plan Amended. The provisions of this Supplement No. 8 shall be
treated as an amendment to and a part of the Consan Plan to the extent necessary
to give full effect to this Supplement. The provisions of this Plan, in its
capacity as a continuation and amendment of the Consan Plan, shall apply and be
effective with respect to the Consan Plan for periods prior to July 3, 2000 to
the extent necessary for the Consan Plan to meet applicable requirements of all
provisions of law that became effective since the last determination letter with
respect to the Consan Plan, including, without limitation, the Uruguay Round
Agreements Act (also referred to as GATT), the Uniformed Services Employment and
Reemployment Rights Act, the Small Business Job Protection Act of 1996, the
Taxpayer Relief Act of 1997, the IRS Restructuring and Reform Act of 1998 and
the Community Renewal Tax Relief Act of 2000, effective as of their respective
effective dates; such Plan provisions include, without limitation, the
following:


(a)    Sections 1.13 and 1.44, relating to compensation being determined before
giving effect to any salary reductions under section 132(f)(4) of the Code,
effective January 1, 2001;




--------------------------------------------------------------------------------




(b)    Section 6.1.2, relating to earnings being determined for purposes of
section 415 of the Code before giving effect to any salary reductions under
section 132(f)(4) of the Code, effective January 1, 2001;
(c)    Section 1.27, relating to the definition of highly compensated employee,
effective January 1, 1997;
(d)    Section 3.3.4, relating to the distributions of aggregate excess
deferrals based on the amount of contribution by or on behalf of each highly
compensated employee and attributable first to the highly compensated employee
with the greatest dollar amount of elective deferrals, effective January 1,
1997;
(e)    Section 3.14, relating to contributions in respect of periods of
qualified military service as required under section 414(u) of the Code,
effective December 12, 1994;
(f)    Section 6.2, relating to the adjustment under section 415(d) of the Code
of the $30,000 annual addition limitation under section 415(c)(1), effective
January 1, 1995;
(g)    Section 6.3, relating to limiting the application of section 415(e) of
the Code to limitation years beginning before January 1, 2000;
(h)    Section 8.15, relating to exclusion of hardship distributions from the
definition of eligible rollover distribution in accordance with section
402(c)(4) of the Code, effective January 1, 1999;
(i)    Section 13.4, relating to the repeal of the family aggregation rules,
effective January 1, 1997; and
(j)    Section 14.1, relating to the definition of “leased employee” as defined
under section 414(n) of the Code, effective January 1, 1997.




--------------------------------------------------------------------------------




SUPPLEMENT NO. 9


TO
ARROW ELECTRONICS SAVINGS PLAN


Special Provisions Applicable
to Employees of Richey Electronics, Inc.
Effective as of May 1, 1999, the Richey Electronics, Inc. Employee Retirement
Plan (the “Richey Plan”) merged into this Plan, and the terms of this Plan
superseded the terms of the Richey Plan. This Supplement No. 9 provides for such
merger (“Merger”) and sets forth special provisions that apply to employees of
Richey Electronics, Inc.
S9.1    Special Definitions. For purposes of this Supplement No. 9:


S9.1.1    “Elective Subaccount” means a subaccount within a Member's Elective
Account to which elective deferrals made under the Richey Plan are transferred.


S9.1.2    “Matching Subaccount” means a subaccount within a Member's Matching
Account to which matching contributions made under the Richey Plan are
transferred.


S9.1.3    “Richey” means Richey Electronics, Inc.


S9.1.4    “Richey Account” means an account maintained under the Richey Plan
immediately prior to the Merger containing elective deferrals, matching
contributions, and rollover contributions (as applicable) for a Richey Member.


S9.1.5    “Richey Member” means a participant in the Richey Plan who had an
undistributed account thereunder immediately prior to the Merger.


S9.1.6    “Richey Plan” means the Richey Electronics, Inc. Employee Retirement
Plan as in effect prior to the Merger.


S9.1.7    “Rollover Subaccount” means a subaccount within a Member's Rollover
Account to which rollover contributions made under the Richey Plan are
transferred.
  
S9.1.8    “Richey Trust Fund” means the trust fund maintained under the Richey
Plan immediately prior to the Merger.


S9.2    Richey Plan Superseded By This Plan. Richey maintained a program of
making elective deferral contributions and related matching contributions
through the Richey Plan. Effective January 8, 1999, the Company acquired Richey
and its employees transferred to the employ of the Company. As of that date, the
Company adopted the Richey Plan and through March 31, 1999 continued the Richey
program of making elective deferral contributions and related matching
contributions for Richey Members through the Richey Plan. Effective April 1,
1999, the Company transferred such program to this Plan, by making such
contributions hereunder in lieu of contributions under the Richey Plan and by
arranging for the merger of the Richey Plan with this Plan as soon as
practicable thereafter.




--------------------------------------------------------------------------------




S9.3    Merger. Effective May 1, 1999, the Richey Plan and the Richey Trust Fund
are merged into this Plan, and the terms of this Plan supersede the terms of the
Richey Plan. All persons (including current and former employees and their
beneficiaries) having an interest under the Richey Plan prior to May 1, 1999
shall, on and after May 1, 1999, be entitled to benefits solely from the Plan
(including this Supplement No. 9), in lieu of any and all interest which they
had or may have had under the Richey Plan.


S9.4    Transfer of Richey Trust Fund. The assets held by the trustees of the
Richey Trust Fund shall be transferred to the Trustee on May 1, 1999 or as soon
as practicable thereafter. If and to the extent that such transfer is not
completed on May 1, 1999, such trustees shall hold such assets as adjusted for
investment gain or loss thereon and expenses attributable thereto, as an
additional trustee under this Plan, until such transfer is completed.


S9.5    Allocation of Transferred Accounts. Funds transferred to the Trustee in
respect of a Member's Richey Account shall be allocated under the Plan to such
Member's Elective, Matching, and Rollover Subaccounts, as applicable.


S9.6    Investment of Transferred Assets. Funds transferred to the Trustee
pursuant to Section S9.4 shall be invested in accordance with Section S9.7.
Thereafter, a Member may change the portion of his Account that is invested in
each Investment Fund in accordance with Article V of the Plan.


S9.7    Fund Mapping. The following fund mapping shall become effective upon the
transfer pursuant to Section S9.4:
From the Following Richey Plan Funds
Into Investment Fund
Fidelity Fund
Fidelity Spartan U.S. Equity Index Fund
Fidelity Investment Grade Bond Fund
Fidelity Intermediate Bond Fund
Fidelity Retirement Growth Fund
Same fund
Fidelity Blue Chip Growth Fund
Fidelity Magellan
Fidelity Retirement Gov't Money Market
Same fund



S9.8    Credit Under the Plan for Service with Richey. Eligibility to
participate, Hours of Service and Years of Service under the Plan shall be
determined by taking into account employment with Richey prior to April 1, 1999
as if Richey had been an Affiliate for the period during which it maintained the
Richey Plan, and any additional period credited for vesting purposes under the
Richey Plan and not disregarded under the break in service rules under the
Richey Plan or this Plan. The Committee may use and rely upon records maintained
by Richey to compute Hours of Service in order to determine the Years of Service
to be credited to such employee and his eligibility to participate in accordance
with Section 2.1 based on his employment by Richey.


S9.9    Vesting of Matching Subaccounts. The Matching Subaccount of a Member
employed by Richey shall be fully vested and nonforfeitable effective May 1,
1999.


S9.10    Alternative Forms of Payment Preserved to February 1, 2002. Any
individual who is a Richey Member at the time of his termination of employment
with an Employer or Affiliate, and any other Richey Member who is not employed
by an Employer or




--------------------------------------------------------------------------------




Affiliate, who has vested Accounts exceeding $5,000 and who elects on the
Appropriate Form to receive a distribution commencing as of a date on or before
February 1, 2002 may on such form elect one of the following with respect to the
vested amounts held in his Elective, Matching, and Rollover Subaccounts:


(a)    a series of installment payments made over a fixed period of time not
exceeding the life expectancy of the Member; or
(b)    a single sum payment.
S9.11    Withdrawals During Employment After Age 59-1/2. After attaining age
59-1/2, a Richey Member who is employed by an Employer or Affiliate may elect,
no more frequently than once in any six-month period, to withdraw from the Plan
all or any portion of any of his benefit amounts attributable to his Elective,
Matching, and Rollover Subaccounts (including investment earnings allocable
thereto).
 
S9.12    Richey Plan Amended. The provisions of this Supplement No. 9 shall be
treated as an amendment to and a part of the Richey Plan to the extent necessary
to give full effect to this Supplement. The provisions of this Plan, in its
capacity as a continuation and amendment of the Richey Plan, shall apply and be
effective with respect to the Richey Plan for periods prior to May 1, 1999 to
the extent necessary for the Richey Plan to meet applicable requirements of all
provisions of law that became effective since the last determination letter with
respect to the Richey Plan, including, without limitation, the Uruguay Round
Agreements Act (also referred to as GATT), the Uniformed Services Employment and
Reemployment Rights Act, the Small Business Job Protection Act of 1996, the
Taxpayer Relief Act of 1997, the IRS Restructuring and Reform Act of 1998 and
the Community Renewal Tax Relief Act of 2000, effective as of their respective
effective dates; such Plan provisions include, without limitation, the
following:


(a)    Sections 1.13 and 1.44, relating to compensation being determined before
giving effect to any salary reductions under sections 132(f)(4) of the Code,
effective January 1, 2001;
(b)    Section 6.1.2, relating to earnings being determined for purposes of
section 415 of the Code before giving effect to any salary reductions under
section 132(f)(4) of the Code, effective January 1, 2001;
(c)    Section 1.27, relating to the definition of highly compensated employee,
effective January 1, 1998;
(d)    Section 3.14, relating to contributions in respect of periods of
qualified military service as required under section 414(u) of the Code,
effective December 12, 1994;
(e)    Section 3.3.3, relating to the distributions of aggregate excess
deferrals based on the amount of contribution by or on behalf of each highly
compensated employee and attributable first to the highly compensated employee
with the greatest dollar amount of elective deferrals, effective January 1,
1997;




--------------------------------------------------------------------------------




(f)    Section 6.2, relating to the adjustment under section 415(d) of the Code
of the $30,000 annual addition limitation under section 415(c)(1) of the Code,
effective January 1, 1995;
(g)    Section 6.3, relating to limiting the application of section 415(e) of
the Code to limitation years beginning before January 1, 2000;
(h)    Section 8.15, relating to exclusion of hardship distributions from the
definition of eligible rollover distribution in accordance with section
402(c)(4) of the Code, effective January 1, 1999;
(i)    Section 13.4, relating to the repeal of the family aggregation rules,
effective January 1, 1997; and
(j)    Section 14.1, relating to the definition of “leased employee” as defined
under section 414(n) of the Code, effective January 1, 1997;
provided, however, in determining the permitted actual deferral percentage and
contribution percentage for highly compensated employees for plan years
beginning on or after January 1, 1997 for periods prior to May 1, 1999, the
applicable plan year for non-highly compensated employees shall be the
immediately preceding plan year.
    




--------------------------------------------------------------------------------




SUPPLEMENT TO
TO
ARROW ELECTRONICS SAVINGS PLAN


Special Provisions Applicable
to Employees of Scientific & Business Minicomputers, Inc.


Effective as of August 1, 2000, the Scientific & Business Minicomputers, Inc.
401(k) Profit Sharing Plan (the “SBM Plan”) merged into this Plan, and the terms
of this Plan superseded the terms of the SBM Plan. This Supplement No. 10
provides for such merger (“Merger”) and sets forth special provisions that apply
to employees of Scientific & Business Minicomputers, Inc. on or after its
adoption of this Plan effective July 1, 1999.
S10.1    Special Definitions. For purposes of this Supplement No. 10:


S10.1.1    “Elective Subaccount” means a subaccount within a Member's Elective
Account to which elective deferrals made under the SBM Plan are transferred.
 
S10.1.2    “Matching Subaccount” means a subaccount within a Member's Matching
Account to which matching contributions made under the SBM Plan are transferred.


S10.1.3    “Rollover Subaccount” means a subaccount with a Member's Rollover
Account to which rollover contributions made under the SBM Plan are transferred.


S10.1.4    “SBM” means Scientific & Business Minicomputers, Inc.


S10.1.5    “SBM Account” means an account maintained under the SBM Plan
immediately prior to the Merger containing elective deferrals, matching
contributions and rollover contributions (as applicable) for an SBM Member.


S10.1.6    “SBM Member” means a participant in the SBM Plan who had an
undistributed account thereunder immediately prior to the Merger.


S10.1.7    “SBM Plan” means the Scientific & Business Minicomputers, Inc. 401(k)
Profit Sharing Plan as in effect prior to the Merger.


S10.1.8    “SBM Trust Fund” means the trust fund maintained under the SBM Plan
immediately prior to the Merger.
 
S10.2    Continuation of SBM Contributions Under This Plan. SBM maintained a
program of making elective deferral contributions and related matching
contributions through the SBM Plan through June 30, 1999, and effective July 1,
1999, transferred such program to this Plan by becoming an Employer under this
Plan, making contributions herewith in lieu of contributions under the SBM Plan
and arranging for the merger of the SBM Plan with this Plan as soon as
practicable thereafter.




--------------------------------------------------------------------------------




S10.3    Membership in Plan Effective July 1, 1999. Each SBM Member who is
employed by an Employer on July 1, 1999 shall become a Member of the Plan on
that date. Any other employee of SBM who is employed by an Employer on such date
who then satisfies the minimum age and 90-day waiting period requirements of
Section 2.1 (after giving effect to Section S10.9) shall become a Member on the
first date that such employee receives Compensation from such Employer, which
date shall constitute the Entry Date for such employee. Each SBM Member who is
not then employed by an Employer shall become a Member on August 1, 2000, but
solely with respect to his SBM Account unless he otherwise qualifies as Member
under the Plan.
  
S10.4    Merger. Effective August 1, 2000, the SBM Plan and the SBM Trust Fund
are merged into this Plan, and the terms of this Plan supersede the terms of the
SBM Plan. All persons (including current and former employees and their
beneficiaries) having an interest under the SBM Plan prior to August 1, 2000
shall, on and after August 1, 2000, be entitled to benefits solely from the Plan
(including this Supplement No. 10), in lieu of any and all interest which they
had or may have had under the SBM Plan.


S10.5    Transfer of SBM Trust Fund. The assets held by the trustees of the SBM
Trust Fund shall be transferred to the Trustee on August 1, 2000 or as soon as
practicable thereafter. If and to the extent that such transfer is not completed
on August 1, 2000 such trustees shall hold such assets as adjusted for
investment gain or loss thereon and expenses attributable thereto, as an
additional trustee under this Plan, until such transfer is completed.


S10.6    Allocation of Transferred Accounts. Funds transferred to the Trustee in
respect of a Member's SBM Account shall be allocated under the Plan to such
Member's Elective, Matching, and Rollover Subaccounts, as applicable.


S10.7    Investment of Transferred Assets. Funds transferred to the Trustee
pursuant to Section S10.5 shall be invested in accordance with Section S10.8.
Thereafter, the Member may change the portion of his Account that is invested in
each Investment Fund in accordance with Article V of the Plan.


S10.8    Fund Mapping. The following fund mapping shall become effective upon
the transfer pursuant to Section S10.5:


From the Following SBM Plan Funds
Into Investment Fund
Guaranteed Certificate
Fidelity Retirement Gov't. Money Market
Short Term Fund I
Fidelity Retirement Govt. Money Market
Maxim Bond Index
Fidelity Intermediate Bond
Maxim Loomis Sayles Corp. Bond
Fidelity Intermediate Bond
Maxim US Govt. Mortgage Sec.
Fidelity Retirement Govt. Money Market
Maxim Global Bond
Fidelity Retirement Govt. Money Market
Maxim Money Market
Fidelity Retirement Govt. Money Market







--------------------------------------------------------------------------------




Maxim Index European
Fidelity Retirement Govt. Money Market
Fidelity Advisor Overseas
Fidelity Retirement Govt. Money Market
Maxim Invesco ADR
Fidelity Retirement Govt. Money Market
Putnam Global Growth
Fidelity Retirement Govt. Money Market
AIM Charter
Fidelity Magellan
Orchard Index 500
Fidelity Spartan US Equity Index
Maxim Founder's Growth & Income
Fidelity Spartan US Equity Index
American Century Ultra
Fidelity Magellan
AIM Weingarten
Fidelity Retirement Growth
Maxim Growth Index
Fidelity Magellan
Fidelity Advisor Equity Income
Fidelity Equity Income
Fidelity Advisor Growth Opp.
Fidelity Magellan
Putnam Fund for Growth & Income
Fidelity Equity Income
Maxim Value Index
Fidelity Equity Income
AIM Constellation
Fidelity Retirement Growth
Maxim T. Rowe Price Mid-Cap Growth
Fidelity Retirement Growth
Profile Series I
Fidelity Magellan
Profile Series II
Fidelity Asset Management: Growth
Profile Series III
Fidelity Asset Management.
Profile Series IV
Fidelity Asset Management:
Profile Series V
Fidelity Asset Management: Income
Orchard Index 600
Fidelity Retirement Growth
Maxim Ariel Small-Cap Value
Fidelity Value
Maxim Loomis Sayles Small-Cap Value
Fidelity Value



S10.9    Credit Under the Plan for Service with SBM Eligibility to Participate.
Eligibility to participate, Hours of Service and Years of Service under the Plan
shall be determined by taking into account employment with SBM prior to July 1,
1999 as if SBM had been an Affiliate for the period during which it maintained
the SBM Plan, and any additional period credited for vesting purposes under the
SBM Plan and not disregarded under the break in service rules under the SBM Plan
or this Plan. The Committee may use and rely upon records maintained by SBM to
compute Hours of Service in order to determine Years of Service to be credited
to such employee and his eligibility to participate in accordance with Section
2.1 based on his employment with SBM.


S10.10    Vesting of Matching Subaccount. The Matching Subaccount of a Member
employed by SBM shall be fully vested and nonforfeitable effective August 1,
2000.


S10.11    Alternative Forms of Payment Preserved to February 1, 2002. Any
individual who is a SBM Member at the time of his termination of employment with
an Employer or Affiliate, and any other SBM Member who is not employed by an
Employer or Affiliate, who has vested Accounts exceeding $5,000 and who elects
on the Appropriate Form to receive a distribution commencing as of a date on or
before February 1, 2002 may on such form elect one of




--------------------------------------------------------------------------------




the following with respect to the vested amounts held in his Elective, Matching,
and Rollover Subaccounts:


(a)    an annuity, which in the case of a married Member shall, except as
provided below, be in the form of a “Joint and Fifty-Percent Survivor Annuity”
(i.e., an annuity for the life of the Member with a survivor annuity for the
life of his spouse which is fifty percent of the amount of the annuity payable
during the joint lives of the Member and his spouse), and which in the case of
an unmarried Member, or of a married Member who has waived the Joint and
Fifty-Percent Survivor Annuity option with spousal consent in accordance with
applicable regulations, shall be in the form of a straight-life annuity, in each
case to be provided by the purchase of an annuity contract on a unisex basis;
(b)    a series of installment payments made on a monthly, quarterly, or annual
basis over a reasonable fixed period of time not exceeding the life expectancy
of the Member; or
(c)    a single sum payment.
S10.12    Withdrawals During Employment.


S10.12.1    Withdrawals During Employment Irrespective of Age. An SBM Member who
is employed by an Employer or Affiliate may elect, no more frequently than once
in any six-month period, to withdraw from the Plan all or any portion of any of
his benefit amounts attributable to his Rollover Subaccount (including
investment earnings allocable thereto).


S10.12.2    Withdrawals During Employment After Age 59-1/2. After attaining age
59-1/2, an SBM Member who is employed by an Employer or Affiliate may elect, no
more frequently than once in any six-month period, to withdraw from the Plan all
or any portion of any of his benefit amounts attributable to his Elective and
Matching Subaccounts (including investment earnings allocable thereto).


S10.12.3    SBM Plan Amended. The provisions of this Supplement No. 10 shall be
treated as an amendment to and a part of the SBM Plan to the extent necessary to
give full effect to this Supplement. The provisions of this Plan, in its
capacity as a continuation and amendment of the SBM Plan, shall apply and be
effective with respect to the SBM Plan for periods prior to August 1, 2000 to
the extent necessary for the SBM Plan to meet applicable requirements of all
provisions of law that became effective since the last determination letter with
respect to the SBM Plan, including, without limitation, the Uruguay Round
Agreements Act (also referred to as GATT), the Uniformed Services Employment and
Reemployment Rights Act, the Small Business Job Protection Act of 1996, the
Taxpayer Relief Act of 1997, the IRS Restructuring and Reform Act of 1998 and
the Community Renewal Tax Relief Act of 2000, effective as of their respective
effective dates; such Plan provisions include, without limitation, the
following:
(a)    Sections 1.13 and 1.44, relating to compensation being determined before
giving effect to any salary reductions under section 132(f)(4) of the Code,
effective January 1, 2001;
(b)    Section 6.1.2, relating to earnings being determined for purposes of
section 415 of the Code before giving effect to any salary reductions under
section 132(f)(4) of the Code, effective January 1, 2001;




--------------------------------------------------------------------------------




(c)    Section 1.27, relating to the definition of highly compensated employee,
effective January 1, 1997;
(d)    Section 3.3.3, relating to the distributions of aggregate excess
deferrals based on the amount of contribution by or on behalf of each highly
compensated employee and attributable first to the highly compensated employee
with the greatest dollar amount of elective deferrals, effective January 1,
1997;
(e)    Section 3.14, relating to contributions in respect of periods of
qualified military service as required under section 414(u) of the Code,
effective December 12, 1994;
(f)    Section 6.2, relating to the adjustment under section 415(d) of the Code
of the $30,000 annual addition limitation under section 415(c)(1), effective
January 1, 1995;
(g)    Section 6.3, relating to limiting the application of section 415(e) of
the Code to limitation years beginning before January 1, 2000;
(h)    Section 8.15, relating to exclusion of hardship distributions from the
definition of eligible rollover distribution in accordance with section
402(c)(4) of the Code, effective January 1, 1999;
(i)    Section 13.4, relating to the repeal of the family aggregation rules,
effective January 1, 1997; and
(j)    Section 14.1, relating to the definition of “leased employee” as defined
under section 414(n) of the Code, effective January 1, 1997.




--------------------------------------------------------------------------------




SUPPLEMENT NO. 11


TO
ARROW ELECTRONICS SAVINGS PLAN
Special Provisions Applicable
to Employees of Support Net, Inc.


Effective as of April 1, 2000, the Support Net, Inc. 401(k) Plan (the “Support
Net Plan”) merged into this Plan, and the terms of this Plan superseded the
terms of the Support Net Plan. This Supplement No. 11 provides for such merger
(“Merger”) and sets forth special provisions that apply to employees of Support
Net, Inc. on and after its adoption of this Plan effective January 1, 2000.
S11.1    Special Definitions. For purposes of this Supplement No. 11:


S11.1.1    “Elective Subaccount” means a subaccount within a Member's Elective
Account to which elective deferrals made under the Support Net Plan are
transferred.


S11.1.2    “Matching Subaccount” means a subaccount within a Member's Matching
Account to which matching contributions made under the Support Net Plan are
transferred.


S11.1.3    “Rollover Subaccount” means a subaccount within a Member's Rollover
Account to which rollover contributions made under the Support Net Plan are
transferred.


S11.1.4    “Support Net” means Support Net, Inc.


S11.1.5    “Support Net Account” means an account maintained under the Support
Net Plan immediately prior to the Merger containing elective deferrals, matching
contributions and rollover contributions (as applicable) for a Support Net
Member.


S11.1.6    “Support Net Member” means a participant in the Support Net Plan who
had an undistributed account thereunder immediately prior to the Merger.


S11.1.7    “Support Net Plan” means the Support Net, Inc. 401(k) Plan as in
effect prior to the Merger.


S11.1.8    “Support Net Trust Fund” means the trust fund maintained under the
Support Net Plan immediately prior to the Merger.


S11.2    Continuation of Support Net Contributions Under This Plan. Support Net
maintained a program of making elective deferral contributions and related
matching contributions through the Support Net Plan through December 31, 1999,
and effective January 1, 2000, transferred such program to this Plan by becoming
an Employer under this Plan, making contributions herewith in lieu of
contributions under the Support Net Plan and arranging for merger of the Support
Net Plan with this Plan as soon as practicable thereafter.


S11.3    Membership in Plan Effective January 1, 2000. Each Support Net Member
who is employed by an Employer on January 1, 2000 shall become a Member of the
Plan on that date. Any other employee of Support Net who is employed by an
Employer on such date who then satisfies the




--------------------------------------------------------------------------------




minimum age and 90-day waiting period requirements of Section 2.1 (after giving
effect to Section S11.9) shall become a Member on the first date that such
employee receives Compensation from such Employer, which date shall constitute
the Entry Date for such employee. Each Support Net Member who is not then
employed by an Employer shall become a Member on April 1, 2000, but solely with
respect to his Support Net Account unless he otherwise qualifies as a Member
under the Plan.


S11.4    Merger. Effective April 1, 2000, the Support Net Plan and the Support
Net Trust Fund are merged into this Plan and the trust thereunder, and the terms
of this Plan supersede the terms of the Support Net Plan. All persons (including
current and former employees and their beneficiaries) having an interest under
the Support Net Plan immediately prior to April 1, 2000 shall, on and after
April 1, 2000, be entitled to benefits solely from this Plan (including this
Supplement No. 11), in lieu of any and all interest which they had or may have
had under the Support Net Plan.


S11.5    Transfer of Support Net Trust Fund. The assets held by the trustees of
the Support Net Trust Fund shall be transferred to the Trustee on April 1, 2000
or as soon as practicable thereafter. If and to the extent that such transfer is
not completed on April 1, 2000, such trustees shall hold such assets as adjusted
for investment gain or loss thereon and expenses attributable thereto, as an
additional trustee under this Plan, until such transfer is completed.


S11.6    Allocation of Transferred Accounts. Funds transferred to the Trustee in
respect of a Member's Support Net Account shall be allocated under the Plan to
such Member's Elective, Matching, and Rollover Subaccounts, as applicable.


S11.7    Investment of Transferred Assets. Funds transferred to the Trustee
pursuant to Section S11.5 shall be invested in accordance with Section S11.8.
Thereafter, a Member may change the portion of his Account that is invested in
each Investment Fund in accordance with Article V of the Plan.


S11.8    Fund Mapping. The following fund mapping shall take place upon the
transfer pursuant to Section S11.5:


From the Support Net Plan Funds
Into Investment Fund
EuroPacific Growth
Fidelity Retirement Govt
Money Market
The Growth Fund of America
Fidelity Retirement Growth
The Investment Co. of America
Fidelity Magellan Fund
Capital Income Builder
Fidelity Asset Manager Income
Cash Management Trust of America
Fidelity Retirement Govt.
Money Market
Washington Mutual Investors
Fidelity Equity Income Fund
The Bond Fund of America
Fidelity Intermediate Bond Fund



S11.9    Credit Under the Plan for Service with Support Net. Eligibility to
participate, Hours of Service and Years of Service under the Plan shall be
determined by taking into account employment with Support Net prior to January
1, 2000 as if Support Net had been an Affiliate for the




--------------------------------------------------------------------------------




period during which it maintained the Support Net Plan, and any additional
period credited for vesting purposes under the Support Net Plan and not
disregarded under the break in service rules under the Support Net Plan or this
Plan. The Committee may use and rely upon records maintained by Support Net to
compute Hours of Service in order to determine Years of Service to be credited
to such employee and his eligibility to participate in accordance with Section
2.1 based on his employment with Support Net.


S11.10    Vesting of Matching Subaccount. The Matching Subaccount of a Member
employed by Support Net shall be fully vested and nonforfeitable effective April
1, 2000.


S11.11    Withdrawals During Employment.


S11.11.1    Withdrawals During Employment Irrespective of Age. A Support Net
Member who is employed by an Employer or Affiliate may elect, no more frequently
than once in any six-month period, to withdraw from the Plan all or any portion
of any of his benefit amounts attributable to his Rollover Subaccount (including
investment earnings allocable thereto).


S11.11.2    Withdrawals During Employment After Age 59-1/2. After attaining age
59-1/2, a Support Net Member who is employed by an Employer or Affiliate may
elect, no more frequently than once in any six-month period, to withdraw from
the Plan all or any portion of any of his benefit amounts attributable to his
Elective and Matching Subaccounts (including investment earnings allocable
thereto).


S11.11.3    Support Net Plan Amended. The provisions of this Supplement No. 11
shall be treated as an amendment to and a part of the Support Net Plan to the
extent necessary to give full effect to this Supplement. The provisions of this
Plan, in its capacity as a continuation and amendment of the Support Net Plan,
shall apply and be effective with respect to the Support Net Plan for periods
prior to April 1, 2000 to the extent necessary for the Support Net Plan to meet
applicable requirements of all provisions of law that became effective since the
last determination letter with respect to the Support Net Plan, including,
without limitation, the Uruguay Round Agreements Act (also referred to as GATT),
the Uniformed Services Employment and Reemployment Rights Act, the Small
Business Job Protection Act of 1996, the Taxpayer Relief Act of 1997, the IRS
Restructuring and Reform Act of 1998 and the Community Renewal Tax Relief Act of
2000, effective as of their respective effective dates; such Plan provisions
include, without limitation, the following:


(a)    Sections 1.13 and 1.44, relating to compensation being determined before
giving effect to any salary reductions under section 132(f)(4) of the Code,
effective January 1, 2001;
(b)    Section 6.1.2, relating to earnings being determined for purposes of
section 415 of the Code before giving effect to any salary reductions under
section 132(f)(4) of the Code, effective January 1, 2001;
(c)    Section 1.27, relating to the definition of highly compensated employee,
effective January 1, 1997;
(d)    Section 3.3.3, relating to the distributions of aggregate excess
deferrals based on the amount of contribution by or on behalf of each highly
compensated employee and attributable first to the highly compensated employee
with the greatest dollar amount of elective deferrals, effective January 1,
1997;




--------------------------------------------------------------------------------




(e)    Section 3.14, relating to contributions in respect of periods of
qualified military service as required under section 414(u) of the Code,
effective December 12, 1994;
(f)    Section 6.2, relating to the adjustment under section 415(d) of the Code
of the $30,000 annual addition limitation under section 415(c)(1), effective
January 1, 1995;
(g)    Section 6.3, relating to limiting the application of section 415(e) of
the Code to limitation years beginning before January 1, 2000;
(h)    Section 8.15, relating to exclusion of hardship distributions from the
definition of eligible rollover distribution in accordance with section
402(c)(4) of the Code, effective January 1, 1999;
(i)    Section 13.4, relating to the repeal of the family aggregation rules,
effective January 1, 1997; and
(j)    Section 14.1, relating to the definition of “leased employee” as defined
under section 414(n) of the Code, effective January 1, 1997;
provided, however, in determining the permitted actual deferral percentages and
contribution percentages for highly compensated employees for plan years
beginning on or after January 1, 1997 for periods prior to April 1, 2000, the
applicable plan year for non-highly compensated employees shall be the
immediately preceding plan year.
    




--------------------------------------------------------------------------------




SUPPLEMENT NO. 12


TO
ARROW ELECTRONICS SAVINGS PLAN
Special Provisions Applicable
to Former Participants in the VEBA Electronics Inc. 401(k) Plan


Effective as of April 2, 2001, the VEBA Electronics Inc. 401(k) Plan (the “VEBA
Plan”) merged into this Plan, and the terms of this Plan superseded the terms of
the VEBA Plan. This Supplement No. 12 provides for such merger (“Merger”) and
sets forth special provisions that apply to former participants in the VEBA
Plan.
S12.1    Special Definitions. For purposes of this Supplement No. 12:


S12.1.1    “Elective Subaccount” means a subaccount within a Member's Elective
Account to which elective deferrals made under the VEBA Plan are transferred.


S12.1.2    “Matching Subaccount” means a subaccount within a Member's Matching
Account to which matching contributions made under the VEBA Plan are
transferred.


S12.1.3    “Rollover Subaccount” means a subaccount with a Member's Rollover
Account to which rollover contributions and after-tax contributions made under
the VEBA Plan are transferred.


S12.1.4    “VEBA” means Atlas Business Services, VEBA Electronics, Inc., Atlas
Systems, Wyle Electronics and Wyle Systems.


S12.1.5    “VEBA Account” means an account maintained under the VEBA Plan
immediately prior to the Merger containing elective deferrals, matching
contributions, rollover contributions and after-tax contributions (as
applicable) for a VEBA Member.


S12.1.6    “VEBA Member” means a participant in the VEBA Plan who had an
undistributed account thereunder immediately prior to the Merger.


S12.1.7    “VEBA Plan” means the VEBA Electronics Inc. 401(k) Plan as in effect
prior to the Merger.


S12.1.8    “VEBA Trust Fund” means the trust fund maintained under the VEBA Plan
immediately prior to the Merger.


S12.2        VEBA Plan Superseded By This Plan. VEBA maintained a program of
making elective deferral contributions and related matching contributions
through the VEBA Plan. The Company acquired VEBA effective January 16, 2000.
During the period commencing on that date and through December 31, 2000, a
number of VEBA employees transferred to the employ of the Company. The remainder
of VEBA employees transferred to the employ of the Company effective January 1,
2001. As of January 16, 2000 and through December 31, 2000, the Company adopted
the VEBA Plan with respect to those VEBA Members who transferred to its employ
and continued the VEBA program of




--------------------------------------------------------------------------------




making elective deferral contributions and related matching contributions for
them through the VEBA Plan. Effective January 1, 2001, the Company adopted the
VEBA Plan with respect to all VEBA Members and effective the same date
transferred the above-described program of contributions to this Plan, by making
such contributions hereunder in lieu of contributions under the VEBA Plan and by
arranging for the merger of the VEBA Plan with this Plan as soon as practicable
thereafter.


S12.3    Membership in Plan Effective January 1, 2001. Each VEBA Member who is
employed by an Employer on January 1, 2001 shall become a Member of the Plan on
that date. Any other employee of VEBA who is employed by an Employer on such
date who then satisfies the minimum age and 90-day waiting period requirements
of Section 2.1 (after giving effect to Section S12.9) shall become a Member on
the first date that such employee receives Compensation from such Employer,
which date shall constitute the Entry Date for such employee. Each VEBA Member
who is not then employed by an Employer shall become a member on April 2, 2001,
but solely with respect to his VEBA Account unless he otherwise qualifies as a
Member under the Plan.


S12.4    Merger. Effective April 2, 2001, the VEBA Plan and the VEBA Trust Fund
are merged into this Plan, and the terms of this Plan supersede the terms of the
VEBA Plan. All persons (including current and former employees and their
beneficiaries) having an interest under the VEBA Plan prior to April 2, 2001
shall, on and after April 2, 2001, be entitled to benefits solely from the Plan
(including this Supplement No. 12), in lieu of any and all interest which they
had or may have had under the VEBA Plan.


S12.5    Transfer of VEBA Trust Fund. The assets held by the trustees of the
VEBA Trust Fund shall be transferred to the Trustee on April 2, 2001 or as soon
as practicable thereafter. If and to the extent that such transfer is not
completed on April 2, 2001 such trustees shall hold such assets as adjusted for
investment gain or loss thereon and expenses attributable thereto, as an
additional trustee under this Plan, until such transfer is completed.


S12.6    Allocation of Transferred Accounts. Funds transferred to the Trustee in
respect of a Member's VEBA Account shall be allocated under the Plan to such
Member's Elective, Matching, and Rollover Subaccounts, as applicable.


S12.7    Investment of Transferred Assets. Funds transferred to the Trustee
pursuant to Section S12.5 shall be invested in accordance with Section S12.8.
Thereafter, the Member may change the portion of his Account that is invested in
each Investment Fund in accordance with Article V of the Plan.


S12.8    Fund Mapping. The following fund mapping shall become effective upon
the transfer pursuant to Section S12.5:




--------------------------------------------------------------------------------




From the Following VEBA Plan Funds
Into Plan Investment Funds
BT Investment Equity 500 Index
Spartan U.S. Equity Index
Dreyfus Premier Tech. Growth Fund
OTC Portfolio
GIC Account 1 - VEBA
Retirement Gov't M.M.
Mass Investors Growth Stock Fund
Magellan
Massachusetts Investors Trust
Magellan
MFS Bond Fund
Inter. Bond
MFS Capital Opportunities Fund
Magellan
MFS Emerging Growth Fund
OTC Portfolio
MFS Equity Income Fund
Equity Income
MFS Global Governments Fund
Retirement Gov't M.M.
MFS Global Growth Fund
Retirement Gov't M.M.
MFS Government Securities Fund
Inter. Bond
MFS High Income Fund
Retirement Gov't M.M.
MFS Institutional Fixed Fund
Retirement Gov't M.M.
MFS Midcap Growth Fund
OTC Portfolio
MFS Money Market Fund
Retirement Gov't M.M.
MFS New Discovery Fund
OTC Portfolio
MFS Research Fund
Magellan
MFS Total Return Fund
Asset Manager



S12.9    Credit Under the Plan for Service with VEBA. Eligibility to
participate, Hours of Service and Years of Service under the Plan shall be
determined by taking into account employment with VEBA prior to January 1, 2001
as if VEBA had been an Affiliate for the period during which it maintained the
VEBA Plan, and any additional period credited for vesting purposes under the
VEBA Plan and not disregarded under the break in service rules under the VEBA
Plan or this Plan. The Committee may use and rely upon records maintained by
VEBA to compute Hours of Service in order to determine Years of Service to be
credited to such employee and his eligibility to participate in accordance with
Section 2.1 based on his employment with VEBA.


S12.10    Vesting of Matching Subaccount. The Matching Subaccount of a Member
employed by VEBA shall be fully vested and nonforfeitable effective April 2,
2001.


S12.11    Alternative Forms of Payment Preserved to February 1, 2002. Any
individual who is a VEBA Member at the time of his termination of employment
with an Employer or Affiliate, and any other VEBA Member who is not employed by
an Employer or Affiliate, who was a participant in the Wyle Electronics Capital
Accumulation Plan on or before June 30, 1996, who has vested Accounts exceeding
$5,000 and who elects on the Appropriate Form to receive a distribution
commencing as of a date on or before February 1, 2002 may on such form elect one
of the following with respect to the vested amounts held in his Elective,
Matching, and Rollover Subaccounts:


(a)    an annuity, which in the case of a married Member shall, except as
provided below, be in the form of a “Joint and Fifty-Percent Survivor Annuity”
(i.e., an annuity for the life of the Member with a survivor annuity for the
life of his spouse which is fifty percent of the amount of the




--------------------------------------------------------------------------------




annuity payable during the joint lives of the Member and his spouse), and which
in the case of an unmarried Member, or of a married Member who has waived the
Joint and Fifty-Percent Survivor Annuity option with spousal consent in
accordance with applicable regulations, shall be in the form of a straight-life
annuity, in each case to be provided by the purchase of an annuity contract on a
unisex basis;
(b)    a series of installment payments over a reasonable fixed period of time
not exceeding the life expectancy of the Member; or
(c)    a single sum payment.
S12.12    Withdrawals During Employment.


S12.12.1    Withdrawals During Employment Irrespective of Age. A VEBA Member who
is employed by an Employer or Affiliate may elect, no more frequently than once
in any one-year period, to withdraw from the Plan all or any portion of any of
his benefit amounts attributable to his Rollover Subaccount (including
investment earnings allocable thereto).


S12.12.2    Withdrawals During Employment After Age 59-1/2. After attaining age
59-1/2, an VEBA Member who is employed by an Employer or Affiliate may elect, no
more frequently than once in any one-year period, to withdraw from the Plan all
or any portion of any of his benefit amounts attributable to his Elective and
Matching Subaccounts (including investment earnings allocable thereto).


S12.12.3    VEBA Plan Amended. The provisions of this Supplement No. 12 shall be
treated as an amendment to and a part of the VEBA Plan to the extent necessary
to give full effect to this Supplement.




--------------------------------------------------------------------------------




SUPPLEMENT NO. 13


TO
ARROW ELECTRONICS SAVINGS PLAN
Special provisions applicable to
Residents of the Commonwealth of Puerto Rico


S13.1    Purpose and Effect. This Supplement 13, effective as of May 13, 1991,
is intended to comply with the requirements of the applicable provisions of the
tax code of Puerto Rico, currently Section 1165(a) and (e) of the Puerto Rico
Internal Revenue Code of 1994 (the “PRIRC”). The provisions of this Supplement
13 shall only apply to any resident of the Commonwealth of Puerto Rico
(“Supplement 13 Participant”) who is employed by an Employer.


S13.2    Type of Plan. It is the intent of the Company that the Plan be a profit
sharing plan as defined in Article 1165-1 of the Puerto Rico Income Tax
Regulations and that it include a qualified cash or deferred arrangement
pursuant to Section 1165(e) of PRIRC.


S13.3    Compensation. Compensation received from sources in Puerto Rico and
which is excludable from the gross income of a Supplement 13 Member under
Section 933 of the Code shall be considered Compensation under Section 1.13 of
the Plan.


S13.4    Elective Contributions. A Supplement 13 Participant's Elective
Contributions under the Plan may not in any event exceed the lesser of ten
percent (10%) of the Supplement 13 Participant's Compensation or $7,500, as
adjusted under PRIRC ($8,000 as of January 1, 1998).


S13.5    Average Deferral Percentage Limits. In addition to the limitations
described in Section 3.3 of the Plan, the “average deferral percentage” (as
defined in Section 3.3.2 of the Plan) for Highly Compensated Supplement 13
Participants (as defined below) for each Plan Year shall not exceed the
limitations of Section 3.3 of the Plan applied by substituting the terms “Highly
Compensated Supplement 13 Participants” and “Not Highly Compensated Supplement
13 Participants” for the terms “Highly Compensated Employees” and “not Highly
Compensated Employees,” respectively.


S13.5.1    The average deferral percentage under this Section S13.5 shall be
calculated without regard to the limitations of Section 401(a)(17) of the Code.


S13.5.2    For purposes of this Section S13.5, the term “Highly Compensated
Supplement 13 Participant” means any Supplement 13 Member who is eligible to
participate in the Plan and is more highly compensated than two-thirds of all
other Supplement 13 Participants eligible to participate in the Plan and
employed by the same Employer. Any other Supplement 13 Member is a “Not Highly
Compensated Supplement 13 Participant.


S13.5.3    For purposes of this Section S13.5, if more than one plan providing a
cash or deferred arrangement (within the meaning of Section 1165(e) of PRIRC) is
maintained by the Employer or an Affiliate, the “average deferral percentage”
(as defined in Section 3.3.2 of the Plan) of any Highly Compensated Supplement
13 Member who participates in more than one such plan or arrangement shall be
determined as if all such arrangements were a single plan or arrangement.




--------------------------------------------------------------------------------




S13.5.4    If two or more plans are aggregated for purposes of Sections
1165(a)(3) or 1165(a)(4) of PRIRC, such plans shall be aggregated for purposes
of determining the “average deferral percentage” of Supplement 13 Participants
as if all such plans were a single plan.


S13.6    Distribution of Puerto Rico Excess Contributions. Puerto Rico Excess
Contributions shall be determined by reducing the amount of Elective
Contributions (and the amounts taken into account as Elective Contributions) to
be permitted on behalf of Highly Compensated Supplement 13 Participants in the
order of the average deferral percentages, beginning with the highest of such
percentages. To the extent permitted under applicable laws and regulations,
Puerto Rico Excess Contributions for a Plan Year, plus any income or minus any
loss allocable thereto, shall be distributed no later than the close of the
following Plan Year. For purposes of this Section S13.6, the term “Puerto Rico
Excess Contributions” means the Elective Contributions by Highly Compensated
Supplement 13 Participants in excess of the limitations of Section 3.3 of the
Plan, as modified by Section S13.5.


S13.7    Matching Contributions Only for Permissible Elective Contributions. To
the extent permitted by applicable laws and regulations, no Matching
Contributions shall be made with respect to Puerto Rico Excess Contributions
distributable pursuant to Section S13.6 or Elective Contributions in excess of
the limitations of Section S13.4.


S13.8    Contributions May Not Exceed Amount Deductible. In no event shall
Employer contributions under Article III of the Plan for any taxable year exceed
the maximum amount (including amounts carried forward) deductible for that
taxable year under Section 1023(n) of PRIRC.


S13.9    Contributions Conditioned on Deductibility and Savings Plan
Qualification. Each contribution by an Employer under Article III of the Plan is
conditioned on the deductibility of such contribution under Section 1023(n) of
PRIRC for the taxable year for which contributed, and on the initial
qualification of the Plan under Section 1165(a) of PRIRC.


S13.10    Rollover Contributions. Contributions by a Supplement 13 Member under
Section 3.6 of the Plan are limited to amounts distributed from an employee
retirement plan that also qualifies under Section 1165(a) of PRIRC.


S13.11    Payment of Contributions. Contributions to the Plan by an Employer
engaged in business in Puerto Rico shall be paid to the Trustee not later than
the due date for filing its Puerto Rico Income Tax Return for the taxable year
in which such payroll period falls, including any extension thereof.


S13.12    Use of Terms. All terms and provisions of the Plan shall apply to this
Supplement 13, except that where the terms and provisions of the Plan and this
Supplement 13 conflict, the terms and provisions of this Supplement 13 shall
govern.
    




--------------------------------------------------------------------------------




SUPPLEMENT NO. 14


TO
ARROW ELECTRONICS SAVINGS PLAN
Special Provisions Applicable to
Former Employees of Pioneer-Standard Electronics, Inc.


The following special provisions have been adopted in connection with the
acquisition by the Company of substantially all of the assets of
Pioneer-Standard's Industrial Electronics Division of Pioneer-Standard
Electronics, Inc. (“Pioneer”) and the resulting transfer of certain employees of
Pioneer to the employ of the Company effective March 1, 2003.
S14.1    Date of Membership. In the case of a Pioneer employee who became an
Eligible Employee as of March 1, 2003, in connection with the above-described
acquisition (a “Pioneer Employee”):


(a)    A Pioneer Employee who had been continuously employed at Pioneer for at
least three months immediately prior to his transfer to the Company will become
a Member effective March 1, 2003 if he is then age 21 or older, and otherwise on
the first Entry Date on which he is at least age 21 (and remains an Eligible
Employee).
(b)    Any other Pioneer Employee who qualifies as a “Regular Employee” as
defined in Section 2.1 will become a Member effective July 1, 2003 if he is then
an Eligible Employee who is age 21 or older, and otherwise on the first Entry
Date on which he is at least age 21 (and remains an Eligible Employee).
(c)    A Pioneer Employee who is not described in paragraph (a) above and is not
a Regular Employee shall be entitled to become a Member only upon satisfying the
requirements of the second sentence of Section 2.1, applied without regard to
his prior employment with Pioneer.
S14.2    Vesting. Years of Service for a Pioneer Employee described in paragraph
(a) or (b) of Section S14.1 shall take into account his employment with Pioneer
prior to March 1, 2003, as follows:


(a)    The Pioneer Employee shall be credited with 190 Hours of Service for each
of January and February of 2003 if he had any paid working hour with Pioneer in
such month.
(b)    A Pioneer Employee shall be credited with Years of Service for periods
prior to January 1, 2003 equal to the number of full years of his most recent
continuous period of employment with Pioneer prior to January 1, 2003 plus any
fraction of such a year in excess of 6 months.
(c)    A Pioneer Employee who was employed by the Company within 90 days prior
to the commencement of employment with Pioneer shall be entitled to
reinstatement of his Years of Service prior to such employment with Pioneer,
whether or not such Years of Service would otherwise be disregarded under any
break rule of the Plan.
S14.3    Pioneer Records. The Committee may use and rely upon records maintained
by Pioneer and apply such conventions it deems necessary or desirable to
determine Years of Service to be




--------------------------------------------------------------------------------




credited to such Pioneer Employee and his eligibility to participate in
accordance with Section 2.1 and this Supplement 14 based on his employment with
Pioneer.


S14.4    Rollover to Plan of After-Tax Contributions. Notwithstanding Section
3.6 of the Plan, in connection with the above acquisition, Pioneer Employees may
make Rollover Contributions to the Plan from the Retirement Plan of
Pioneer-Standard Electronics Inc. that include after-tax employee contributions.


S14.5    Rollovers of Loans. A Pioneer Employee's Rollover Contribution may
include a loan note if such note is transferred in a direct rollover to the Plan
from the Retirement Plan of Pioneer-Standard Electronics Inc., subject to any
rules adopted by the Committee to ensure that any such loan note has complied
with the rules and regulations governing participant loans under Code section
4975 and ERISA section 408(b)(1). Any loan note rolled over to the Plan pursuant
to this Section S14.5 shall be regarded as an outstanding loan for purposes of
Section 7.3. For purposes of this section, the term “loan note” includes any
legally enforceable obligation to repay a participant loan from another
qualified plan.


    




--------------------------------------------------------------------------------




SUPPLEMENT NO. 15


TO
ARROW ELECTRONICS SAVINGS PLAN
Special Provisions Applicable to Eligible Employees of RAD Technologies
Effective October 19, 2005, and without limiting the generality of Members'
rights otherwise to make rollovers of eligible rollover distributions in
accordance with Section 8.15, Members who are Eligible RAD Employees shall have
the opportunity to transfer the assets in their respective Accounts, including
any loan note therein, in a direct rollover to the RAD Technologies 401(k) Plan
and Trust.
S15.1     Special Definitions. For purposes of this Supplement No. 15
            
S15.1.1    “Eligible RAD Employee” means a former employee of the Company who
became an employee of RAD Technologies in connection with the sale of certain
Company assets to RAD Technologies effective May 31, 2005.


S15.1.2    “RAD Plan” shall mean the RAD Technologies 401(k) Plan and Trust, as
amended from time to time.


S15.1.3    “RAD Technologies” means RAD Technologies LLC.
A transfer of assets in connection with this Supplement 15 to the RAD Plan shall
be made in accordance with such procedures as the Committee shall establish for
the purpose in accordance with Sections 8.15 and 12.2.    




--------------------------------------------------------------------------------




SUPPLEMENT NO. 16


TO
ARROW ELECTRONICS
SAVINGS PLAN
Special Provisions Applicable
to Former Employees of Alternative Data Technology, Inc.
Effective as of March 1, 2007, the Alternative Data Technology, Inc. Profit
Sharing & 401(k) Plan (the “ADT Plan”) shall merge into this Plan, and the terms
of the Plan shall supersede the terms of the ADT Plan. This Supplement No. 16
provides for such merger (“Merger”) and sets forth special provisions that apply
to former employees of Alternative Data Technologies, Inc. (“ADT”).
S16.1    Special Definitions. For purposes of this Supplement No. 16:
S16.1.1    “Elective Subaccount” means a subaccount within a Member's Elective
Account to which elective deferrals made under the ADT Plan are transferred.
S16.1.2    “Rollover Subaccount” means a subaccount with a Member's Rollover
Account to which rollover contributions made under the ADT Plan are transferred.
S16.1.3    “ADT” means Alternative Data Technology, Inc., a Colorado corporation
acquired by the Company on November 30, 2006.
S16.1.4    “ADT Account” means an account maintained under the ADT Plan
immediately prior to the Merger containing elective deferrals and rollover
contributions, if any, for an ADT Member.
S16.1.5    “ADT Employee” means an individual who was employed by ADT on or
before November 30, 2006 and was thereafter employed by an Employer.
S16.1.6    “ADT Member” means a participant in the ADT Plan who had an
undistributed account thereunder immediately prior to the Merger.
S16.1.8    “ADT Plan” means the Alternative Data Technology, Inc. Profit Sharing
& 401(k) Plan as in effect prior to the Merger.
S16.1.9    “ADT Trust Fund” means the trust fund maintained under the ADT Plan
immediately prior to the Merger.
S16.2    Membership in Plan, Generally Effective January 1, 2007. Each ADT
Employee who was employed by ADT on November 30, 2006 and was an Eligible
Employee on January 1, 2007 shall become a Member of the Plan on that date
without respect to the Plan's age and service requirements for participation.
Each ADT Member who is not then employed by an Employer shall become a member on
March 1, 2007, but solely with respect to his ADT Account unless he otherwise
qualifies as a Member under the Plan.
S16.3    Merger. Effective March 1, 2007, the ADT Plan and the ADT Trust Fund
are merged into this Plan and the trust fund thereunder, and the terms of this
Plan supersede the terms of the




--------------------------------------------------------------------------------




ADT Plan. All persons (including current and former employees and their
beneficiaries) having an interest under the ADT Plan prior to March 1, 2007
shall, on and after March 1, 2007, be entitled to benefits solely from the Plan,
including this Supplement No. 16, in lieu of any and all interest which they had
or may have had under the ADT Plan.
S16.4    Transfer of ADT Trust Fund. The assets held by the trustees of the ADT
Trust Fund shall be transferred to the Trustee on March 1, 2007 or as soon as
practicable thereafter. If and to the extent that such transfer is not completed
on March 1, 2007 such trustees shall hold such assets, as adjusted for
investment gain or loss thereon and expenses attributable thereto, as an
additional trustee under this Plan, until such transfer is completed.
S16.5    Allocation of Transferred Accounts. Funds transferred to the Trustee in
respect of a Member's ADT Account shall be allocated under the Plan to such
Member's Elective and Rollover Subaccounts, as applicable.
S16.6    Investment of Transferred Assets. Funds transferred to the Trustee
pursuant to Section S16.4 shall be invested in accordance with Section S16.8.
Thereafter, the Member may change the portion of his Account that is invested in
each Investment Fund in accordance with Article V of the Plan.
S16.7    Fund Mapping. The following fund mapping shall become effective upon
the transfer pursuant to Section S16.4:
From the Following ADT Plan Funds
Into Plan Investment Funds
SSgA Government Money Market
Fidelity Retirement Govt. MMKT
PIMCO Total Return Fund - Class A
Fidelity Intermediate Bond
DWS High Inc. Plus Fund - Class S
Fidelity Intermediate Bond
SSgA S&P 500 Index Fund
Fidelity Spartan US Equity Index Inv
SSgA Russell 2000 Index Strategy
Laudus Rosenberg U.S. Discovery Instl.
SSgA S&P MidCap 400 Index
Laudus Rosenberg U.s. Discovery Instl.
AllianceBenstein Growth and Inc -A
Fidelity Equity Income
DWS Large Cap Value Fund - A
Fidelity Equity Income
Allianz NFJ Small-Cap Value - A
Laudus Rosenberg U.S. Discovery Instl
DWS Small Cap Growth Fund - A
Laudus Rosenberg U.S. Discovery Instl
Neuberger Berman P'ners - Advisor
Cap Guardian
Oppenheimer Capital Apprec - A
Cap Guardian
Fidelity Advisor Equity Growth - T
T. Rowe Price
Franklin Rising Dividends
Fidelity Value
Alger MidCap Growth Inst'l - I
Laudus Rosenberg U.S. Discovery Instl.
Am. Century Intl. Growth - Advisor
JP Morgan Intl Equity S
Templeton Growth Inc - R
JP Morgan Intl Equity S
SSgA Life Solutions Inc. & Growth
Fidelity Freedom 2005
SSgA Life Sol. Balanced Growth
Fidelity Freedom 2015
SSgA Life Solutions Growth
Fidelity Freedom 2025





--------------------------------------------------------------------------------




S16.8    Credit Under the Plan for Service with ADT. Effective on and after
January1, 2007, and ADT Employees' eligibility to participate, Hours of Service
and Years of Service under the Plan shall be determined by taking into account
(a) employment with ADT prior to November 30, 2006 as if ADT had been an
Affiliate for the period during which it maintained the ADT Plan, and (b) any
additional period credited for vesting purposes under the ADT Plan and not
disregarded under the break in service rules under the ADT Plan or this Plan.
The Committee may use and rely upon records maintained by ADT to compute Hours
of Service in order to determine Years of Service to be credited to such
employee and his eligibility to participate in accordance with Section 2.1 based
on his employment with ADT.
S16.9    Withdrawals During Employment.
S16.9.1    Withdrawals During Employment Irrespective of Age. An ADT Member who
is employed by an Employer or Affiliate may elect to withdraw from the Plan all
or any portion of any of his benefit amounts attributable to his Rollover
Subaccount (if any) (including investment earnings allocable thereto) at any
time.
S16.9.2    Withdrawals During Employment After Age 59-1/2. After attaining age
59-1/2, an ADT Member who is employed by an Employer or Affiliate may elect to
withdraw from the Plan all or any portion of any of his benefit amounts
attributable to his Elective and Rollover Subaccounts (including investment
earnings allocable thereto) at any time.
S16.10    ADT Plan Amended. The provisions of this Supplement No. 16 shall be
treated as an amendment to and a part of the ADT Plan to the extent necessary to
give full effect to this Supplement.




--------------------------------------------------------------------------------




SUPPLEMENT NO. 17


TO
ARROW ELECTRONICS
SAVINGS PLAN
Special Provisions Applicable
to Former Employees of Keylink Systems
Effective as of April 1, 2007, Arrow Electronics, Inc., Arrow Electronics Canada
LTD and Support Net, Inc. purchased certain assets of the Keylink Systems
business unit from Agilysys, Inc. and Agilysys Canada Inc., pursuant to an asset
purchase agreement dated January 2, 2007. This Supplement No. 17 sets forth
special provisions that apply to certain employees of the Keylink Systems
business unit who became employed by the Company or another Employer as a result
of the above transaction.
S17.1    Special Definitions. For purposes of this Supplement No. 17:
S17.1.3    “Keylink” means the business unit acquired by the Company and its
above referenced subsidiaries pursuant to an asset purchase on April 1, 2007.
S17.1.5    “Keylink Employee” means an individual who was employed by Keylink
immediately prior to April 1, 2007, other than an employee employed by Agilysys
Canada, and who became employed by an Employer or Affiliate on April 1, 2007.
S17.1.6    “Agilysys Member” means a Keylink Employee who is a participant in
the Agilysys Plan with an undistributed account thereunder.
S17.1.8    “Agilysys Plan” means the Retirement Plan of Agilysys, Inc., a
section 401(k) plan sponsored by Agilysys, Inc.
S17.2    Rollovers from the Agilysys Plan. Keylink Employees shall be eligible
to roll over their accounts from the Agilysys Plan to the Plan on and after June
2, 2007.
S17.2.1    Allocation of Rollovers. Funds rolled over to the Trustee in respect
of a Member's Agilysys Plan account shall be allocated under the Plan to such
Member's Rollover Account.
S17.2.2    Rollovers of Loans. A Keylink Employee's Rollover Contribution may
include a loan note if such note is transferred in a direct rollover to the Plan
from the Agilysys Plan, subject to any rules adopted by the Committee to ensure
that any such loan note has complied with the rules and regulations governing
participant loans under Code section 4975 and ERISA section 408(b)(1). Any loan
note rolled over to the Plan pursuant to this Section S17.2.2 shall be regarded
as an outstanding loan for purposes of Section 7.3. For purposes of this
section, the term “loan note” includes any legally enforceable obligation to
repay a participant loan from another qualified plan.
S17.3    Waiver of Applicable Waiting Period - Credit Under the Plan for Service
with Keylink. Effective on and after April 1, 2007, Keylink Employees shall be
eligible to participate in the Plan without regard the applicable waiting period
of Section 2.1. Hours of Service and Years of Service under the Plan for such
Keylink Employees shall be determined by taking into account the most recent




--------------------------------------------------------------------------------




period of employment with Keylink and its predecessors, based on dates of hire
furnished by Agilysys, Inc. The Committee may use and rely upon records
maintained by Agilysys, Inc., and may use such equivalencies as the Committee
determines is appropriate, to compute Hours of Service in order to determine
Years of Service to be credited to such employee based on his employment with
Keylink.










--------------------------------------------------------------------------------




SUPPLEMEMENT NO. 18


TO
ARROW ELECTRONICS
SAVINGS PLAN
Special Provisions Applicable to
Former Employees of ACI Electronics, Inc.


The following special provisions have been adopted in connection with the
acquisition by the Company of the operating assets of ACI Electronics, LLC,
(“ACI”) and the resulting transfer of certain employees of ACI to the employ of
the Company effective March 1, 2008.
S18.1    “ACI” means ACI Electronics, LLC, a Delaware limited liability company.
S18.2    Membership in Plan. Each individual who was employed by ACI on February
29, 2008 and was an Eligible Employee on March 1, 2008 (an “ACI Employee”) shall
become a Member of the Plan on that date without respect to the Plan's age and
service requirements for participation.
S18.3    Credit Under the Plan for Service with ACI. Effective on and after
March 1, 2008, an ACI Employee's Hours of Service and Years of Service under the
Plan shall be determined by taking into account employment with ACI prior to
March 1, 2008 as if ACI had been an Affiliate prior to such date. The Committee
may use and rely upon records maintained by ACI to compute Hours of Service in
order to determine Years of Service to be credited to each ACI Employee.




--------------------------------------------------------------------------------




SUPPLEMENT NO. 19
TO
ARROW ELECTRONICS
SAVINGS PLAN


Special Provisions Applicable
to Former Employees of A.E. Petsche Company. Inc.


Effective as of May 3, 2010, the A. E. Petsche Co., Inc. 401(k) Profit Sharing
Plan (the “Petsche Plan”) shall merge into this Plan, and the terms of the Plan
shall supersede the terms of the Petsche Plan. This Supplement No. 19 provides
for such merger (“Merger”) and sets forth special provisions that apply to
certain current and former employees of A. E. Petsche Company, Inc. (“Petsche”).
S19.1    Special Definitions. For purposes of this Supplement No. 19:
S19.1.1    “Elective Subaccount” means a subaccount within a Member's Elective
Account to which elective deferrals made under the Petsche Plan are transferred.
S19.1.2    “Matching Subaccount” means a subaccount within a Members Account to
which matching contributions made under the Petsche Plan are transferred.
S19.1.3    “Discretionary Subaccount” means a subaccount within a Members
Account to which discretionary profit sharing contributions made under the
Petsche Plan are transferred.
S19.1.4    “Rollover Subaccount” means a subaccount with a Member's Rollover
Account to which rollover contributions made under the Petsche Plan are
transferred.
S19.1.5    “Petsche” means A. E. Petsche Company, Inc., a Texas corporation
acquired by the Company pursuant to a Stock Purchase Agreement dated as of
November 16, 2009, and effected December 20, 2009.
S19.1.6    “Petsche Account” means an account maintained under the Petsche Plan
immediately prior to the Merger containing elective deferrals, matching,
discretionary, and rollover contributions, if any, for a Petsche Member.
S19.1.7    “Petsche Employee” means an individual who was employed by Petsche on
or before December 20, 2009 and remained employed by an Employer as of March 6,
2010.
S19.1.8    “Petsche Member” means a participant in the Petsche Plan who had an
undistributed account thereunder immediately prior to the Merger.
S19.1.9    “Petsche Plan” means the Petsche 401 (k) Plan as in effect prior to
the Merger.
S19.1.10    “Petsche Trust Fund” means the trust fund maintained under the
Petsche Plan immediately prior to the Merger.
S19.2    Membership in the Plan. Each Petsche Employee who was employed by
Petsche on December 20, 2009 and was an Eligible Employee on March 6, 2010 shall
become a Member of the




--------------------------------------------------------------------------------




Plan on that date without respect to the Plan's service requirements for
participation. The Plan's age requirement shall continue to apply. Each Petsche
Member who is not then employed by an Employer shall become a member on or about
May 3, 2010, but solely with respect to his Petsche Account unless he otherwise
qualifies as a Member under the Plan.
S19.3    Merger. Effective on or about May 3, 2010, the Petsche Plan and the
Petsche Trust Fund are merged into this Plan and the trust fund thereunder, and
the terms of this Plan supersede the terms of the Petsche Plan. All persons
(including current and former employees and their beneficiaries) having an
interest under the Petsche Plan prior to the merger date shall, on and after the
merger date, be entitled to benefits solely from the Plan, including this
Supplement No. 19, in lieu of any and all interest which they had or may have
had under the Petsche Plan.
S19.4    Transfer of Petsche Trust Fund. The assets held by the trustees of the
Petsche Trust Fund shall be transferred to the Trustee on or about May 3, 2010
or as soon as practicable thereafter. If and to the extent that such transfer is
not completed on May 3, 2010 such trustees shall hold such assets, as adjusted
for investment gain or loss thereon and expense attributable thereto, as an
additional trustee under this Plan, until such transfer is completed.
S19.5    Allocation of Transferred Accounts. Funds transferred to the Trustee in
respect of a Member's Petsche Account shall be allocated under the Plan to such
Member's Elective, Matching, Discretionary, and Rollover Subaccounts, as
applicable.
S19.6    Investment of Transferred Assets. Funds transferred to the Trustee
pursuant to Section S19.4 shall be invested in accordance with Section S19.7.
Thereafter, the Member may change the portion of his Account that is invested in
each Investment Fund in accordance with Article V of the Plan.
S19.7    Fund Mapping. The following fund mapping shall become effective upon
the transfer pursuant to Section S19.4:






--------------------------------------------------------------------------------




From the Following Petsche Plan Funds
Into Plan Investment Funds
Fidelity Cash Management Prime Fund: Daily Money Class
Vanguard Prime Money Market Fund
Fidelity Advisor Government Income Fund
Vanguard Total Bond Market Index Fund
Fidelity Advisor Strategic Income Fund
Vanguard Total Bond Market Index Fund
Janus Balance Fund
Vanguard Target Retirement Fund based on age of participant
Fidelity Advisor Freedom Income Fund
Vanguard Target Retirement Income Fund
Fidelity Advisor Freedom 2005 Fund
Vanguard Target Retirement 2005 Fund
Fidelity Advisor Freedom 2010 Fund
Vanguard Target Retirement 2010 Fund
Fidelity Advisor Freedom 2015 Fund
Vanguard Target Retirement 2015 Fund
Fidelity Advisor Freedom 2020 Fund
Vanguard Target Retirement 2020 Fund
Fidelity Advisor Freedom 2025 Fund
Vanguard Target Retirement 2025 Fund
Fidelity Advisor Freedom 2030 Fund
Vanguard Target Retirement 2030 Fund
Fidelity Advisor Freedom 2035 Fund
Vanguard Target Retirement 2035 Fund
Fidelity Advisor Freedom 2040 Fund
Vanguard Target Retirement 2040 Fund
Fidelity Advisor Freedom 2045 Fund
Vanguard Target Retirement 2045 Fund
Fidelity Advisor Freedom 2050 Fund
Vanguard Target Retirement 2050 Fund
Dreyfus S&P 500 Index Fund
Vanguard 500 Index Fund
Fidelity Advisor Growth & Income Fund
T. Rowe Price Blue Chip Growth Fund
Fidelity Advisor Equity Income Fund
Vanguard Windsor II Fund
Fidelity Advisor Equity Growth Fund
T. Rowe Price Blue Chip Growth Fund
Fidelity Advisor Strategic Growth Fund
T. Rowe Price Blue Chip Growth Fund
Fidelity Advisor Value Strategies Fund
Vanguard Extended Market Index Fund
Fidelity Advisor Mid Cap Fund
AXA Rosenberg US Small/Mid Cap Fund
Janus Overseas Fund
JP Morgan International Equity Fund
Janus Worldwide Fund
JP Morgan International Equity Fund



S19.8    Credit Under the Plan for Service with Petsche. Effective on and after
March 6, 2010, a Petsche Employees' eligibility to participate, Hours of Service
and Years of Service under the Plan shall be determined by taking into account
(a) employment with Petsche for periods prior to December 20, 2010 as if Petsche
had then been an Affiliate prior to such date, and (b) any additional period
credited for vesting purposes under the Petsche Plan and not disregarded under
the break in service rules under the Petsche Plan or this Plan. The Committee
may use and rely upon records maintained by Petsche to compute Hours of Service
in order to determine Years of Service to be credited to such employee and his
eligibility to participate in accordance with Section 2.1 based on his
employment with Petsche.
S19.9    Vesting Under the Plan for Matching and Discretionary Subaccounts.
Funds in a Petsche Member's Matching Subaccount and Discretionary Subaccount
will remain subject to the vesting schedule under the Petsche Plan which was in
effect prior to the Merger.
S19.10    Withdrawals During Employment Irrespective of Age. A Petsche Member
who is employed by an Employer or Affiliate may elect to withdraw from the Plan
all or any portion of any of his benefit amounts attributable to his Rollover
Subaccount (if any) (including investment earnings allocable




--------------------------------------------------------------------------------




thereto) at any time. In addition, a Petsche Member who is employed by an
Employer or Affiliate may elect to withdraw from the Plan an amount in cash
equal to one-half (1/2) of the Vested Percentage of the balance of his Matching
Subaccount. Such withdrawal is only available if the Petsche Member has at
least 60 months of participation at the time the request is made, including
participation under the former Petsche Plan.
S19.11    Grandfathered Disability Definition. A Petsche Member is Disabled with
respect to his Elective Subaccount, Matching Subaccount, Discretionary
Subaccount, and Rollover Subaccount if he or she is determined to be disabled by
a physician approved by the Company.
S19.12    Petsche Plan Amended. The provisions of this Supplement No. 19 shall
be treated as an amendment to and a part of the Petsche Plan to the extent
necessary to give full effect to this Supplement.






--------------------------------------------------------------------------------




SUPPLEMENT NO. 20


TO
ARROW ELECTRONICS
SAVINGS PLAN
Special Provisions Applicable to
Current and Former Employees of Nu Horizons Electronics Corp.
Effective as of May 16, 2011 (the “Merger Date”), the Nu Horizons Electronics
Corp. 401(k) Plan shall merge into this Plan, and the terms of the Plan shall
supersede the terms of the Nu Horizons Plan. This Supplement No. 20 provides for
such merger (“Plan Merger”) and sets forth special provisions that apply to
certain current and former employees of Nu Horizons Electronics Corp.
S20.1    Special Definitions. For purposes of this Supplement No. 20:
S20.1.1    “Elective Subaccount” means a subaccount within a Member's Elective
Account to which elective deferrals made under the Nu Horizons Plan are
transferred.
S20.1.2    “Matching Subaccount” means a subaccount within a Members Account to
which matching contributions made under the Nu Horizons Plan are transferred.
S20.1.3    “Rollover Subaccount” means a subaccount within a Member's Rollover
Account to which rollover contributions made under the Nu Horizons Plan are
transferred.
S20.1.4    “Roth 401(k) Contributions” means amounts deferred under the Nu
Horizons Plan prior to April 1, 2011 that were included in gross income at the
time of deferral at the election of the Nu Horizons Member, pursuant to Code
Section 402A.
S20.1.5    “Roth 401(k) Contributions Subaccount” means the subaccount within a
Nu Horizon Member's Elective Subaccount which holds Roth 401(k) Contributions.
S20.1.6    “Nu Horizons” means Nu Horizons Electronics Corp, a Delaware
corporation acquired by the Company pursuant to a Stock Purchase Agreement dated
as of September 19, 2010, and effected January 3, 2011.
S20.1.7    “Nu Horizons Account” means an account maintained under the Nu
Horizons Plan immediately prior to the Plan Merger containing elective
deferrals, matching, and rollover contributions, if any, for a Nu Horizons
Member.
S20.1.8    “Nu Horizons Member” means a participant in the Nu Horizons Plan who
had an undistributed account thereunder immediately prior to the Plan Merger.
S20.1.9    “Nu Horizons Plan” means the Nu Horizons Electronics Corp. 401(k)
Plan as in effect prior to the Plan Merger.
S20.1.10    “Nu Horizons Trust Fund” means the trust fund maintained under the
Nu Horizons Plan immediately prior to the Plan Merger.




--------------------------------------------------------------------------------




S20.2    Membership in the Plan. Each person who was employed by Nu Horizons and
was an Eligible Employee on April 1, 2011 shall become a Member of the Plan,
subject to the Plan's age and service requirements, taking into account past
service with Nu Horizons in accordance with Section S20.8 hereof. Each Nu
Horizons Member who was not an Eligible Employee on April 1, 2011 shall become a
Member on the Merger Date, but solely with respect to amounts transferred to the
Plan in respect of such person's Nu Horizons Account, unless he otherwise
qualifies as a Member under the Plan.
S20.3    Plan Merger. Effective on the Merger Date, the Nu Horizons Plan and the
Nu Horizons Trust Fund are merged into this Plan and the trust fund hereunder,
and the terms of this Plan supersede the terms of the Nu Horizons Plan. All
persons (including current and former employees and their beneficiaries) having
an interest under the Nu Horizons Plan prior to the Merger Date shall, on and
after the Merger Date, be entitled to benefits solely from the Plan, including
this Supplement No. 20, in lieu of any and all interest which they had or may
have had under the Nu Horizons Plan.
S20.4    Transfer of Nu Horizons Trust Fund. The assets held by the trustees of
the Nu Horizons Trust Fund shall be transferred to the Trustee on or about the
Merger Date.
S20.5    Allocation of Transferred Accounts. Funds transferred to the Trustee in
respect of a Nu Horizon Member's Nu Horizons Account shall be allocated under
the Plan to such Member's Elective Subaccount, Matching Subaccount, and Rollover
Subaccount, as applicable.
S20.6    Investment of Transferred Assets. Funds transferred to the Trustee
pursuant to Section S20.4 shall be invested in accordance with Section S20.7.
Thereafter, the Member may change the portion of his Account that is invested in
each Investment Fund in accordance with Article V of the Plan.
S20.7    Fund Mapping. The following fund mapping shall become effective upon
the transfer pursuant to Section S20.4:




--------------------------------------------------------------------------------




From the Following Nu Horizons Plan Funds
Into Plan Investment Funds
PIMCO Total Return Fund
Vanguard Total Bond Market Index Fund
Oppenheimer International Bond Fund
Vanguard Total Bond Market Index Fund
Fidelity Freedom Income Fund
Vanguard Target Retirement Income Fund
Fidelity Freedom 2005 Fund
Vanguard Target Retirement 2005 Fund
Fidelity Freedom 2010 Fund
Vanguard Target Retirement 2010 Fund
Fidelity Freedom 2015 Fund
Vanguard Target Retirement 2015 Fund
Fidelity Freedom 2020 Fund
Vanguard Target Retirement 2020 Fund
Fidelity Freedom 2025 Fund
Vanguard Target Retirement 2025 Fund
Fidelity Freedom 2030 Fund
Vanguard Target Retirement 2030 Fund
Fidelity Freedom 2035 Fund
Vanguard Target Retirement 2035 Fund
Fidelity Freedom 2040 Fund
Vanguard Target Retirement 2040 Fund
Fidelity Freedom 2045 Fund
Vanguard Target Retirement 2045 Fund
Fidelity Freedom 2050 Fund
Vanguard Target Retirement 2050 Fund
JP Morgan Equity Index Fund
Vanguard 500 Index Fund
American Century Equity Income Fund
Vanguard Windsor II Fund
Fidelity Advisor New Insights Fund
T. Rowe Price Blue Chip Growth Fund
JPM Highbridge Statistical Market Neutral Fund
Vanguard Prime Money Market Fund
BlackRock International Opportunity Fund
JP Morgan International Equity Fund
Fidelity Advisor Government Income Fund
Vanguard Total Bond Market Index Fund
Fidelity Advisor Industrials Fund
Vanguard 500 Index Fund
Fidelity Advisor International Discovery Fund
JP Morgan International Equity Fund
Fidelity Advisor Mid Cap II Fund
Eaton Vance Atlanta Capital SMID-Cap Fund
Fidelity Advisor Small Cap Fund
Eaton Vance Atlanta Capital SMID-Cap Fund
Fidelity Advisor Utilities Fund
Vanguard 500 Index Fund
Invesco Energy Fund
Vanguard 500 Index Fund
Invesco Global Health Care Fund
Vanguard 500 Index Fund
Invesco Van Kampen Small Cap Value Fund
Vanguard Extended Market Index Fund
Oppenheimer Developing Markets Fund
Vanguard Total International Stock Index Fund
Oppenheimer Gold & Special Minerals Fund
Vanguard 500 Index Fund
Oppenheimer Real Estate Fund
Vanguard 500 Index Fund
Perkins Mid Cap Value Fund
Vanguard Extended Market Index Fund
Fidelity Daily Money Market Fund
Vanguard Prime Money Market Fund



S20.8    Credit Under the Plan for Service with Nu Horizons. Effective on and
after April 1, 2011, a Nu Horizons employee's eligibility to participate, Hours
of Service and Years of Service under the Plan shall be determined by taking
into account (a) employment with Nu Horizons for periods prior to January 3,
2011 as if Nu Horizons had then been an Employer prior to such date, and (b) any
additional period credited for vesting purposes under the Nu Horizons Plan and
not disregarded under the break in service rules under the Nu Horizons Plan or
this Plan. The Committee may use and rely upon records maintained by Nu Horizons
to compute Hours of Service in order to determine Years of Service to be




--------------------------------------------------------------------------------




credited to such employee and his eligibility to participate in accordance with
Section 2.1 of the Plan based on his employment with Nu Horizons.
S20.9    Vesting Under the Plan for Matching Subaccounts. Funds in a Nu Horizons
Member's Matching Subaccount will remain subject to the vesting schedule under
the Nu Horizons Plan which was in effect prior to the Plan Merger.
S20.10    Withdrawals During Employment. A Nu Horizons Member who is employed by
an Employer or Affiliate may elect to withdraw from the Plan all or any portion
of any of his benefit amounts attributable to his Rollover Subaccount (including
investment earnings allocable thereto) at any time. A Nu Horizons Member who is
employed by an Employer or Affiliate may elect to withdraw from the Plan all or
any portion of any of his benefit amounts attributable to the vested percentage
of the balance of his Elective Subaccount, and Matching Subaccount (if any)
(including investment earnings allocable thereto) upon attainment of age 59-1/2.
S20.11    Grandfathered Disability Definition. A Nu Horizons Member is Disabled
with respect to his Matching Subaccount if he or she either (i) satisfies the
requirements for benefits under the company's long-term disability plan, (ii)
satisfies the requirements for Social Security disability benefits, or (iii) is
determined to be disabled by a physician approved by the Company; provided that
such Nu Horizons Member shall not be considered disabled until he or she
terminates employment with the Employer.
S20.12    Special Provisions Relating to Roth 401(k) Contributions.
S20.12.1. Accounting. Roth 401(k) Contributions shall be separately maintained
in a Nu Horizons Member's Roth 401(k) Contribution Subaccount, and gains, losses
and other credits or charges will be separately allocated on a reasonable and
consistent basis thereto.
S20.12.2. Loans. Effective as of the Merger Date, loans shall not be permitted
from a Nu Horizon Member's Roth 401(k) Contributions Subaccount, although
amounts from such subaccount shall be aggregated with amounts in such Member's
other Accounts in applying the maximum loan limitations under the Plan.
S20.12.3.    Rollover Distributions.    Notwithstanding Section 8.25 of the
Plan, a direct rollover of a distribution from a Roth 401(k) Contribution
Subaccount can only be made to another Roth elective deferral account under an
applicable retirement plan described in Code Section 402A(e)(1) or to a Roth IRA
described in Code Section 408A, and only to the extent the rollover is permitted
under the rules of Code Section 402(c).
S20.12.4. Correction of Excess Contributions. The distribution of any excess
contributions made with respect to the 2011 Plan Year shall first be made from
elective deferrals other than a Nu Horizons Member's Roth 401(k) Contributions
then from his Roth 401(k) Contributions.
S20.13    Nu Horizons Plan Amended. The provisions of this Supplement No. 20
shall be treated as an amendment to and a part of the Nu Horizons Plan to the
extent necessary to give full effect to this Supplement.








--------------------------------------------------------------------------------




SUPPLEMMENT NO. 21


TO
ARROW ELECTRONICS
SAVINGS PLAN
Special Provisions Applicable to
Current and Former Employees of PCG Trading, LLC, d/b/a Converge
Effective as of May 16, 2011 (the “Merger Date”), the Converge 401(k) Savings
Plan shall merge into this Plan, and the terms of the Plan shall supersede the
terms of the Converge Plan. This Supplement No. 21 provides for such merger
(“Plan Merger”) and sets forth special provisions that apply to certain current
and former employees of Converge.
S21.1    Special Definitions. For purposes of this Supplement No. 21:
S21.1.1    “Elective Subaccount” means a subaccount (or subaccounts) within a
Member's Elective Account to which elective deferrals made under the Converge
Plan are transferred.
S21.1.2    “Discretionary Subaccount” means a subaccount within a Member's
Account to which discretionary profit sharing contributions made under the
Converge Plan are transferred.
S21.1.3    “Matching Subaccount” means a subaccount within a Member's Account to
which matching contributions made under the Converge Plan are transferred.
S21.1.4    “Rollover Subaccount” means a subaccount within a Member's Rollover
Account to which rollover contributions made under the Converge Plan are
transferred.
S21.1.5    “Roth 401(k) Contributions” means amounts deferred under the Converge
Plan prior to April 2, 2011 that were included in gross income at the time of
deferral at the election of the Converge Member, pursuant to Code Section 402A.
S21.1.6    “Roth 401(k) Contributions Subaccount” means the subaccount within a
Converge Member's Elective Subaccount which holds Roth 401(k) Contributions.
S21.1.7    “Converge” means PCG Trading, LLC, d/b/a Converge, a Delaware limited
liability company, acquired by the Company pursuant to a Stock Purchase
Agreement dated as of April 5, 2010, and effected June 1, 2010.
S21.1.8    “Converge Account” means an account maintained under the Converge
Plan immediately prior to the Plan Merger containing elective deferrals,
discretionary, matching and rollover contributions, if any, for a Converge
Member.
S21.1.9    “Converge Member” means a participant in the Converge Plan who had an
undistributed account thereunder immediately prior to the Plan Merger.
S21.1.10    “Converge Plan” means the Converge 401(k) Savings Plan as in effect
prior to the Plan Merger.




--------------------------------------------------------------------------------




S21.1.11    “Converge Trust Fund” means the trust fund maintained under the
Converge Plan immediately prior to the Plan Merger.
S21.2    Membership in the Plan. Each person who was employed by Converge and
was an Eligible Employee on April 2, 2011 shall become a Member of the Plan,
subject to the Plan's age and service requirements, taking into account past
service with Converge in accordance with Section S21.8 hereof. Each Converge
Member who was not an Eligible Employee on April 2, 2011 shall become a Member
on the Merger Date, but solely with respect to amounts transferred to the Plan
in respect of such person's Converge Account, unless he otherwise qualifies as a
Member under the Plan.
S21.3    Plan Merger. Effective on the Merger Date, the Converge Plan and the
Converge Trust Fund are merged into this Plan and the trust fund hereunder, and
the terms of this Plan supersede the terms of the Converge Plan. All persons
(including current and former employees and their beneficiaries) having an
interest under the Converge Plan prior to the Merger Date shall, on and after
the Merger Date, be entitled to benefits solely from the Plan, including this
Supplement No. 21, in lieu of any and all interest which they had or may have
had under the Converge Plan.
S21.4    Transfer of Converge Trust Fund. The assets held by the trustees of the
Converge Trust Fund shall be transferred to the Trustee on or about the Merger
Date.
S21.5    Allocation of Transferred Accounts. Funds transferred to the Trustee in
respect of a Member's Converge Account shall be allocated under the Plan to such
Member's Elective Subaccount, Discretionary Subaccount, Matching Subaccount and
Rollover Subaccount, as applicable.
S21.6    Investment of Transferred Assets. Funds transferred to the Trustee
pursuant to Section S21.4 shall be invested in accordance with Section S21.7.
Thereafter, the Member may change the portion of his Account that is invested in
each Investment Fund in accordance with Article V of the Plan.
S21.7    Fund Mapping. The following fund mapping shall become effective upon
the transfer pursuant to Section S21.4:




--------------------------------------------------------------------------------




From the Following Converge Plan Funds
Into Plan Investment Funds
Fidelity Retirement Money Market Trust
Vanguard Prime Money Market Fund
Fidelity Intermediate Bond Fund
Vanguard Total Bond Market Index Fund
PIMCO Total Return Fund
Vanguard Total Bond Market Index Fund
Fidelity Freedom Income Fund
Vanguard Target Retirement Income Fund
Fidelity Freedom 2000 Fund
Vanguard Target Retirement Income Fund
Fidelity Freedom 2005 Fund
Vanguard Target Retirement 2005 Fund
Fidelity Freedom 2010 Fund
Vanguard Target Retirement 2010 Fund
Fidelity Freedom 2015 Fund
Vanguard Target Retirement 2015 Fund
Fidelity Freedom 2020 Fund
Vanguard Target Retirement 2020 Fund
Fidelity Freedom 2025 Fund
Vanguard Target Retirement 2025 Fund
Fidelity Freedom 2030 Fund
Vanguard Target Retirement 2030 Fund
Fidelity Freedom 2035 Fund
Vanguard Target Retirement 2035 Fund
Fidelity Freedom 2040 Fund
Vanguard Target Retirement 2040 Fund
Fidelity Freedom 2045 Fund
Vanguard Target Retirement 2045 Fund
Fidelity Freedom 2050 Fund
Vanguard Target Retirement 2050 Fund
Fidelity Fund
Vanguard 500 Index Fund
Fidelity Spartan 500 Index Fund
Vanguard 500 Index Fund
Lord Abbett Mid-Cap Value Fund
Eaton Vance Atlanta Capital SMID-Cap Fund
Fidelity Contrafund
T. Rowe Price Blue Chip Growth Fund
Fidelity Growth Company Fund
T. Rowe Price Blue Chip Growth Fund
Fidelity OTC Portfolio
T. Rowe Price Blue Chip Growth Fund
Royce Low-Priced Stock Fund
Vanguard Extended Market Index Fund
RS Small Cap Growth Fund
Vanguard Extended Market Index Fund
Fidelity Equity-Income II Fund
Vanguard Windsor II Fund
Fidelity Diversified International Fund
JP Morgan International Equity Fund
Janus Worldwide Fund
JP Morgan International Equity Fund
Templeton World Fund
JP Morgan International Equity Fund

S21.8    Credit Under the Plan for Service with Converge. Effective on and after
April 2, 2011, a Converge Employee's eligibility to participate, Hours of
Service and Years of Service under the Plan shall be determined by taking into
account (a) employment with Converge for periods prior to June 1, 2010 as if
Converge had then been an Employer prior to such date, and (b) any additional
period credited for vesting purposes under the Converge Plan and not disregarded
under the break in service rules under the Converge Plan or this Plan. The
Committee may use and rely upon records maintained by Converge to compute Hours
of Service in order to determine Years of Service to be credited to such
employee and his eligibility to participate in accordance with Section 2.1 of
the Plan based on his employment with Converge.
S21.9    Vesting Under the Plan for Discretionary Subaccounts and Matching
Subaccounts. Funds in a Converge Member's Discretionary Subaccount will remain
subject to the vesting schedule under the Converge Plan which was in effect
prior to the Plan Merger. Funds in a Converge Member's Matching Subaccount are
fully vested.
S21.10    Withdrawals During Employment. A Converge Member who is employed by an
Employer or an Affiliate may elect to withdraw from the Plan all or any portion
of any of his benefit




--------------------------------------------------------------------------------




amounts attributable to his Rollover Subaccount (including investment earnings
allocable thereto) at any time. A Converge Member who is employed by an Employer
or an Affiliate may elect to withdraw from the Plan all or any portion of any of
his benefit amounts attributable to the vested percentage of the balance of his
Elective Subaccount, Matching Subaccount (if any) and Discretionary Subaccount
(if any) (including investment earnings allocable thereto) upon attainment of
age 59-1/2.
S21.11    Grandfathered Disability Definition. A Converge Member is Disabled
with respect to his Discretionary Subaccount if he or she satisfies the
requirements for benefits under the company's long-term disability plan;
provided that such Converge Member shall not be considered disabled until he or
she terminates employment with the Employer.
S21.12    Special Provisions Relating to Roth 401(k) Contributions.
S21.12.1. Accounting. Roth 401(k) Contributions shall be separately maintained
in a Converge Member's Roth 401(k) Contribution Subaccount, and gains, losses
and other credits or charges will be separately allocated on a reasonable and
consistent basis thereto.
S21.12.2. Loans. Effective as of the Merger Date, loans shall not be permitted
from a Converge Member's Roth 401(k) Contributions Subaccount, although amounts
from such subaccount shall be aggregated with amounts in such Member's other
Accounts in applying the maximum loan limitations under the Plan.
S21.12.3. Rollover Distributions. Notwithstanding Section 8.25 of the Plan, a
direct rollover of a distribution from a Roth 401(k) Contribution Subaccount can
only be made to another Roth elective deferral account under an applicable
retirement plan described in Code Section 402A(e)(1) or to a Roth IRA described
in Code Section 408A, and only to the extent the rollover is permitted under the
rules of Code Section 402(c).
S21.12.4. Correction of Excess Contributions. The distribution of any excess
contributions made with respect to the 2011 Plan Year shall first be made from
elective deferrals other than a Converge Member's Roth 401(k) Contributions then
from his Roth 401(k) Contributions.
S21.13    Converge Plan Amended. The provisions of this Supplement No. 21 shall
be treated as an amendment to and a part of the Converge Plan to the extent
necessary to give full effect to this Supplement.




--------------------------------------------------------------------------------




SUPPLEMENT NO. 22


TO
ARROW ELECTRONICS
SAVINGS PLAN
Special Provisions Applicable
to Former Employees of Richardson Electronics, Ltd.
Effective as of March 1, 2011, the Company purchased certain assets of
Richardson Electronics, Ltd., pursuant to an asset purchase agreement dated
October 1, 2010. This Supplement No. 22 sets forth special provisions that apply
to certain former employees of the Richardson Electronics, Ltd. who became
employed by the Company or another Employer as a result of the such transaction.
S22.1    Special Definitions. For purposes of this Supplement No. 22:
S22.1.1    “Richardson” means the business unit acquired by the Company or its
subsidiary pursuant to an asset purchase on March 1, 2011.
S22.1.2    “Richardson Employee” means an individual who was employed by
Richardson immediately prior to March 1, 2011 who became employed by the Company
or another Employer on such date.
S22.2    Date of Membership. Each Richardson Employee shall become a Member of
the Plan, subject to the Plan's age and service requirements, taking into
account past service with Richardson in accordance with Section S22.3 hereof,
provided that no such employee shall become a Member of the Plan prior to March
4, 2011.
S22.3    Credit Under the Plan for Service with Richardson. Hours of Service and
Years of Service under the Plan for Richardson Employees shall be determined by
taking into account the most recent period of employment with Richardson and its
predecessors, based on dates of hire furnished by Richardson. The Committee may
use and rely upon records maintained by Richardson, and may use such
equivalencies as the Committee determines is appropriate, to compute Hours of
Service in order to determine Years of Service to be credited to such employee
based on his employment with Richardson.






--------------------------------------------------------------------------------




SUPPLEMENT NO. 23


TO
ARROW ELECTRONICS
SAVINGS PLAN
Special Provisions Applicable
to Former Employees of Intechra Group LLC
Effective as of December 16, 2010, the Company purchased certain assets of
Intechra Group LLC., and effective as of April 16, 2011, the Company purchased
certain other assets of Intechra Group LLC, each pursuant to an asset purchase
agreement dated November 22, 2010. This Supplement No. 23 sets forth special
provisions that apply to certain former employees of Intechra Group LLC. who
became employed by the Company or another Employer as a result of such
transactions.
S23.1    Special Definitions. For purposes of this Supplement No. 23:
S23.1.1    “Intechra” means the business unit acquired by the Company or its
subsidiary pursuant to an asset purchase on December 16, 2010.
S23.1.2    “Intechra Employee” means an individual who was employed by Intechra
immediately prior to December 16, 2010 who became employed by the Company or
another Employer on such date, or, as applicable, an individual who was employed
by Intechra immediately prior to April 16, 2011 who became employed by the
Company or another Employer on such date.
S23.2    Date of Membership. Each Intechra Employee shall become a Member of the
Plan, subject to the Plan's age and service requirements, taking into account
past service with Intechra in accordance with Section S23.3 hereof, provided
that no such employee shall become a Member of the Plan prior to February 11,
2011.
S23.3    Credit Under the Plan for Service with Intechra. Hours of Service and
Years of Service under the Plan for Intechra Employees shall be determined by
taking into account the most recent period of employment with Intechra and its
predecessors, based on dates of hire furnished by Intechra. The Committee may
use and rely upon records maintained by Intechra., and may use such
equivalencies as the Committee determines is appropriate, to compute Hours of
Service in order to determine Years of Service to be credited to such employee
based on his employment with Intechra.
SUPPLEMENT NO. 24


TO
ARROW ELECTRONICS
SAVINGS PLAN
Special Provisions Applicable to
Employees of Transim Technology Corporation




--------------------------------------------------------------------------------




Effective as of August 11, 2010, the Company acquired all of the issued and
outstanding stock of Transim pursuant to a share purchase agreement dated August
11, 2010. The following sets forth special provisions that apply to certain
employees of Transim.
S24.1    Special Definitions. For purposes of this Supplement No. 24:
S24.1.1    “Transim” means Transim Technology Corporation, a California company,
acquired by the Company pursuant to a share purchase agreement dated as of
August 11, 2010, and effected August 11, 2010.
S24.1.2    “Transim Employee” means an individual who was employed by Transim
immediately prior to August 11, 2010 and who became employed by the Company or
otherwise continued in employment with Transim immediately following such date.
S24.2 Membership in the Plan. Each Transim Employee shall become a Member of the
Plan, subject to the Plan's age and service requirements, taking into account
past service with Transim in accordance with Section S24.3 hereof, provided that
no such employee shall become a Member prior to February 11, 2011.
S24.3    Credit Under the Plan for Service with Transim. Hours of Service and
Years of Service under the Plan for Transim Employees shall be determined by
taking into account the most recent period of employment with Transim and its
predecessors, based on dates of hire furnished by Transim. The Committee may use
and rely upon records maintained by Transim, and may use such equivalencies as
the Committee determines is appropriate, to compute Hours of Service in order to
determine Years of Service to be credited to such employee based on his
employment with Transim.




--------------------------------------------------------------------------------




SUPPLEMENT NO. 25
TO
ARROW ELECTRONICS
SAVINGS PLAN
Special Provisions Applicable to
Employees of Dicopel Inc.
Effective as of January 1, 2011, all of the U.S.-based employees of Dicopel Inc.
became employees of the Company. The following sets forth special provisions
that apply to certain employees of Dicopel.
S25.1    Special Definitions. For purposes of this Supplement No. 25:
S25.1.1    “Dicopel” means Dicopel Inc.
S25.1.2    “Dicopel Employee” means an individual who was employed in the United
States by Dicopel immediately prior to January 1, 2011 and who became employed
by the Company immediately following such date.
S25.2 Membership in the Plan. Each Dicopel Employee shall become a Member of the
Plan, subject to the Plan's age and service requirements, taking into account
past service with Dicopel in accordance with Section S25.3 hereof, provided that
no such employee shall become a Member prior to February 11, 2011.
S25.3    Credit Under the Plan for Service with Dicopel. Hours of Service and
Years of Service under the Plan for Dicopel Employees shall be determined by
taking into account employment with Dicopel and its predecessors, based on dates
of hire furnished by Dicopel. The Committee may use and rely upon records
maintained by Dicopel, and may use such equivalencies as the Committee
determines is appropriate, to compute Hours of Service in order to determine
Years of Service to be credited to such employee based on his employment with
Dicopel.






--------------------------------------------------------------------------------




SUPPLEMENT NO. 26


TO
ARROW ELECTRONICS
SAVINGS PLAN
Special Provisions Applicable to
Employees of Eshel Technology Group, Inc.
Effective as of October 1, 2010, the Company acquired all of the issued and
outstanding stock of ETG pursuant to a share purchase agreement dated October 1,
2010. The following sets forth special provisions that apply to certain
employees of ETG.
S26.1    Special Definitions. For purposes of this Supplement No. 26:
S26.1.1    “ETG” means Eshel Technology Group, Inc., a California company,
acquired by the Company pursuant to a share purchase agreement dated as of
October 1, 2010, and effected October 1, 2010.
S26.1.2    “ETG Employee” means an individual who was employed by ETG
immediately prior to October 1, 2010 and who became employed by the Company or
otherwise continued in employment with ETG immediately following such date.
S26.2 Membership in the Plan. Each ETG Employee shall become a Member of the
Plan, subject to the Plan's age and service requirements, taking into account
past service with ETG in accordance with Section S26.3 hereof, provided that no
such employee shall become a Member prior to February 11, 2011.
S26.3    Credit Under the Plan for Service with ETG. Hours of Service and Years
of Service under the Plan for ETG Employees shall be determined by taking into
account the most recent period of employment with ETG and its predecessors,
based on dates of hire furnished by ETG. The Committee may use and rely upon
records maintained by ETG, and may use such equivalencies as the Committee
determines is appropriate, to compute Hours of Service in order to determine
Years of Service to be credited to such employee based on his employment with
ETG.




--------------------------------------------------------------------------------




SUPPLEMENT NO. 27


TO
ARROW ELECTRONICS
SAVINGS PLAN
Special Provisions Applicable
to Former Employees of InScope International, Inc.
Effective as of August 5, 2011, the Company purchased certain assets of InScope
International, Inc., pursuant to an asset purchase agreement dated August 5,
2011. This Supplement No. 27 sets forth special provisions that apply to certain
former employees of InScope who became employed by the Company or another
Employer as a result of the such transaction.
S27.1    Special Definitions. For purposes of this Supplement No. 27:
S27.1.1    “InScope” means the business unit acquired by the Company or its
subsidiary pursuant to an asset purchase on August 5, 2011.
S27.1.2    “InScope Employee” means an individual who was employed by InScope
immediately prior to August 5, 2011 who became employed by the Company or
another Employer on such date.
S27.2    Date of Membership. Each InScope Employee shall become a Member of the
Plan, subject to the Plan's age and service requirements, taking into account
past service with InScope in accordance with Section S27.3 hereof, provided that
no such employee shall become a Member of the Plan prior to September 9, 2011.
S27.3    Credit Under the Plan for Service with InScope. Hours of Service and
Years of Service under the Plan for InScope Employees shall be determined by
taking into account the most recent period of employment with InScope and its
predecessors, based on dates of hire furnished by InScope. The Committee may use
and rely upon records maintained by InScope, and may use such equivalencies as
the Committee determines is appropriate, to compute Hours of Service in order to
determine Years of Service to be credited to such employee based on his
employment with InScope.




--------------------------------------------------------------------------------




SUPPLEMENT NO. 28


TO
ARROW ELECTRONICS
SAVINGS PLAN
Special Provisions Applicable to
Employees of Verical, Incorporated
Effective as of April 5, 2010, the Company acquired all of the issued and
outstanding stock of Verical pursuant to a merger agreement dated as of April 5,
2010. The following sets forth special provisions that apply to certain
employees of Verical.
S28.1    Special Definitions. For purposes of this Supplement No. 28:
S28.1.1    “Verical” means Verical, Incorporated, a Delaware company, acquired
by the Company pursuant to a merger agreement dated as of April 5, 2010, and
effected as of April 5, 2010.
S28.1.2    “Verical Employee” means an individual who was employed by Verical
immediately prior to April 5, 2010 and who became employed by the Company or
otherwise continued in employment with Verical immediately following such date.
S28.2 Membership in the Plan. Each Verical Employee shall become a Member of the
Plan, subject to the Plan's age and service requirements, taking into account
past service with Verical in accordance with Section S28.3 hereof, provided that
no such employee shall become a Member prior to June 16, 2010.
S28.3    Credit Under the Plan for Service with Verical. Hours of Service and
Years of Service under the Plan for Verical Employees shall be determined by
taking into account the most recent period of employment with Verical and its
predecessors, based on dates of hire furnished by Verical. The Committee may use
and rely upon records maintained by Verical, and may use such equivalencies as
the Committee determines is appropriate, to compute Hours of Service in order to
determine Years of Service to be credited to such employee based on his
employment with Verical.






--------------------------------------------------------------------------------




SUPPLEMENT NO. 29
TO
ARROW ELECTRONICS
SAVINGS PLAN
Special Provisions Applicable to
Current and Former Employees of Shared Technologies Inc.
Effective as of February 2, 2012 (the “Merger Date”), the Shared Technologies.
401(k) Plan (the “Shared Technologies Plan”) shall merge into this Plan, and the
terms of the Plan shall supersede the terms of the Shared Technologies Plan.
This Supplement No. 29 provides for such merger (“Plan Merger”) and sets forth
special provisions that apply to certain current and former employees of Shared
Technologies Inc.
S29.1    Special Definitions. For purposes of this Supplement No. 29:
S29.1.1    “Elective Subaccount” means a subaccount within a Member's Elective
Account to which elective deferrals made under the Shared Technologies Plan are
transferred.
S29.1.2    “Discretionary Subaccount” means a subaccount within a Member's
Account to which discretionary profit sharing contributions made under the
Shared Technologies Plan are transferred.
S29.1.3    “Matching Subaccount” means a subaccount within a Members Account to
which matching contributions made under the Shared Technologies Plan are
transferred.
S29.1.3    “Rollover Subaccount” means a subaccount within a Member's Rollover
Account to which rollover contributions made under the Shared Technologies Plan
are transferred.
S29.1.6    “Shared Technologies” means Shared Technologies Inc., a Delaware
corporation acquired by the Company pursuant to an Agreement and Plan of Merger
dated as of August 5, 2010, and effected September 8, 2010.
S29.1.7    “Shared Technologies Account” means an account maintained under the
Shared Technologies Plan immediately prior to the Merger Date containing
elective deferrals, discretionary, matching, and rollover contributions, if any,
for a Shared Technologies Member.
S29.1.8    “Shared Technologies Member” means a participant in the Shared
Technologies Plan who had an undistributed account thereunder immediately prior
to the Plan Merger.
S29.1.9    “Shared Technologies Plan” means the Shared Technologies 401(k) Plan
as in effect prior to the Plan Merger.
S29.1.10    “Shared Technologies Trust Fund” means the trust fund maintained
under the Shared Technologies Plan immediately prior to the Plan Merger.
S29.2    Membership in the Plan. Each person who was employed by Shared
Technologies or Cross Telecom Corporation (“Cross Telecom”) and was an Eligible
Employee on January 1, 2012 shall




--------------------------------------------------------------------------------




become a Member of the Plan, subject to the Plan's age and service requirements,
taking into account past service credited under the Shared Technologies Plan in
accordance with Section S29.8 hereof. Each Shared Technologies Member who was
not an Eligible Employee on January 1 2012 shall become a Member on the Merger
Date, but solely with respect to amounts transferred to the Plan in respect of
such person's Shared Technologies Account, unless he otherwise qualifies as a
Member under the Plan.
S29.3    Plan Merger. Effective on the Merger Date, the Shared Technologies Plan
and the Shared Technologies Trust Fund are merged into this Plan and the trust
fund hereunder, and the terms of this Plan supersede the terms of the Shared
Technologies Plan. All persons (including current and former employees and their
beneficiaries) having an interest under the Shared Technologies Plan prior to
the Merger Date shall, on and after the Merger Date, be entitled to benefits
solely from the Plan, including this Supplement No. 29, in lieu of any and all
interest which they had or may have had under the Shared Technologies Plan.
S29.4    Transfer of Shared Technologies Trust Fund. The assets held by the
trustees of the Shared Technologies Trust Fund shall be transferred to the
Trustee on or about the Merger Date.
S29.5    Allocation of Transferred Accounts. Funds transferred to the Trustee in
respect of a Shared Technologies Member's Shared Technologies Account shall be
allocated under the Plan to such Member's Elective Subaccount, Discretionary
Subaccount, Matching Subaccount, and Rollover Subaccount, as applicable.
S29.6    Investment of Transferred Assets. Funds transferred to the Trustee
pursuant to Section S29.4 shall be invested in accordance with Section S29.7.
Thereafter, the Member may change the portion of his Account that is invested in
each Investment Fund in accordance with Article V of the Plan.
S29.7    Fund Mapping. The following fund mapping shall become effective upon
the transfer pursuant to Section S29.4:
From the Following Shared Technologies Plan Funds
Into Plan Investment Funds
Invesco Stable Value Fund
Vanguard Retirement Savings Trust
Merrill Lynch's Goal Manager Portfolios
Age appropriate Vanguard Target Retirement Fund
Mutual Global Discover A Fund
Vanguard Total International Stock Index Fund
Sentinel Government Securities A Fund
Vanguard Total Bond Market Index Fund
PIMCO Total Return Fund A
Vanguard Total Bond Market Index Fund
BlackRock S&P 500 Index Instl Fund
Vanguard 500 Index Fund
Invesco Diversified Dividend A Fund
Vanguard Windsor II Fund
JP Morgan Large Cap Growth A Fund
T. Rowe Price Blue Chip Growth Fund Retail Class
ASTON/Fairpointe Mid Cap N Fund
Vanguard Extended Market Index Fund
AllianceBern Small-Mid Cap Value A Fund
Vanguard Extended Market Index Fund
BlackRock US Opportunities Inv. A Fund
Vanguard Extended Market Index Fund
Allianz NFJ Small Cap Value A Fund
Vanguard Extended Market Index Fund
Columbia Seligman Global Technology A Fund
Vanguard 500 Index Fund
Thornburg International Value A Fund
Vanguard Total International Stock Index Fund



S29.8    Credit Under the Plan for Service with Shared Technologies and Cross
Telecom. Effective on and after January 1, 2012, in determining a Shared
Technologies or Cross Telecom




--------------------------------------------------------------------------------




employee's eligibility to participate, Hours of Service and Years of Service
under the Plan, (a) service credit for any period of service credited to him as
of the Merger Date for comparable purposes under the Shared Technologies Plan
shall be into account and (b) any additional period credited for vesting
purposes under the Shared Technologies Plan and not disregarded under the break
in service rules under the Shared Technologies Plan or this Plan. The Committee
may use and rely upon records maintained by Shared Technologies to compute Hours
of Service in order to determine Years of Service to be credited to such
employee and his eligibility to participate in accordance with Section 2.1 of
the Plan.
S29.9    Vesting Under the Plan for Matching and Discretionary Subaccounts.
Funds in a Shared Technologies Member's Matching Subaccount and Discretionary
Subaccount will remain subject to the vesting schedule under the Shared
Technologies Plan which was in effect prior to the Plan Merger.
S29.10    Withdrawals During Employment. A Shared Technologies Member who is
employed by an Employer or Affiliate may elect to withdraw from the Plan all or
any portion of any of his benefit amounts attributable to his Rollover
Subaccount (including investment earnings allocable thereto) at any time. A
Shared Technologies Member who is employed by an Employer or Affiliate may elect
to withdraw from the Plan all or any portion of any of his benefit amounts
attributable to the vested percentage of the balance of his Elective Subaccount,
Discretionary Subaccount, Rollover Subaccount and Matching Subaccount (if any)
(including investment earnings allocable thereto) upon attainment of age 59-1/2.
S29.11    Grandfathered Disability Definition. A Shared Technologies Member is
Disabled with respect to his Matching Subaccount and Discretionary Subaccount if
he or she is determined to be unable to engage in any substantial gainful
activity by reason of any medically determined physical or mental impairment
which can be expected to result in death or to be of long-continued and
indefinite duration.
S29.12    Shared Technologies Plan Amended. The provisions of this Supplement
No. 29 shall be treated as an amendment to and a part of the Shared Technologies
Plan to the extent necessary to give full effect to this Supplement.




--------------------------------------------------------------------------------




SUPPLEMENT NO. 30


TO
ARROW ELECTRONICS
SAVINGS PLAN
Special Provisions Applicable to
Employees of SiliconExpert Technologies, Inc.
Effective as of March 21, 2012, the Company acquired all of the issued and
outstanding stock of SiliconExpert Technologies, Inc. pursuant to a share
purchase agreement dated as of March 21, 2012. The following sets forth special
provisions that apply to certain employees of SiliconExpert Technologies, Inc.
S30.1    Special Definitions. For purposes of this Supplement No. 30:
S30.1.1    “SilconExpert” means SilconExpert Technologies, Inc. a California
company, acquired by the Company pursuant to a stock purchase agreement dated as
of March 21, 2012, and effected as of such date.
S30.1.2    “SiliconExpert Employee” means an individual who was employed by
SiliconExpert immediately prior to March 21, 2012 and who became employed by the
Company or otherwise continued in employment with SiliconExpert immediately
following such date.
S30.2 Membership in the Plan. Each SiliconExpert Employee shall become a Member
of the Plan, subject to the Plan's age and service requirements, taking into
account past service with SiliconExpert in accordance with Section S30.3 hereof,
provided that no such employee shall become a Member prior to May 1, 2012.
S30.3    Credit Under the Plan for Service with SiliconExpert. Hours of Service
and Years of Service under the Plan for SiliconExpert Employees shall be
determined by taking into account the most recent period of employment with
SiliconExpert and its predecessors, based on dates of hire furnished by
SiliconExpert. The Committee may use and rely upon records maintained by
SiliconExpert, and may use such equivalencies as the Committee determines is
appropriate, to compute Hours of Service in order to determine Years of Service
to be credited to such employee based on his employment with SiliconExpert.


